 



CONFIDENTIAL TREATMENT

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

 

 



Execution version

Confidential



 

COLLABORATION and license AGREEMENT

 

This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”), dated as of January
3, 2019 (the “Effective Date”), is entered into by and between Corbus
Pharmaceuticals, Inc., a Delaware corporation (“Corbus”), and Kaken
Pharmaceutical Co., Ltd., a company organized under the laws of Japan
(“Licensee”). Corbus and Licensee are referred to in this Agreement individually
as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, Corbus is a clinical-stage pharmaceutical company focused on the
development and commercialization of novel therapeutics to treat inflammatory
and fibrotic diseases;

 

WHEREAS, Licensee possesses expertise in developing, manufacturing, marketing
and selling pharmaceutical products worldwide; and

 

WHEREAS, Corbus and Licensee desire to collaborate to Develop and Commercialize
the Licensed Products in the Field for the Licensee Territory (as such
capitalized terms are defined herein), as more fully described in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

 

1.DEFINITIONS

 

1.1. Definitions.

 

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, will have the respective meanings set
forth below:

 

1.1.1. “Abbreviated New Drug Application” or “ANDA” has the meaning set forth in
the FD&C Act 21 U.S.C. § 355(b)(2), 21 U.S.C. § 355(j) and 21 C.F.R. § 314.3 as
amended, or such analogous provisions of applicable Law outside the United
States.

 

1.1.2. “Accounting Standards” means, GAAP, with respect to Corbus and IFRS or
GAAP, as applicable, with respect to Licensee and its Related Parties, in each
case, as generally and consistently applied throughout the Party’s organization.
Each Party will promptly notify the other in the event that it changes the
Accounting Standards pursuant to which its records are maintained; provided,
however, that each Party may only use internationally recognized accounting
principles (e.g. IFRS, GAAP, etc.).

 

1.1.3. “Acquirer” means, collectively, the Third Party referenced in the
definition of Change of Control and such Third Party’s Affiliates, other than
the applicable Party in the definition of Change of Control and such Party’s
Affiliates, determined as of immediately prior to the closing of such Change of
Control.

 

1.1.4. “Additional Indication” means a human disease or pathological condition
intended to be treatable by a therapeutic product other than either of the
Initial Indications.

 



 

 

 

1.1.5. “Additional Indication Japan License” has the meaning set forth in
Section 10.6.

 

1.1.6. “Affiliate” means, with respect to a Person, any other Person that
controls, is controlled by, or is under common control with, such Person,
whether now or in the future. For purposes of this Agreement, a Person will be
deemed to control another Person if it owns or controls, directly or indirectly,
more than fifty percent (50%) of the equity securities of such other Person
entitled to vote in the election of directors (or, in the case that such other
Person is not a corporation, for the election of the corresponding managing
authority), or otherwise has the power to direct the management and policies of
such other Person. The Parties acknowledge that in the case of certain entities
organized under the Laws of certain countries outside the United States, the
maximum percentage ownership permitted by Law for a foreign investor may be less
than fifty percent (50%), and that in such case such lower percentage will be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity. For clarity, a
Person may be or become an Affiliate of another Person and may cease to be an
Affiliate of such Person, in each case, during the Term of this Agreement.

 

1.1.7. “Agreement” has the meaning set forth in the preamble.

 

1.1.8. “Alliance Manager” has the meaning set forth in Section 2.1.

 

1.1.9. “Alternate Trademark” has the meaning set forth in Section 12.11.1.3.

 

1.1.10. “Anti-Corruption Laws” has the meaning set forth in Section 10.2.17.

 

1.1.11. “Auditor” has the meaning set forth in Section 8.7.3.

 

1.1.12. “Bankrupt Party” has the meaning set forth in Section 7.4.

 

1.1.13. “Bankruptcy Code” has the meaning set forth in Section 13.5.

 

1.1.14. “Bioequivalency” has the meaning set forth in Schedule 1.1.14.

 

1.1.15. “Bioequivalency Failure” has the meaning set forth in Section 8.2.2.1.

 

1.1.16. “Brief” has the meaning set forth in Section 14.3.4.2(b).

 

1.1.17. “Business Day” means a day other than a Saturday, Sunday or a bank or
other public holiday in Massachusetts, United States or in Tokyo, Japan.

 

1.1.18. “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of
each Calendar Year.

 

1.1.19. “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

 

1.1.20. “CDISC” means the Clinical Data Interchange Standards Consortium which
is an interdisciplinary nonprofit organization that establishes international
standards for data collection, interchange, application, and storage for the
purpose of promoting interoperation of clinical research data.

 

1.1.21. “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent at least fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
direct or indirect beneficial owner of more than fifty percent (50%) of the
combined voting power of the outstanding securities of such Party, or (c) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s and its controlled Affiliates’ assets. Notwithstanding the foregoing,
any transaction or series of transactions effected for the primary purpose of
financing the operations of the applicable Party or changing the form or
jurisdiction of organization of such Party will not be deemed a “Change of
Control” for purposes of this Agreement.

 



-2-

 

 

1.1.22. “Clinical Failure” means the occurrence of either, (a) the Parties
mutually agreeing through the JSC (i) [*] and (ii) [*], or (b) [*].

 

1.1.23. “Clinical Study” means, with respect to any product, a Phase 1 Study,
Phase 2 Study, Phase 3 Study, Post-Marketing Study, Supplemental Study or other
study (including a non-interventional study) in humans to obtain information
regarding such product, including information relating to the safety,
tolerability, pharmacological activity, pharmacokinetics, dose ranging or
efficacy of such product.

 

1.1.24. “CMC” means chemistry, manufacturing and controls with respect to a
product, which includes (a) Manufacturing process development records for such
product, (b) all chemistry, Manufacturing and control procedures necessary for
the Manufacture of such product, and (c) sourcing and testing of all raw
materials and components used in the Manufacture of such product.

 

1.1.25. “CMC Activities” has the meaning set forth in Section 3.5.

 

1.1.26. “CMC Work Plan” means the work plan detailing the CMC Activities to be
undertaken as mutually agreed by the Parties and attached hereto as Schedule
1.1.26.

 

1.1.27. “Collaboration” means the collaboration of the Parties under this
Agreement for the Development, Manufacture and Commercialization of Licensed
Products in the Field in the Licensee Territory.

 

1.1.28. “Combination Product” means any and all pharmaceutical preparations
containing (a) Lenabasum (or any deuterated formulations, hydrates, solvates,
salts, polymorphs, esters, prodrugs, metabolites, isomers, stereoisomers,
diastereomers, enantiomers and racemates thereof) and (b) one or more additional
agents (other than any of the compounds of clause (a)) having a meaningful
therapeutic effect (whether coformulated or copackaged with any of the compounds
of clause (a)). For the avoidance of doubt, equipment used to administer any of
the foregoing will not be deemed an “additional therapeutic agent” for the
purposes of the definition of “Combination Product.”

 

1.1.29. “Commercialization” or “Commercialize” means, with respect to any
product, any and all activities directed to marketing, promoting, distributing,
importing, exporting, using, offering to sell, or selling or otherwise
commercializing such product, and any and all activities directed to obtaining
any Pricing Approvals for such product, as applicable.

 

1.1.30. “Commercially Reasonable Efforts” means, with respect to the efforts and
resources to be expended by a Party with respect to any objective, the
reasonable, diligent, good faith efforts to accomplish such objective typically
used by biotechnology or pharmaceutical companies similar in size and scope to
such Party to accomplish a similar objective under similar circumstances, which
efforts and resources will be those efforts and resources made with respect to
products at a similar stage in development or product life and of similar market
potential taking into account efficacy, safety, approved labeling, the
competitiveness of alternative products in the marketplace, the patent and other
proprietary position of the product, the likelihood of Regulatory Approval given
the Regulatory Authority involved, and the profitability and commercial
potential of the product (including amounts due under this Agreement and any
amounts payable to other licensors of patent or other Intellectual Property
rights).

 



-3-

 

 

1.1.31. “Committee” means the Joint Steering Committee, the Joint Development
Committee or the Joint Commercialization Committee.

 

1.1.32. “Competing Product” means, other than any Licensed Product, any
pharmaceutical product in the Licensee Territory that (a) [*], and (b) [*],
excluding from clauses (a) and (b) Licensee’s products existing on the Effective
Date and set forth on Schedule 1.1.32.

 

1.1.33. “Competitive Infringement” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, where the making, using, selling, offering
for sale, or importing, by any Third Party (other than any Sublicensee or
authorized purchaser or other authorized transferee of such Licensed Product by
either Party), of any pharmaceutical product is Covered by a Valid Claim of any
Corbus Licensed Patent or a Licensee Controlled Patent. For clarity, filing of
an Abbreviated New Drug Application with any applicable Regulatory Authority
with respect to a Licensed Product as the reference product by any such Third
Party will be deemed to be Competitive Infringement.

 

1.1.34. “Competitive (Corbus) Infringement” means any Competitive Infringement
with respect to any Licensed Product in the Corbus Territory, but does not
include any Competitive (Licensee) Infringement.

 

1.1.35. “Competitive (Licensee) Infringement” means any Competitive Infringement
with respect to any Licensed Product in the Licensee Territory, but does not
include any Competitive (Corbus) Infringement.

 

1.1.36. “Confidential Information” means any and all confidential or proprietary
information and data and all other scientific, pre-clinical, clinical,
regulatory, Manufacturing, marketing, financial and commercial information or
data, whether communicated in writing or orally or by any other method, which is
or has been provided by one Party or any of its Affiliates to the other Party or
any of its Affiliates in connection with this Agreement.

 

1.1.37. “Contract” means any contract, agreement, lease, sublease, license,
sales order, purchase order, loan, credit agreement, bond, debenture, note,
mortgage, indenture, guarantee, undertaking, instrument, arrangement,
understanding or other commitment, whether written or oral, that is or was
binding on any Person or any part of its property under applicable Law, whether
in effect or if expired or terminated solely with respect to any provisions
surviving such expiration or termination as of the Effective Date, including all
amendments related to any of the foregoing.

 

1.1.38. “Control” means, with respect to any Patents or Know-How, the possession
(whether by ownership, license or sublicense, other than by a license,
sublicense or other right granted (but not assignment) pursuant to this
Agreement) by a Party of the ability to assign or grant to the other Party the
licenses, sublicenses or rights to access and use such Patents or Know-How as
provided for in this Agreement, without (a) violating the terms or conditions of
any agreement or other arrangement with any Third Party in existence as of the
time such Party would be required hereunder to grant such license, sublicense,
or rights of access and use, and (b) paying any consideration to any Third
Party, except for that which a Party in-licenses and under which the other Party
elects to take a sublicense and agrees to make the associated payments pursuant
to Section 7.2.2 or 7.2.4, as applicable, which will be considered under the
Control of such Party. Notwithstanding anything in this Agreement to the
contrary, a Party will be deemed not to Control any Patents or Know-How that are
owned or in-licensed by an Acquirer except (a) with respect to any such Patents
or Know-How arising from active participation by employees or consultants of the
Acquirer in the Collaboration after such Change of Control, (b) to the extent
that any such Patents or Know-How are included in or used in furtherance of the
Collaboration by the Acquirer after such Change of Control, or (c) for Know-How
and Patents constituting improvements (or direct improvements to such
improvements) to the Corbus Licensed Technology, the Licensee Background
Technology or Program IP (as applicable) in existence prior to such Change of
Control developed or conceived by any employees or consultants of the Acquirer.

 



-4-

 

 

1.1.39. “Controlling Party” has the meaning set forth in Section ‎12.6.4.

 

1.1.40. “Corbus” has the meaning set forth in the preamble.

 

1.1.41. “Corbus Indemnitees” has the meaning set forth in Section 11.1.





 

1.1.42. “Corbus Licensed Know-How” means any and all Know-How Controlled by
Corbus or its Affiliates (solely or jointly with a Third Party) (a) in existence
as of the Effective Date, or (b) arising during the Term, including that
comprising New Corbus IP, comprising New Lenabasum IP, or within Corbus’
interest in the Joint Program IP, that, in each case of (a) and (b), is
necessary or useful for the Exploitation of any Licensed Products in the Field.

 

1.1.43. “Corbus Licensed Patents” means any and all Patents Controlled by Corbus
or its Affiliates (solely or jointly with a Third Party) (a) in existence as of
the Effective Date, or (b) arising during the Term, including those comprising
New Corbus IP, comprising New Lenabasum IP, or within Corbus’ interest in the
Joint Program IP, that, in each case of (a) and (b), are necessary or useful for
the Exploitation of any Licensed Products in the Field. The Corbus Licensed
Patents existing as of the Effective Date are set forth on Schedule 1.1.43.

 

1.1.44. “Corbus Licensed Technology” means, collectively, the Corbus Licensed
Know-How and the Corbus Licensed Patents.

 

1.1.45. “Corbus Territory” means all countries, territories and possessions of
the world, except Japan.

 

1.1.46. “Cover”, “Covering” or “Covered” means that, with respect to a Licensed
Product under this Agreement or a product of a Third Party, but for a license
granted to any Person under any claim included in a Patent, the manufacture,
use, sale, offer for sale or importation of such Licensed Product or such
product, as applicable, in the Field in the relevant Territory by such Person
would infringe such claim, where the reference to “claim” in this definition
includes the claims of any pending Patent application as if issued.

 

1.1.47. “Develop” and “Development” means, with respect to any product, any and
all nonclinical, preclinical and clinical drug development activities conducted
before or after obtaining Regulatory Approval for such product that are
reasonably related to or leading to the development, preparation, or submission
of data and information to a Regulatory Authority for the purpose of obtaining,
supporting or expanding Regulatory Approval of such product, together with all
activities related to pharmacokinetic profiling, design and conduct of
Nonclinical Studies and Clinical Studies (including Post-Marketing Studies) of
such product, and regulatory affairs, statistical analysis, report writing, and
regulatory filing creation and submission related to the foregoing (including
the services of outside advisors and consultants in connection therewith).

 



-5-

 

 

1.1.48. “Development Costs” means, with respect to a Licensed Product, those
costs and expenses directly incurred in connection with the performance of any
Development activities, including as set forth under the Initial Indications
Development Plan, for such Licensed Product, including costs for full-time
scientific or technical persons, fees charged by Third Party service providers,
and other Out-of-Pocket Costs, any and all costs and expenses incurred in
connection with the performance of any Clinical Study for such Licensed Product,
including the cost to manufacture the supply of drug product for such Licensed
Product for any Clinical Studies, and costs related to preparing and filing
applications for Regulatory Approval or submissions to Regulatory Authorities
(including associated filing fees, translation expenses and legal and other
professional service fees).

 

1.1.49. “Disputes” has the meaning set forth in Section 14.3.1.

 

1.1.50. “DM” means the disease or pathological indication Dermatomyositis.

 

1.1.51. “Dollars” or “$” means the legal tender of the United States.

 

1.1.52. “Effective Date” has the meaning set forth in the preamble.

 

1.1.53. “Efficacy Concern” means that a reasonable person would conclude that a
Clinical Failure is likely based on the efficacy data from Clinical Studies with
respect to a Licensed Product.

 

1.1.54. “Executive Officer” means, for Corbus, its Chief Executive Officer or
another senior executive designee with responsibilities and seniority comparable
thereto, and for Licensee, its Chief Executive Officer or another senior
executive designee with responsibilities and seniority comparable thereto;
provided that any of the foregoing individuals may designate the Chief Financial
Officer as his/her designee for financial related matters. In the event that the
position of any of the Executive Officers identified in this Section 1.1.54 no
longer exists due to a Change of Control, corporate reorganization, corporate
restructuring or the like that results in the elimination of the identified
position, the applicable Executive Officer will be replaced with another
executive officer with responsibilities and seniority comparable to the
eliminated Executive Officer.

 

1.1.55. “Existing In-Licensing Agreements” has the meaning set forth in Section
7.2.1.

 

1.1.56. “Existing Trademark” has the meaning set forth in Section 12.11.1.1.

 

1.1.57. “Expedited Arbitration” has the meaning set forth in Section 14.3.4.1.

 

1.1.58. “Expedited Dispute” has the meaning set forth in Section 14.3.4.1.

 

1.1.59. “Exploit” means, collectively, research, Develop, Manufacture,
Commercialize, register or otherwise exploit.

 

1.1.60. “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.1.61. “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act,
as amended.

 

1.1.62. “Field” means the prevention or treatment of either of the Initial
Indications in human patients.

 



-6-

 

 

1.1.63. “First Commercial Sale” means, on a Licensed Product-by-Licensed Product
basis, the first commercial sale in an arms’ length transaction of a Licensed
Product to a Third Party by Licensee or any of its Related Parties in the
Licensee Territory following receipt of applicable Regulatory Approval of such
Licensed Product in the Licensee Territory.

 

1.1.64. “First Regulatory Milestone” has the meaning set forth in Section 8.2.1.

 

1.1.65. “GAAP” means (a) with respect to Corbus, generally accepted accounting
principles as practiced in the United States, as consistently applied and (b)
with respect to Licensee and its Related Parties, generally accepted accounting
principles as practiced in Japan, as consistently applied.

 

1.1.66. “GCP” means the then current standards for clinical trials for
pharmaceuticals, as set forth in the FD&C Act and applicable regulations
promulgated thereunder, as amended from time to time, and such standards of good
clinical practice as are required by Regulatory Authorities in the Licensee
Territory.

 

1.1.67. “Generic Competition” means, with respect to the Licensee Territory, as
assessed on a Licensed Product-by-Licensed Product and Calendar
Quarter-by-Calendar Quarter basis, a fraction (expressed as a percentage), the
numerator of which shall be the aggregate number of units of specific Generic
Products (for such applicable Licensed Product) sold in the Licensee Territory
during such Calendar Quarter, and the denominator of which shall be the
aggregate number of units of such specific Generic Products (for such applicable
Licensed Product) sold in the Licensee Territory during such Calendar Quarter
plus the aggregate number of units of such applicable Licensed Product sold in
the Licensee Territory during such Calendar Quarter, based on IMS Market Data
obtained by Licensee for such Generic Product, or if such data is not available,
such other reliable data source as is reasonably determined by Licensee.

 

1.1.68. “Generic Product” means a Third Party product containing an active
ingredient that is the same or substantially the same chemical structure as that
contained in a Licensed Product (whether approved under an ANDA, or other
applicable abbreviated or expedited approval process), and where bioequivalence
of such Third Party product to such Licensed Product has been asserted in the
application for approval to a Regulatory Authority, and where such Third Party
product is approved by the applicable Regulatory Authority based upon or in
reliance upon safety and efficacy data generated by Corbus, Licensee or any
licensee or sublicensee (or any of their respective Affiliates) for such
Licensed Product.

 

1.1.69. “Global Development Plan” has the meaning set forth in Section 3.2.1.

 

1.1.70. “GLP” means the then current standards for laboratory activities for
pharmaceuticals, as set forth in the FD&C Act and applicable regulations
promulgated thereunder, as amended from time to time, and such standards of good
laboratory practice as are required by Regulatory Authorities in the Licensee
Territory.

 

1.1.71. “GMP” means the then current standards for Manufacturing for
pharmaceuticals, as set forth in the FD&C Act and applicable regulations
promulgated thereunder, as amended from time to time, and such standards of good
manufacturing practice as are required by Regulatory Authorities in the Licensee
Territory.

 

1.1.72. “Governmental Authority” means any applicable government authority,
court, tribunal, arbitrator, agency, department, legislative body, commission or
other instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof, or
(c) any supranational body.

 



-7-

 

 

1.1.73. “Harmonization Principle” means the principle that the Development and
Commercialization of the Licensed Products in the Licensee Territory, including
such activities as clinical indication selection, clinical trial design
(including dosing), Regulatory Approval strategy (including labelling), CMC, and
marketing and commercialization strategy, (a) will be conducted so as to
harmonize with the Development and Commercialization of the Licensed Products by
or on behalf of Corbus in the Corbus Territory, and (b) in no event will be
conducted in a manner that would materially adversely affect the Development or
Commercialization of the Licensed Products by or on behalf of Corbus in the
Corbus Territory.

 

1.1.74. “ICC” has the meaning set forth in Section 14.3.3.

 

1.1.75. “IFRS” means International Financial Reporting Standards, as
consistently applied.

 

1.1.76. “In-License Agreements” has the meaning set forth in Section 7.2.3.

 

1.1.77. “IND” means any Investigational New Drug Application, as defined in 21
C.F.R. § 312, or any corresponding application in any country or jurisdiction
other than the United States.

 

1.1.78. “Indemnified Party” has the meaning set forth in Section 11.3.

 

1.1.79. “Indemnifying Party” has the meaning set forth in Section 11.3.

 

1.1.80. “Initial Indications” mean SSc and DM.

 

1.1.81. “Initial Indications Development Plan” has the meaning set forth in
Section 3.2.2.

 

1.1.82. “Intellectual Property” means, in any and all jurisdictions throughout
the world, all (a) Patents, (b) trademarks, service marks, trade dress, slogans,
logos, symbols, trade names, brand names or other identifiers of source or
goodwill recognized by any Governmental Authority, including registrations and
applications for registration thereof and including the goodwill symbolized
thereby or associated therewith, (c) Internet domain names and associated
uniform resource locators and social media addresses and accounts, (d)
copyrights, whether in published and unpublished works of authorship,
registrations, applications, renewals and extensions therefor, mask works, and
any and all similar rights recognized in a work of authorship by a Governmental
Authority, (e) any trade secret rights in any inventions, discoveries,
improvements, trade secrets and all other confidential or proprietary
information (including know-how, data (including data), formulas, processes and
procedures, research records, records of inventions, test information, and
market surveys), and all rights to limit the use or disclosure thereof, (f)
registered and unregistered design rights, (g) rights of privacy and publicity
and (h) any and all other intellectual property rights recognized by any
Governmental Authority under the Laws of any country throughout the world.

 

1.1.83. “JCC Communication Plan” has the meaning set forth in Section 2.4.3.

 

1.1.84. “JDC Communication Plan” has the meaning set forth in Section 2.3.3.

 

1.1.85. “Joint Commercialization Committee” or “JCC” has the meaning set forth
in Section 2.4.1.

 



-8-

 

 

1.1.86. “Joint Development Committee” or “JDC” has the meaning set forth in
Section 2.3.1.

 

1.1.87. “Joint Program IP” has the meaning set forth in Section 12.2.3.

 

1.1.88. “Joint Program IP Patents” means all Patents within the Joint Program
IP.

 

1.1.89. “Joint Steering Committee” or “JSC” has the meaning set forth in Section
2.2.1.

 

1.1.90. “JRA Exception” has the meaning set forth in Section 12.1.2.

 

1.1.91. “Know-How” means all commercial, technical, scientific and other
know-how and information, trade secrets, knowledge, technology, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, specifications, data and results (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, preclinical, clinical, safety, Manufacturing and quality control
data and know-how, including regulatory data, study designs and protocols), and
Materials, in all cases, whether or not confidential, proprietary, patented or
patentable, in written, electronic or any other form now known or hereafter
developed.

 

1.1.92. “Knowledge” means with respect to Corbus, the actual knowledge as of the
Effective Date of any of Yuval Cohen, Mark Tepper, Barbara White, Robert
Discordia or Ross Lobell as, respectively, the Chief Executive Officer, Chief
Science Officer, Chief Medical Officer, Vice President, CMC, or Vice President,
Regulatory Affairs of Corbus and such knowledge as would be imputed to such
Persons upon due inquiry (including to their direct reports and the patent
attorneys and agents involved in the filing, prosecution or maintenance of any
of the Corbus Licensed Patents).

 

1.1.93. “Laws” means all applicable laws, statutes, rules, regulations, orders,
judgments, injunctions, ordinances or other pronouncements having the binding
effect of law of any Governmental Authority, including if either Party is or
becomes subject to a legal obligation to a Regulatory Authority or other
Governmental Authority (such as a corporate integrity agreement or settlement
agreement with a Governmental Authority).

 

1.1.94. “Lenabasum” means the molecule described on Schedule 1.1.94.

 

1.1.95. “Licensed Products” means any pharmaceutical product consisting of or
containing Lenabasum, or any deuterated formulations, hydrates, solvates, salts,
polymorphs, esters, prodrugs, metabolites, isomers, stereoisomers,
diastereomers, enantiomers and racemates thereof, in any strengths, forms,
formulations, and modes of administration and delivery. For clarity, a Licensed
Product includes any Combination Product.

 

1.1.96. “Licensee” has the meaning set forth in the preamble.

 

1.1.97. “Licensee Additional Development Activities” has the meaning set forth
in Section 3.4.2.

 

1.1.98. “Licensee Additional Development Proposal” has the meaning set forth in
Section 3.4.2.

 

1.1.99. “Licensee Background Patents” means the Patents within the Licensee
Background Technology.

 



-9-

 

 

1.1.100. “Licensee Background Technology” means any and all Patents and Know-How
Controlled by Licensee or its Affiliates (solely or jointly with a Third Party)
(a) in existence as of the Effective Date or (b) arising during the Term but
independently from this Agreement, that, in each case of (a) and (b), (i) are
necessary for the Development, Manufacture or Commercialization of any Licensed
Products in the Field, or (ii) are reasonably useful for the Development,
Manufacture or Commercialization of any Licensed Products in the Field and is
also used by Licensee or any of its Affiliates in connection with the
Development, Manufacture or Commercialization of Licensed Products in the Field
in the Licensee Territory, and, for clarity, excluding the Licensee Program IP
and Licensee’s interest in the Joint Program IP.

 

1.1.101. “Licensee Controlled Patents” has the meaning set forth in Section
12.5.1.1.

 

1.1.102. “Licensee Indemnitees” has the meaning set forth in Section 11.2.

 

1.1.103. “Licensee Licensed Technology” means, collectively the Licensee
Background Technology, the Licensee Program IP, and Licensee’s interest in the
Joint Program IP.

 

1.1.104. “Licensee Program IP” has the meaning set forth in Section 12.2.2.

 

1.1.105. “Licensee Program IP Patents” means all Patents within the Licensee
Program IP.

 

1.1.106. “Licensee Territory” means Japan.

 

1.1.107. “Licensee Territory Commercialization Plan” has the meaning set forth
in Section 4.2.

 

1.1.108. “Lien” means any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, adverse claim, option, right of first refusal,
preemptive right, community property interest or other restriction of any nature
(including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the receipt of any
income derived from any asset, any restriction on the use of any asset and any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset).

 

1.1.109. “Losses” has the meaning set forth in Section 11.1.

 

1.1.110. “Manufacturing” or “Manufacture” means, with respect to any product,
all activities related to the manufacture of such product, including, but not
limited to, manufacturing active pharmaceutical ingredient and drug product for
Development or Commercialization, packaging, in-process and finished product
testing, release of such product or any component or ingredient thereof, quality
assurance and quality control activities related to manufacturing and release of
such product, ongoing stability tests, storage, shipment, and regulatory
activities related to any of the foregoing.

 

1.1.111. “Manufacturing Price” means [*]% of the cost of manufacturing (as such
cost is defined in the Supply Agreement).

 

1.1.112. “Material Communications” has the meaning set forth in Section 5.1.2.

 

1.1.113. “Materials” means all tangible compositions of matter, devices,
articles of manufacture, assays, biological, chemical or physical materials and
other similar materials.

 



-10-

 

 

1.1.114. “MHLW” means the Japanese Ministry of Health, Labour and Welfare or any
successor agency thereto.

 

1.1.115. “Narcotics and Psychotropics Control Act” means the Japanese Narcotics
and Psychotropics Control Act (Act No. 14 of March 17, 1953).

 

1.1.116. “NDA” means any New Drug Application as described in 21 C.F.R. § 314,
or any corresponding application for Regulatory Approval in any country or
jurisdiction other than the United States.

 

1.1.117. “Negotiation Period” has the meaning set forth in Section 10.6.

 

1.1.118. “Net Sales” means, with respect to a Licensed Product, the gross
amounts invoiced or received by or on behalf of Licensee or any of its Related
Parties for any Licensed Product sold to Third Parties (other than Sublicensees,
but including wholesalers and distributors) in bona fide, arms-length
transactions, as determined in accordance with Accounting Standards consistently
applied less the following permitted deductions:

 

(a) trade, quantity and cash discounts, rebates, allowances or credits actually
given on such Licensed Product sold;

 

(b) amounts repaid or credited by reason of defect, rejection, recall, or return
of Licensed Product previously sold;

 

(c) distribution, transportation, importation, shipping, insurance, and other
handling expenses directly chargeable to sales of such Licensed Product;

 

(d) retroactive price reductions or billing corrections for Licensed Product
previously sold;

 

(e) amounts previously included in Net Sales of such Licensed Product that are
adjusted or written-off by Licensee or its Related Parties as bad debt or
otherwise uncollectible in accordance with the standard practices of Licensee or
its Related Parties for writing off uncollectible amounts consistently applied;
provided, however, that if any such written-off amounts are subsequently
collected, then such collected amounts will be included in Net Sales in the
period in which they are subsequently collected; and

 

(f) import taxes, export taxes, excises, sales taxes, value added taxes,
consumption taxes, duties or other taxes imposed upon and paid (excluding income
or franchise taxes of any kind) allocated to sales of such Licensed Product in
accordance with Licensee’s or such Related Party’s standard policies and
procedures consistently applied across its products, as applicable.

 

In the case of any sale or other disposal of a Licensed Product between or among
Licensee and any of its Related Parties for resale, Net Sales will be calculated
only on the value charged or invoiced on the first arm’s-length sale thereafter
to a Third Party (other than a Sublicensee, but including wholesalers and
distributors). In the case of any sale or other disposal for value, such as
barter or counter-trade, of any Licensed Product, or part thereof, other than in
an arm’s length transaction exclusively for money, Net Sales will be calculated
on the value of the non-cash consideration received or the fair market price (if
higher) of such Licensed Product(s) in the country of sale or disposal. In
addition, in the case of any sale to a distributor or other Third Party other
than in an arm’s length transaction or in a transaction under which Licensee or
any of its Related Parties receives cash consideration other than or in addition
to that metered on units of Licensed Product, then for purposes of the
calculation of Net Sales associated with such transaction, all amounts paid and
other value provided by the distributor or other Third Party to Licensee or such
Related Party will be equitably apportioned between the purchased units of
Licensed Product and any other products or services provided by Licensee or such
Related Party to the distributor or other Third Party and the amount apportioned
to units of Licensed Product will be included in the calculation of Net Sales.
Licensee will promptly deliver to Corbus a written report setting forth such
apportionment. In the event Corbus disagrees with such apportionment, Corbus
will so notify Licensee and the Parties will meet to discuss and resolve such
disagreement in good faith. If the Parties are unable to agree in good faith on
such apportionment within thirty (30) days, the matter will be submitted to
Expedited Arbitration.

 



-11-

 

 

Notwithstanding the foregoing, the following will not be included in Net Sales:
(i) samples of Licensed Product used to promote additional Net Sales, in amounts
consistent with normal business practices of the selling party; and (ii)
disposal or use of Licensed Products in Clinical Studies or under compassionate
use, patient assistance, named patient use, or non-registrational studies or
other similar programs or studies where the Licensed Product is supplied without
charge.

 

If a Licensed Product is sold as part of a Combination Product, Net Sales will
be the product of (A) Net Sales of the Combination Product calculated as above
(i.e., calculated as for a Licensed Product that is not a Combination Product)
and (B) the fraction (A/(A+B)), where:

 

“A” is the gross invoice price in such country of a Licensed Product having as
its sole therapeutically active ingredient Lenabasum (or any deuterated
formulations, hydrates, solvates, salts, polymorphs, esters, prodrugs,
metabolites, isomers, stereoisomers, diastereomers, enantiomers and racemates
thereof); and

 

“B” is the gross invoice price in such country of the other component having a
meaningful therapeutic effect contained in such Combination Product.

 

If “A” or “B” cannot be determined by reference to the sales of a Licensed
Product that is not a Combination Product, or sales of the other component, as
applicable, as described above, then Net Sales will be calculated as above, but
the gross invoice price in the above equation will be determined by mutual
agreement reached in good faith by the Parties prior to the end of the
accounting period in question based on an equitable method of determining the
same that takes into account, in the applicable country, variations in dosage
units and the relative fair market value of each therapeutically active
component in the Combination Product. If the Parties are unable to reach such an
agreement prior to the end of the applicable accounting period, the Parties will
refer such matter to a jointly selected Third Party with expertise in the
pricing of pharmaceutical products that is not, and has not in the past five (5)
years been, an employee, consultant, legal advisor, officer, director or
stockholder of, and does not have any conflict of interest with respect to,
either Party for resolution.

 

1.1.119. “New-Controlling Party” has the meaning set forth in Section 12.6.5.1.

 

1.1.120. “New Corbus IP” has the meaning set forth in Section 12.2.1.

 

1.1.121. “New Lenabasum IP” has the meaning set forth in Section 12.2.1.2.

 

1.1.122. “NHI” means the National Health Insurance in Japan.

 

1.1.123. “NHI Price” means the NHI price in Japan (yakka).

 



-12-

 

 

1.1.124. “Non-Bankrupt Party” has the meaning set forth in Section 7.4.

 

1.1.125. “Nonclinical Studies” means all non-human studies, including
preclinical studies and toxicology studies, of Licensed Products.

 

1.1.126. “Non-Controlling Party” has the meaning set forth in Section 12.6.4.

 

1.1.127. “Notice” has the meaning set forth in Section 10.6.

 

1.1.128. “Out-of-Pocket Costs” means, with respect to certain activities
hereunder, direct expenses paid or payable by either Party or its Affiliates to
Third Parties and specifically identifiable and incurred to conduct such
activities for a Licensed Product, including payments to contract personnel
(including contractors, consultants and subcontractors).

 

1.1.129. “Parties” has the meaning set forth in the preamble.

 

1.1.130. “Party” has the meaning set forth in the preamble.

 

1.1.131. “Patent” means all patents and patent applications and all
substitutions, divisions, continuations, continuations-in-part, any patent
issued with respect to any such patent applications, any reissue, reexamination,
utility models or designs, renewal or extension (including any supplementary
protection certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
counterparts and equivalents of any of the foregoing in any country or
jurisdiction.

 

1.1.132. “Patent Challenge” has the meaning set forth in Section 13.6.

 

1.1.133. “Patent Costs” means the Out-of-Pocket Costs and expenses paid to
outside legal counsel and other Third Parties (including to any licensor
pursuant to any in-license), and filing and maintenance expenses, incurred in
Prosecuting and Maintaining Patents and enforcing and defending them.

 

1.1.134. “Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship, joint stock
company, joint venture, limited liability company, trust or government, or
Governmental Authority, or any other similar entity.

 

1.1.135. “Phase 1 Study” means a clinical study of an investigational product in
patients with the primary objective of characterizing its safety, tolerability,
and pharmacokinetics and identifying a recommended dose and regimen for future
studies as described in 21 C.F.R. § 312.21(a), or a comparable clinical study
prescribed by the relevant Regulatory Authority in a country other than the
United States.

 

1.1.136. “Phase 2 Study” means a clinical study of an investigational product in
patients with the primary objective of characterizing its activity in a specific
disease state as well as generating more detailed safety, tolerability, and
pharmacokinetics information as described in 21 C.F.R. § 312.21(b), or a
comparable clinical study prescribed by the relevant Regulatory Authority in a
country other than the United States including a human clinical trial that is
also designed to satisfy the requirements of 21 C.F.R. § 312.21(a) or
corresponding foreign regulations and is subsequently optimized or expanded to
satisfy the requirements of 21 C.F.R. § 312.21(b) (or corresponding foreign
regulations) or otherwise to enable a Phase 3 Study (e.g., a phase 1/2 trial).

 



-13-

 

 

1.1.137. “Phase 3 Study” means a clinical study of an investigational product in
patients that incorporates accepted endpoints for confirmation of statistical
significance of efficacy and safety with the aim to obtain Regulatory Approval
in any country as described in 21 C.F.R. § 312.21(c), or a comparable clinical
study prescribed by the relevant Regulatory Authority in a country other than
the United States.

 

1.1.138. “PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency or any
successor agency thereto.

 

1.1.139. “PMDA-Required Supplemental Study” means a Supplemental Study, the
completion of which is a condition to issuance of Regulatory Approval by the
MHLW for a Licensed Product in an Initial Indication in the Licensee Territory.

 

1.1.140. “Post-Marketing Study” means a non-human or human clinical study of a
Licensed Product initiated after receipt of Regulatory Approval for such
Licensed Product in a country or territory, that is required by the Regulatory
Authority in such country or territory to maintain the Regulatory Approval for
such Licensed Product in such country or territory, but excluding any
Supplemental Study.

 

1.1.141. “Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Licensed Product that can be
charged or reimbursed in regulatory jurisdictions where the applicable
Governmental Authorities approve or determine the price or reimbursement of
pharmaceutical products.

 

1.1.142. “Pricing Matters” means all issues and decisions regarding (a) price,
price terms and other contract terms with respect to Licensed Product sales,
including discounts, rebates, other price concessions and service fees to payors
and purchasers and (b) reimbursement programs applicable to a Licensed Product.

 

1.1.143. “Proceeding” means an action, suit or other proceeding before a
governmental tribunal.

 

1.1.144. “Program IP” has the meaning set forth in Section 12.2.3.

 

1.1.145. “Program IP Patents” means all Patents within the Program IP.

 

1.1.146. “Promotional Materials” has the meaning set forth in Section 4.4.

 

1.1.147. “Prosecution and Maintenance” means, with respect to a particular
Patent, the preparation, filing, prosecution and maintenance of such Patent, as
well as re-examinations, reissues and the like with respect to that Patent,
together with the conduct of interferences, the defense of oppositions and other
similar proceedings with respect to that Patent (and the foreign equivalents of
any of the foregoing). “Prosecute and Maintain” and “Prosecuting and
Maintaining” have corresponding meanings.

 

1.1.148. “Qualified Assignee” means an entity engaged in the pharmaceutical or
biotechnology industry (a) that has an investment grade credit rating with
respect to such entity’s unsecured indebtedness (or whose ultimate parent’s
unsecured indebtedness is so rated), or (b) (i) whose securities are then listed
upon a United States securities exchange or a national securities exchange in
France, Germany, Italy, Spain, the United Kingdom or Japan and (ii) has a market
capitalization of greater than or equal to U.S. $[*] at the time of the
assignment contemplated under Section 14.1.1.

 



-14-

 

 

1.1.149. “Regulatory Approval” means all approvals by Regulatory Authorities
necessary for the manufacture, marketing, importation and sale of a product for
one or more indications in a country or regulatory jurisdiction, which may
include satisfaction of all applicable regulatory and notification requirements,
but not including any Pricing Approvals. If the MHLW requires that any of
Licensed Products be scheduled in the Narcotics and Psychotropics Control Act,
Regulatory Approval will include any approvals required under the Narcotics and
Psychotropics Control Act for the manufacture, marketing, importation and sale
of such Licensed Products in Licensee Territory.

 

1.1.150. “Regulatory-Approval Trigger Date” has the meaning set forth in Section
14.1.1.

 

1.1.151. “Regulatory Authority” means any Governmental Authority involved in
granting approvals for the Development, Manufacturing, Commercialization,
Pricing Approval of pharmaceutical products, including the FDA, the European
Medicines Agency, the European Commission, the MHLW and the PMDA.

 

1.1.152. “Regulatory Exclusivity” means, with respect to any product, any
exclusive marketing rights or data exclusivity rights with respect to such
product (other than provided by Patents Covering such product) conferred for the
Licensee Territory by any Regulatory Authority of the Licensee Territory.

 

1.1.153. “Regulatory Filing” means any submission to a Regulatory Authority,
including all applications, registrations, licenses, authorizations and
approvals (including Regulatory Approvals), together with any related
correspondence and documentation submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents and
all clinical studies and tests, relating to a product and all data contained in
any of the foregoing, including all INDs, NDAs, regulatory drug lists,
advertising and promotion documents, clinical data, adverse event files and
complaint files, and includes any submission to a regulatory advisory board,
marketing authorization application, and any supplement or amendment to any of
the foregoing.

 

1.1.154. “Regulatory Materials” means any regulatory notification,
communication, correspondence, Regulatory Filings, Regulatory Approvals and
other filings made to, received from or otherwise conducted with a Regulatory
Authority related to Developing, Manufacturing, obtaining marketing
authorization, marketing, selling or otherwise Commercializing a pharmaceutical
product in a particular country or jurisdiction.

 

1.1.155. “Regulatory Milestone Event” has the meaning set forth in Section
8.2.1.

 

1.1.156. “Regulatory Milestone Payment” has the meaning set forth in Section
8.2.1.

 

1.1.157. “Related Party(ies)” means (a) with respect to Licensee, Licensee’s
Affiliates and Sublicensees, and (b) with respect to Corbus, Corbus’ Affiliates
and Sublicensees.

 

1.1.158. “Representatives” means, with respect to a Party, the Affiliates of
such Party, and each of such Party’s and its Affiliates’ respective officers,
directors, managers, employees, consultants, and contractors.

 

1.1.159. “Royalty Patents” means the Corbus Licensed Patents excluding (i) all
Patents that are part of the New Lenabasum IP and (ii) Corbus’ interest in the
Joint Program IP Patents.

 

1.1.160. “Royalty Term” has the meaning set forth in Section 8.5.

 



-15-

 

 

1.1.161. “Safety Concern” means, with respect to any Licensed Product, (a) any
safety concern required to be reported under 21 C.F.R. § 312.32 or Article 273
of the Enforcement Regulations of the Law on Securing Quality, Efficacy and
Safety of Drugs of Japan (or any equivalent Law in any other country or
jurisdiction outside the United States or Japan) if an IND with respect to such
Licensed Product was open at the time of the observation (or that would be so
reportable if an IND was open at such time), or (b) a toxicity or drug safety
issue or a Serious Adverse Event reasonably related to or observed in connection
with Development or Commercialization activities with respect to a Licensed
Product.

 

1.1.162. “Sales Milestone Event” has the meaning set forth in Section 8.3.1.

 

1.1.163. “Sales Milestone Payment” has the meaning set forth in Section 8.3.1.

 

1.1.164. “SDEA” has the meaning set forth in Section 5.5.

 

1.1.165. “Securitization Transaction” has the meaning set forth in Section
14.1.2.

 

1.1.166. “Serious Adverse Event” means an adverse drug experience or
circumstance that results in any of the following outcomes: (a) death, (b)
life-threatening condition, (c) inpatient hospitalization or a significant
prolongation of existing hospitalization, (d) persistent or significant
disability or incapacity or substantial disruption of the ability to conduct
normal life functions, (e) congenital anomaly/birth defect, or (f) significant
intervention required to prevent permanent impairment or damage.

 

1.1.167. “Significant Trial” means, with respect to a Licensed Product, a human
clinical trial that, at the time of commencement, is reasonably expected to cost
in excess of U.S. $[*].

 

1.1.168. “SSc” means the disease or pathological indication Systemic Sclerosis.

 

1.1.169. “Sublicensee” means a Third Party to which a Party or its Affiliate has
granted or grants rights, as permitted under this Agreement, to Develop,
Manufacture or Commercialize any Licensed Products, or any further sublicensee
of such rights (regardless of the number of tiers, layers or levels of
sublicenses of such rights).

 

1.1.170. “Supplemental Study” means any Clinical Study (other than any
Post-Marketing Study) for a Licensed Product beyond what is contemplated in the
Initial Indications Development Plan.

 

1.1.171. “Supply Agreement” has the meaning set forth in Section 6.1.

 

1.1.172. “Supply Transfer Price” has the meaning set forth in Section 8.4.1.1.

 

1.1.173. “Technology Transfer Plan” has the meaning set forth in Section 3.8.1.

 

1.1.174. “Term” has the meaning set forth in Section 13.1.

 

1.1.175. “Territory” means (a) with respect to Corbus, the Corbus Territory and
(b) with respect to Licensee, the Licensee Territory.

 

1.1.176. “Third Party” means any Person other than Licensee, Corbus or their
respective Affiliates.

 



-16-

 

 

1.1.177. “Third Party Action” has the meaning set forth in Section 12.6.3.

 

1.1.178. “Third Regulatory Milestone” has the meaning set forth in Section
8.2.1.

 

1.1.179. “Trademark” means any trademark, trade name, service mark, service
name, brand, domain name, trade dress, logo, slogan or other indicia of origin
or ownership, including the goodwill and activities associated with each of the
foregoing.

 

1.1.180. “United States” or “U.S.” means the United States of America and its
territories, possessions and commonwealths.

 

1.1.181. “Valid Claim” means a claim of a Patent that (a) has not been rejected,
revoked or held to be invalid or unenforceable by a court or other authority of
competent jurisdiction, from which decision no appeal can be further taken, or
(b) has not been finally abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue or disclaimer. In order to be a Valid Claim, any
claim being prosecuted in a pending patent application must be prosecuted in
good faith and not have been pending for more than five (5) years from the
filing date of the first utility patent application (or equivalent concept in
any such country) in the patent application family of such patent application in
the country in question, in which case it will cease to be considered a Valid
Claim until the patent issues and recites said claim.

 

1.1.182. “Withdrawing Party” has the meaning set forth in Section 12.6.5.1.

 

1.1.183. “Yen” or “JPY” means the legal tender of Japan.

 

2. GOVERNANCE

 

2.1. Alliance Manager. Promptly following the Effective Date, each Party will
designate an individual to facilitate communication and coordination of the
Parties’ activities under this Agreement relating to Licensed Products in the
Licensee Territory (each, an “Alliance Manager”). Each Alliance Manager may also
serve as a representative of its respective Party on one or more Committees. For
clarity, unless an Alliance Manager is a representative of its respective Party
on a particular Committee, each Alliance Manager will have no voting right on
any Committee unless otherwise agreed to in writing by the Parties.

 

2.2. Joint Steering Committee.

 

2.2.1. Formation; Composition; Dissolution. Within thirty (30) days after the
Effective Date, the Parties will establish a committee (the “Joint Steering
Committee” or “JSC”) to provide strategic oversight of the Parties’ activities
under the Collaboration. Each Party will initially appoint three (3)
representatives to the JSC, with each representative having knowledge and
expertise in the Development and Commercialization of molecules and products
similar to the Licensed Products, and having sufficient seniority within the
applicable Party to provide meaningful input and make decisions arising within
the scope of the JSC’s responsibility. The JSC may change its size from time to
time by mutual consent of the Parties, provided that the JSC will consist at all
times of an equal number of representatives of each of Corbus and Licensee. Each
Party may replace its JSC representatives at any time upon written notice to the
other Party. The JSC may invite non-members to participate in the discussions
and meetings of the JSC, provided that such participants have no voting
authority at the JSC and are bound under written obligations of confidentiality
and non-use no less protective of the Parties’ Confidential Information than
those set forth in this Agreement. The JSC will be chaired on a Calendar Year
basis by a chairperson alternately designated by Corbus or Licensee. The initial
chairperson of the JSC for the period commencing on the Effective Date and
ending on January 1, 2020 will be a Corbus designated chairperson, who will then
be replaced by a Licensee designated chairperson on January 1, 2020, and so
forth. The JSC chairperson’s responsibilities will include conducting meetings,
including, when feasible, ensuring that objectives for each meeting are set and
achieved. The JSC will exist for so long as the JDC or JCC exists or there is at
least one Licensed Product being Commercialized under this Agreement.

 



-17-

 

 

2.2.2. Specific Responsibilities of the JSC. The JSC will have the following
responsibilities in connection with the Collaboration:

 

2.2.2.1. reviewing, discussing and approving any amendments to the Initial
Indications Development Plan, including the proposed addition thereto of any
PMDA-Required Supplemental Study or Licensee Additional Development Activities;

 

2.2.2.2. approving any amendments to the CMC Work Plan;

 

2.2.2.3. approving any Licensee Additional Development Proposals and
corresponding Licensee Additional Development Activities proposed to be
conducted;

 

2.2.2.4. determining or approving that a Clinical Failure has occurred;

 

2.2.2.5. approving any proposed Post-Marketing Studies for any Licensed Product
in the Licensee Territory;

 

2.2.2.6. approving the commercial positioning with respect to target patients of
the Licensed Products in the Licensee Territory and approving any proposed
material changes thereto;

 

2.2.2.7. approving the key promotional message with respect to the Licensed
Products in the Licensee Territory and approving any proposed material changes
thereto;

 

2.2.2.8. approving the Licensee Territory Commercialization Plan for each
Licensed Product, including, in each case, any amendments thereto;

 

2.2.2.9. reviewing, discussing and providing input on the strategy with respect
to Pricing Matters, including the price negotiation strategy with Regulatory
Authorities for the Licensed Products in the Licensee Territory and other
communications with Regulatory Authorities, and approving such strategy with
respect to Pricing Matters (including the price bands for purposes of such
strategy) for the Licensed Products in the Licensee Territory;

 

2.2.2.10. providing a forum for Corbus to raise for discussion and resolution of
any decision regarding the Development or Commercialization of the Licensed
Products in the Licensee Territory perceived by Corbus to be deviating from the
Harmonization Principle;

 

2.2.2.11. coordinating the filing of Joint Program IP Patent applications;

 

2.2.2.12. resolving any issues escalated by, or disputes within, the JDC or JCC;
and

 

2.2.2.13. establishing such additional joint subcommittees of the JSC as it
deems necessary to oversee activities relating to the Licensed Products in the
Licensee Territory to achieve the objectives and intent of the Collaboration.

 



-18-

 

 

2.2.2.14. determining in its reasonable discretion whether the Existing
Trademark is suited for use in the Licensee Territory and if it is not, or if
use of the Existing Trademark with the Licensed Products in the Licensee
Territory is rejected by the PMDA or the MHLW, reviewing and approving an
alternate Trademark to be used with the Licensed Products in the Licensee
Territory as contemplated by Section 12.11.1.3.

 

2.2.3. Meetings. The JSC will meet at least twice per Calendar Year, unless the
Parties mutually agree in writing to a different frequency. The JSC may meet in
person, by videoconference, or by teleconference, provided that at least one
meeting of the JSC per Calendar Year will be in person. In-person JSC meetings
will be held at locations in the United States and in Japan alternately selected
by Corbus and by Licensee, or at any other location mutually agreed by the
members of the JSC. The first JSC meeting shall be held within ninety (90) days
of the Effective Date. Meetings of the JSC will be effective only if at least
one (1) representative of each Party is present or participating in such
meeting. Each Party will bear the expense of its respective JSC members’
participation in JSC meetings. No later than five (5) Business Days prior to any
meeting of the JSC (or such shorter time period as the Parties may agree), the
Alliance Managers together will prepare and circulate an agenda for such
meeting; provided, however, that either Party will be free to propose additional
topics to be included on such agenda, either prior to or in the course of such
meeting, and any Party which will be presenting to the JSC at any meeting as
part of such agenda will prepare and provide detailed materials to the JSC
representatives to support discussion. Either Party may also call a special
meeting of the JSC (by videoconference, teleconference or in person) by
providing at least ten (10) Business Days prior written notice to the other
Party if such Party reasonably believes that a significant matter must be
addressed prior to the next scheduled meeting, in which event such Party will
work with the Alliance Managers to provide the members of the JSC no later than
three (3) Business Days prior to the special meeting with an agenda for the
meeting and materials reasonably adequate to enable an informed decision. The
JSC chairperson will be responsible for preparing reasonably detailed written
minutes of JSC meetings that reflect all decisions made and action items
identified at such meetings. The JSC chairperson will send meeting minutes to
each member of the JSC for review and approval within ten (10) Business Days
after each JSC meeting. Minutes will be deemed approved unless one or more
members of the JSC objects to the accuracy of such minutes within ten (10)
Business Days of receipt. Any material changes proposed to any meeting minutes
by either Party’s members of the JSC will be promptly circulated by the JSC
chairperson to each member of the JSC for review and approval within ten (10)
Business Days of receipt, with such process repeating until the meeting minutes
are approved by all JSC members. Minutes will be officially endorsed by the JSC
at the next JSC meeting, and will be signed by the Alliance Managers.

 

2.2.4. Decision-Making. The representatives from each Party will have,
collectively, one (1) vote on behalf of that Party. Approvals of the JSC will
require unanimous agreement. If the JSC cannot reach unanimous agreement on an
issue that comes before the JSC within fifteen (15) days of the meeting where
such issue was raised and over which the JSC has oversight, the Parties will
refer such issue for resolution in accordance with Section 2.5.

 

2.3. Joint Development Committee.

 

2.3.1. Formation; Composition; Dissolution. Within thirty (30) days after the
Effective Date, the Parties will establish a committee to coordinate the
Development of Licensed Products (the “Joint Development Committee” or “JDC”) in
the Licensee Territory. Each Party will initially appoint three (3)
representatives to the JDC, with each representative having knowledge and
expertise in the Development of molecules and products similar to the Licensed
Products and having sufficient seniority within the applicable Party to provide
meaningful input and make decisions arising within the scope of the JDC’s
responsibilities. The JDC may change its size from time to time by mutual
consent of the Parties, provided that the JDC will consist at all times of an
equal number of representatives of each of Corbus and Licensee. Each Party may
replace its JDC representatives at any time upon written notice to the other
Party. The JDC may invite non-members to participate in the discussions and
meetings of the JDC, provided that such participants have no voting authority at
the JDC and are bound under written obligations of confidentiality and non-use
no less protective of the Parties’ Confidential Information than those set forth
in this Agreement. The JDC will be chaired by a chairperson designated by
Corbus, whose responsibilities will include conducting meetings, including, when
feasible, ensuring that objectives for each meeting are set and achieved. The
JDC will exist for so long as at least one Licensed Product is being Developed
under this Agreement.

 



-19-

 

 

2.3.2. Specific Responsibilities of the JDC. The JDC will have the following
responsibilities in connection with the Collaboration:

 

2.3.2.1. overseeing and reviewing the Development of each Licensed Product in
the Licensee Territory, including the conduct of any Post-Marketing Study;

 

2.3.2.2. reviewing and providing input on any amendments to the Initial
Indications Development Plan, including the proposed addition of any
PMDA-Required Supplemental Study or Licensee Additional Development Activities
thereto, for approval by the JSC of any such amendments;

 

2.3.2.3. reviewing and providing input on any Licensee Additional Development
Proposals and corresponding Licensee Additional Development Activities proposed
to be conducted, for approval thereof by the JSC;

 

2.3.2.4. reviewing and providing input on any proposed Post-Marketing Studies
for any Licensed Product in the Licensee Territory, for approval thereof by the
JSC;

 

2.3.2.5. creating and implementing the overall strategy regarding Regulatory
Approval of Licensed Products in the Licensee Territory, including content of
label or other prescribing information;

 

2.3.2.6. reporting on subcontracting services pursuant to Section 3.6;

 

2.3.2.7. without limiting Section 2.3.2.5, reviewing and providing input on any
material Regulatory Filings to Regulatory Authorities for Regulatory Approval of
Licensed Products in the Licensee Territory;

 

2.3.2.8. determining and overseeing a reasonable and expeditious process to
identify, and under which Corbus will provide to Licensee, any submissions,
filings or other material communications with a Regulatory Authority with
respect to a Licensed Product in the Corbus Territory to which Licensee needs
access to support obtaining or maintaining a Regulatory Approval for a Licensed
Product in the Licensee Territory;

 

2.3.2.9. without limiting Sections 2.3.2.5 and 2.3.2.7, providing a forum to
facilitate the flow of information between the Parties with respect to the
Development and Regulatory Approval of the Licensed Products in the Licensee
Territory, including the reporting of and discussion of communications with
Regulatory Authorities; and

 

2.3.2.10. reviewing and providing input on any proposed amendments to the CMC
Work Plan for approval by the JSC of any material such amendments.

 



-20-

 

 

2.3.3. Meetings. The JDC will meet at least four (4) times per Calendar Year,
unless the Parties mutually agree in writing to a different frequency. The JDC
may meet in person, by videoconference, or by teleconference, provided that at
least two (2) meeting of the JDC per Calendar Year will be in person. In-person
JDC meetings will be held at locations in the United States and in Japan
alternately selected by Corbus and by Licensee, or at any other location
mutually agreed by the members of the JDC. Meetings of the JDC will be effective
only if at least one (1) representative of each Party is present or
participating in such meeting. Each Party will bear the expense of its
respective JDC members’ participation in JDC meetings. No later than fifteen
(15) days prior to the first meeting of the JDC and in each Calendar Year
thereafter while the JDC exists, the Alliance Managers will prepare a
communication plan setting forth a schedule of the dates of each JDC meeting for
that Calendar Year and a proposed agenda for each such meetings (“JDC
Communication Plan”). No later than five (5) Business Days prior to any meeting
of the JDC (or such shorter time period as the Parties may agree), the Alliance
Managers together will prepare and circulate an agenda for such meeting based on
the agenda previously included for such meeting in the JDC Communication Plan;
provided, however, that either Party will be free to propose additional topics
to be included on such agenda, either prior to or in the course of such meeting,
and any Party which will be presenting to the JDC at any meeting as part of such
agenda will prepare and provide detailed materials to the JDC representatives to
support discussion. Either Party may also call a special meeting of the JDC (by
videoconference, teleconference or in person) by providing at least ten (10)
Business Days prior written notice to the other Party if such Party reasonably
believes that a significant matter must be addressed prior to the next scheduled
meeting, in which event such Party will work with the Alliance Manager to
provide the members of the JDC no later than three (3) Business Days prior to
the special meeting with an agenda for the meeting and materials reasonably
adequate to enable an informed decision. The JDC chairperson will be responsible
for preparing reasonably detailed written minutes of JDC meetings that reflect
all decisions made and action items identified at such meetings. The JDC
chairperson will send meeting minutes to each member of the JDC for review and
approval within ten (10) Business Days after each JDC meeting. Minutes will be
deemed approved unless one or more members of the JDC objects to the accuracy of
such minutes within ten (10) Business Days of receipt. Any material changes
proposed to any meeting minutes by either Party’s members of the JDC will be
promptly circulated by the JDC chairperson to each member of the JDC for review
and approval within ten (10) Business Days of receipt, with such process
repeating until the meeting minutes are approved by all JDC members. Minutes
will be officially endorsed by the JDC at the next JDC meeting, and will be
signed by the Alliance Managers.

 

2.3.4. Decision-Making. The representatives from each Party will have,
collectively, one (1) vote on behalf of that Party. Approvals of the JDC shall
require the unanimous agreement. If the JDC cannot reach unanimous agreement on
an issue that comes before the JDC within ten (10) days of the meeting where
such issue was raised and over which the JDC has oversight, the Parties will
refer such issue for resolution to the JSC.

 

2.4. Joint Commercialization Committee.

 

2.4.1. Formation; Composition; Dissolution. Within three (3) months of Licensee
making a Regulatory Filing in respect of the first Licensed Product for either
of the Initial Indications with any Regulatory Authority of the Licensee
Territory or such earlier time as decided by the JSC, the Parties will establish
a committee to review and confirm Commercialization activities with respect to
Licensed Products in the Licensee Territory (the “Joint Commercialization
Committee” or “JCC”). Each Party will initially appoint three (3)
representatives to the JCC, with each representative having knowledge and
expertise in the Commercialization of products similar to the Licensed Products
and having sufficient seniority within the applicable Party to provide
meaningful input and make decisions arising within the scope of the JCC’s
responsibilities. The JCC may change its size from time to time by mutual
consent of the Parties, provided that the JCC will consist at all times of an
equal number of representatives of each of Corbus and Licensee. Each Party may
replace its JCC representatives at any time upon written notice to the other
Party. The JCC may invite non-members to participate in the discussions and
meetings of the JCC, provided that such participants have no voting authority at
the JCC and are bound under written obligations of confidentiality and non-use
no less protective of the Parties’ Confidential Information than those set forth
in this Agreement. The JCC will be chaired by a chairperson designated by
Licensee, whose responsibilities will include conducting meetings, including,
when feasible, ensuring that objectives for each meeting are set and achieved.
The JCC will exist for so long as at least one Licensed Product is being
Commercialized under this Agreement.

 



-21-

 

 

2.4.2. Specific Responsibilities of the JCC. Subject to any limitations under
applicable Law, the JCC will have the following responsibilities in connection
with the Collaboration:

 

2.4.2.1. discussing and providing input on the Licensee Territory
Commercialization Plan for each Licensed Product, including, in each case, any
amendments thereto, for approval by the JSC;

 

2.4.2.2. facilitating the flow of information between the Parties with respect
to the Commercialization of Licensed Products in the Licensee Territory,
including information as to pricing for the Licensed Products;

 

2.4.2.3. reviewing Promotional Materials pursuant to the provisions of Section
4.4; and

 

2.4.2.4. discussing strategies for abating a Competitive Infringement of any
Licensed Product within either Party’s respective Territory as contemplated by
Section 12.6.1.

 

2.4.3. Meetings. The JCC will meet at least twice per Calendar Year, unless the
Parties mutually agree in writing to a different frequency. The JCC may meet in
person, by videoconference, or by teleconference, provided that at least one (1)
meeting of the JCC per Calendar Year will be in person. In-person JCC meetings
will be held at locations in the United States and in Japan alternately selected
by Corbus and by Licensee, or at any other location mutually agreed by the
members of the JCC. Meetings of the JCC will be effective only if at least one
(1) representative of each Party is present or participating in such meeting.
Each Party will bear the expense of its respective JCC members’ participation in
JCC meetings. No later than fifteen (15) days prior to the first meeting of the
JCC in the stub-Calendar Year in which it is formed and in each Calendar Year
thereafter while the JCC exists, the Alliance Managers will prepare a
communication plan setting forth a schedule of the dates of each JCC meeting for
that Calendar Year and a proposed agenda for each such meetings (“JCC
Communication Plan”). No later than five (5) Business Days prior to any meeting
of the JCC (or such shorter time period as the Parties may agree), the Alliance
Managers together will prepare and circulate an agenda for such meeting based on
the agenda previously included for such meeting in the JCC Communication Plan;
provided, however, that either Party will be free to propose additional topics
to be included on such agenda, either prior to or in the course of such meeting,
and any Party which will be presenting to the JCC at any meeting as part of such
agenda will prepare and provide detailed materials to the JCC representatives to
support discussion. Either Party may also call a special meeting of the JCC (by
videoconference, teleconference or in person) by providing at least ten (10)
Business Days prior written notice to the other Party if such Party reasonably
believes that a significant matter must be addressed prior to the next scheduled
meeting, in which event such Party will work with the Alliance Managers to
provide the members of the JCC no later than three (3) Business Days prior to
the special meeting with an agenda for the meeting and materials reasonably
adequate to enable an informed decision. The JCC chairperson will be responsible
for preparing reasonably detailed written minutes of JCC meetings that reflect
all decisions made and action items identified at such meetings. The JCC
chairperson will send meeting minutes to each member of the JCC for review and
approval within ten (10) Business Days after each JCC meeting. Minutes will be
deemed approved unless one or more members of the JCC object to the accuracy of
such minutes within ten (10) Business Days of receipt. Any material changes
proposed to any meeting minutes by either Party’s members of the JCC will be
promptly circulated by the JCC chairperson to each member of the JCC for review
and approval within ten (10) Business Days of receipt, with such process
repeating until the meeting minutes are approved by all JCC members. Minutes
will be officially endorsed by the JCC at the next JCC meeting, and will be
signed by the Alliance Managers.

 



-22-

 

 

2.4.4. Decision-Making. The representatives from each Party have, collectively,
one (1) vote on behalf of that Party. If the JCC cannot reach unanimous
agreement on an issue that comes before the JCC within ten (10) days of the
meeting where such issue was raised and over which the JCC has oversight, the
Parties will refer such issue for resolution by the JSC. For clarity, any and
all such communications or strategy involving Commercialization activities will
be limited to those permitted under applicable Law.

 

2.5. Resolution of Committee Disputes.

 

2.5.1. Referral to Executive Officers and Executive Management. The JSC may
refer any matter as to which the JSC cannot reach a consensus decision to the
Executive Officers for resolution. If the JSC does so, the JSC will submit in
writing the respective positions of the Parties to their respective Executive
Officers. Such Executive Officers will use good faith efforts, in compliance
with this Section 2.5.1, to resolve promptly such matter, which good faith
efforts will include at least one meeting between such Executive Officers within
five (5) Business Days after the JSC’s submission of such matter to them. If the
Executive Officers are unable to reach unanimous agreement on any such matter
within fifteen (15) days of the matter being presented to them, then:

 

(a) if the matter escalated by the JSC relates to the Exploitation of the
Licensed Products in the Field in the Licensee Territory, Licensee will have
final decision-making authority over such matter (other than with respect to the
matters covered by (c)); provided, however, that Licensee shall not have final
decision-making authority over matters relating to (i) the Manufacture of the
Licensed Products in the Field in the Licensee Territory unless and until the
Parties agree that Licensee will Manufacture the Licensed Products and (ii) the
Global Development Plan;

 

(b) if the matter escalated by the JSC relates to (i) the Global Development
Plan or (ii) any amendment of the Initial Indications Development Plan, to the
extent not covered by clause (a) (other than with respect to the matters covered
by (c)), Corbus will have final decision-making authority over such matter; and

 

(c) if the matter escalated by the JSC relates to (i) whether a decision,
strategy or implementation of a strategy is consistent with the Harmonization
Principle, (ii) whether or not there has been a Clinical Failure or (iii) if the
matter otherwise does not fall within those specified in either clause (a) or
clause (b), the Executive Officers will submit their respective positions on
such matter to be resolved by Expedited Arbitration. Notwithstanding anything
herein to the contrary, no exercise of a Party’s decision-making authority on
any matters may, without the other Party’s prior written consent, (i) result in
a material increase in the other Party’s or its Related Parties’ obligations,
costs or expenses, including expenditure of such Party’s resources, under this
Agreement, the Initial Indications Development Plan, or the Licensee Territory
Commercialization Plan, (ii) unilaterally modify, amend or waive its own
compliance with the terms or conditions of this Agreement, or (iii) otherwise
conflict with this Agreement.

 



-23-

 

 

2.5.2. Good Faith. In conducting themselves on Committees, and in exercising
their rights under this Section 2.5, all representatives of both Parties will
consider diligently, reasonably and in good faith all input received from the
other Party, and will use reasonable efforts to reach unanimous agreement on all
matters before them. In exercising any decision-making authority granted to it
under this Section 2.5, each Party will act based on its good faith business
judgment.

 

2.6. General Committee Authority. Each Committee has solely the powers expressly
assigned to it in this Section 2. No Committee will have any power to amend,
modify, or waive the terms or conditions of this Agreement or compliance with
the terms and conditions of this Agreement.

 

3. DEVELOPMENT

 

3.1. Responsibility; Costs.

 

3.1.1. Corbus. Subject to the responsibilities of the JDC and the other terms
and conditions of this Section 3 and this Agreement, Corbus will be responsible
for conducting or having conducted, in accordance with the Initial Indications
Development Plan and the Harmonization Principle, the Development of the
Licensed Products in the Initial Indications for purposes of obtaining and
maintaining Regulatory Approval of Licensed Products in the Initial Indications
in the Licensee Territory and in support of Commercializing such Licensed
Products in the Initial Indications, including conducting Clinical Studies
pursuant to the Initial Indications Development Plan. Such activities to be
conducted by Corbus include the preparation of electronic data that meets CDISC
compliance in the Licensee Territory. Subject to Section 3.4.2 and the rest of
this Section 3.1.1, Corbus will bear one hundred percent (100%) of the
Development Costs incurred in connection with the foregoing Development
activities; provided, however, that, the portion of Development Costs in
connection with the foregoing activities that are costs related to preparing and
filing applications for Regulatory Approval or submissions to Regulatory
Authorities (including associated filing fees, translation expenses and legal
and other professional service fees) will be borne entirely by Licensee.

 

3.1.2. Licensee. Subject to the responsibilities of the JDC and the other terms
and conditions of this Section 3 and this Agreement, Licensee will be
responsible for conducting or having conducted, in accordance with the
Harmonization Principle, any other Development of the Licensed Products, beyond
what is contemplated in Section 3.1.1, including the preparing and filing
applications for Regulatory Approval in the Field in the Licensee Territory
based upon data from Clinical Studies conducted by Corbus pursuant to the
Initial Indications Development Plan for purposes of obtaining and maintaining
Regulatory Approval of Licensed Products in the Initial Indications in the
Licensee Territory and post-Regulatory Approval clinical research in support of
Commercializing such Licensed Products in the Initial Indications in the
Licensee Territory not covered by the terms of Sections 3.1.1 and 3.4. Licensee
will bear one hundred percent (100%) of the Development Costs and any other
costs and expenses incurred in connection with the foregoing Development
activities.

 

3.1.3. Retained Rights. Corbus retains the exclusive right, and will have sole
discretion and control over the Development of the Licensed Products for
purposes of obtaining and maintaining Regulatory Approval for Commercialization
of such Licensed Products anywhere in the world, other than in the Field in the
Licensee Territory. Corbus will bear one hundred percent (100%) of the
Development Costs incurred in connection with the foregoing Development
activities.

 



-24-

 

 

3.2. Development Plans.

 

3.2.1. Global Development Plan. Corbus’ worldwide plan for the Development of
the Licensed Products is attached hereto as Schedule 3.2.1 (as may be updated by
Corbus from time to time so long as such update (i) does not materially
adversely impact the rights or increase the obligations of Licensee and (ii) is
reported to the JDC at the next JDC meeting) (the “Global Development Plan”).

 

3.2.2. Initial Indications Development Plan. Corbus’ plan setting forth the
Development activities that are necessary to be undertaken for the Licensed
Product to support obtaining Regulatory Approval for each of the Initial
Indications in the Licensee Territory is attached hereto as Schedule 3.2.2 (the
“Initial Indications Development Plan”). The JDC will review and provide input
on any amendments to the Initial Indications Development Plan submitted to it in
accordance with Section 2.3.2.2, and the JSC will approve all such amendments to
the Initial Indications Development Plan in accordance with Section 2.2.2.1.

 

3.3. Diligence; Standards of Conduct. Corbus will use Commercially Reasonable
Efforts to perform the Development activities specified in the Initial
Indications Development Plan.

 

3.4. Supplemental Studies.

 

3.4.1. PMDA-Required Supplemental Studies. Corbus will be responsible for
conducting or having conducted, any PMDA-Required Supplemental Study. Corbus
will bear one hundred percent (100%) of the Development Costs incurred in
connection with the performance of any PMDA-Required Supplemental Study.

 

3.4.2. Licensee Additional Development Proposals. If Licensee desires Corbus to
conduct or have conducted a Supplemental Study (other than a PMDA-Required
Supplemental Study) for a Licensed Product for the purpose of seeking Regulatory
Approval to market such Licensed Product in the Field in the Licensee Territory,
Licensee will submit to the JDC a proposal to add such Supplemental Study to the
Initial Indications Development Plan (a “Licensee Additional Development
Proposal”). Each Licensee Additional Development Proposal will describe in
reasonable detail the applicable Supplemental Study(ies) that Licensee desires
Corbus to conduct or have conducted, including a synopsis of the trial or
activities, the proposed enrollment criteria, number of patients to be included,
endpoints to be measured, and statistical design and powering (the “Licensee
Additional Development Activities”), as well as a proposed timeline and an
analysis of the business opportunity and revenue potential for such Licensee
Additional Development Activities.

 

3.4.3. JSC Decision Regarding Licensee Additional Development
Proposals/Activities. The JDC will review and provide input on any Licensee
Additional Development Proposal and corresponding Licensee Additional
Development Activities submitted to it in accordance with Section 2.3.2.3, and
the JSC will approve all such Licensee Additional Development Proposals and
corresponding Licensee Additional Development Activities in accordance with
Section 2.2.2.3. The JSC will approve or reject a Licensee Additional
Development Proposal and corresponding Licensee Additional Development
Activities within forty-five (45) days after receipt thereof from the JDC.

 

3.4.3.1. If the JSC approves a Licensee Additional Development Proposal and
corresponding Licensee Additional Development Activities, (a) upon such an
approval, the Initial Indications Development Plan will be amended to include
such Licensee Additional Development Activities, including the proposed timeline
for such Licensee Additional Development Activities set forth in such Licensee
Additional Development Proposal (as may be amended by the JSC); (b) the conduct
of such Licensee Additional Development Activities will be subject to the
responsibilities of the JSC and the JDC; and (c) any costs and expenses incurred
in the performance of such Licensee Additional Development Activities will be
deemed Development Costs and will be borne solely by Licensee.

 



-25-

 

 

3.4.3.2. If the JSC does not approve a Licensee Additional Development Proposal
and corresponding Licensee Additional Development Activities, then the same will
not be undertaken whether by Corbus or Licensee under this Agreement.

 

3.5. CMC Development. All Development relating to CMC (other than activities
related to the active pharmaceutical ingredient (API) of the Licensed Products)
required to be conducted to support obtaining and maintaining Regulatory
Approval in the Licensee Territory for any Licensed Product in the Initial
Indications that is the subject of the Initial Indications Development Plan,
including all CMC activities related to all phases of Manufacturing the Licensed
Product through and including the packaging of Licensed Product in the format
determined by the JSC to be preferable for the Japanese market (such as aluminum
blister packs) for Commercialization in the Licensee Territory (the “CMC
Activities”) will be conducted by Corbus in accordance with the Harmonization
Principle and the CMC Work Plan. Any and all costs and expenses incurred in
connection with the CMC Activities will be borne solely by Licensee, except for
such costs and expenses incurred for CMC Activities the completion of which is a
condition to issuance of Regulatory Approval by the MHLW for a Licensed Product
in an Initial Indication in the Licensee Territory, which costs and expenses
will be borne by Corbus; provided, that with respect to any such costs and
expenses borne by Licensee, [*].

 

3.6. Third Parties. Subject to Section 7.1.1.4 and the rest of this Section 3.6,
a Party will be entitled to subcontract to Third Parties, and to utilize the
services of Third Parties to perform, its Development activities, if any, under
this Section 3, provided that (a) such Party requires under any such agreement
executed on or after the Effective Date that such Third Party operate in a
manner consistent with this Agreement and reasonably acceptable to the other
Party, (b) such Party remains at all times fully liable to the other Party for
its Development responsibilities under this Agreement, and (c) such Party
submits at every other regularly scheduled meeting of the JDC a list of its
then-current Third Party subcontractors performing any Development activities on
its’ behalf. Such Party will be solely responsible for direction of and
communications with such Third Party service provider, but such Party will
provide the other Party with reasonably detailed updates regarding any such
activities from time to time through the JDC.

 

3.7. Scientific Records. Each Party will maintain scientific records, in
sufficient detail and in sound scientific manner appropriate for Patent and
regulatory purposes and in compliance with GLP, GCP and GMP, as applicable, with
respect to activities intended to be submitted in regulatory filings, which will
fully and accurately reflect all work done and results achieved in the
performance of the Development activities, Clinical Studies, and Supplemental
Studies with respect to Licensed Products by such Party.

 

3.8. Technology Transfer.

 

3.8.1. The Parties will negotiate in good faith and enter into a technology
transfer plan so that transfer of the technology (i.e., transfer of the physical
or electronic documents or other tangible manifestations) can occur within six
(6) months of the Effective Date (as such period may be extended by mutual
written agreement of the Parties), pursuant to which Corbus, [*], will complete
a transfer to Licensee of the Corbus Licensed Know-How in existence as of the
date of such transfer that is reasonably useful for the Exploitation of Licensed
Products in the Field, including (a) the then-current Manufacturing process,
manufacturing data and any other information as is necessary for Manufacturing
Licensed Products in the Field as and to the extent consistent with Licensee’s
Manufacturing rights in Section 7.1.1.3 and (b) Nonclinical Study and Clinical
Study data, CMC data, study reports, batch records, vendor information,
validation documentation, analyses and applicable reference standards used in
analytical testing of the Licensed Products in the Initial Indications, which
plan will set forth the details of such Corbus Licensed Know-How to be
transferred in a format compliant with the CDISC and the timing of such transfer
to be completed (the “Technology Transfer Plan”). Corbus has disclosed or will
disclose to Licensee all of the Corbus Licensed Know-How that is required to be
disclosed pursuant to this Section 3.8.1.

 



-26-

 

 

3.8.2. Corbus will provide any information, data and other assistance reasonably
requested by Licensee to enable Licensee to carry out its obligations under this
Agreement, including providing Licensee with (a) data from Corbus’ Phase 3 Study
sufficient to obtain Regulatory Approval for the Licensed Products in the
Initial Indications, (b) Know-How Controlled by Corbus generated for
Exploitation and pricing activities related to the Licensed Products worldwide,
to the extent such Know-How is reasonably useful for such Exploitation and
pricing activities and available and accessible to Corbus, and (c) Nonclinical
Studies and other pre-clinical data, Clinical Studies data (including clinical
data and other related information generated in compliance with CDISC
standards), CMC data, a complete copy of any dossier for the Licensed Products,
minutes of meetings with Regulatory Authorities, and any information necessary
for Licensee to obtain Regulatory Approval in the Licensee Territory.
Notwithstanding the foregoing, Corbus shall have no obligations under this
Section 3.8.2 if providing such information, data or assistance would [*],
unless the requested information, data or assistance is required by Regulatory
Authorities for Licensee to obtain Regulatory Approval in the Licensee
Territory.

 

3.8.3. In the event that the Parties agree that Licensee will Manufacture
Licensed Products, Corbus shall, to facilitate such transfer, (a) make available
to Licensee Corbus’ or its Third Party manufacturer’s technical personnel with
appropriate skill and experience during mutually agreeable times, [*], (b)
provide Licensee with assistance (other than financial assistance) and disclose
and allow access to the Corbus Licensed Know-How necessary or reasonably useful
for such Manufacturing, including Know-How related to formulating and/or
packaging Licensed Products in the Field, and (c) transfer to Licensee and/or
its designee all agreements with Third Parties Manufacturing, formulating and/or
packaging Licensed Product in the Field for distribution of Licensed Product in
the Licensee Territory (or otherwise facilitate separate agreements between
Licensee and such Third Parties enabling Licensee to use such Third Parties for
such activities), in each case, as and to the extent consistent with Licensee’s
Manufacturing rights in Section 7.1.1.3. The Manufacture of the Licensed
Products by Licensee will be subject to a manufacturing agreement to be entered
into by the Parties.

 

4. COMMERCIALIZATION

 

4.1. Responsibility, Costs.

 

4.1.1. Licensee. Subject to the oversight of the JSC and JCC and to the other
terms and conditions of this Section 4.1 and of this Agreement, on a Licensed
Product-by-Licensed Product basis, Licensee will be responsible for all
Commercialization activities relating to the Licensed Products in the Field in
the Licensee Territory, at its sole cost and expense, in accordance with the
Licensee Territory Commercialization Plan and the Harmonization Principle.

 



-27-

 

 

4.1.2. Corbus. Corbus, at its sole cost and expense, will have sole
responsibility and control of all Commercialization activities relating to the
Licensed Product, other than in the Field in the Licensee Territory.

 

4.2. Licensee Territory Commercialization Plan. No later than six (6) months
following the Effective Date, Licensee will prepare and deliver to the JCC for
review and input and approval by the JSC a reasonable written plan that
summarizes the Commercialization activities (including any pre-Regulatory
Approval activities in preparation for commercial launch) to be undertaken with
respect to the Licensed Products in the Field in the Licensee Territory, where
such plan will include marketing and promotional activities for the Licensed
Products in the Field in the Licensee Territory aligned with the commercial
positioning and the key message approved by the JSC and consistent with the
Harmonization Principle (the “Licensee Territory Commercialization Plan”).
Updates and modifications of the Licensee Territory Commercialization Plan may
be proposed by Licensee for approval by the JSC, from time to time and no less
frequently than once per Calendar Year, based upon, among other things,
Licensee’s Commercialization activities with respect to the Licensed Products in
the Field in the Licensee Territory.

 

4.3. Diligence; Standards of Conduct. Licensee will use Commercially Reasonable
Efforts to (a) perform the Commercialization activities specified in the
Licensee Territory Commercialization Plan, (b) subject to the provisions of
Section 5.2, obtain Pricing Approval for a Licensed Product in the Licensee
Territory within a reasonable time after having received approval from the MHLW
to Commercialize such Licensed Product in each Initial Indication that is the
subject of the corresponding Regulatory Approval, and (c) begin to Commercialize
such Licensed Product in such Initial Indication in the Licensee Territory
within [*] of having obtained Pricing Approval for such Licensed Product in the
Licensee Territory; provided, however, in the event that Corbus breaches any
terms of this Agreement and such breach impedes Licensee’s ability to perform
its obligations under Section 3.1.2, this Section 4.3 or Section 5.2, then
Licensee shall be relieved of performing such obligations to the extent that
such breach impedes such performance (and will not be precluded from seeking
legal and equitable remedies to such breach by Corbus), but only for so long as
such breach continues. Except as set forth in Section 3.1.2, this Section 4.3
and Section 5.2, Licensee will not have any obligations to conduct Development
or Commercialization of Licensed Products, including any fiduciary obligations
or implied duties.

 

4.4. Advertising and Promotional Materials. Licensee will be responsible for the
creation, preparation, production, reproduction and filing with the applicable
Regulatory Authorities, of relevant written sales, promotion and advertising
materials relating to each Licensed Product (“Promotional Materials”) for use in
the Field in the Licensee Territory. All such Promotional Materials will be
compliant with applicable Law, consistent in all material respects with the
Licensee Territory Commercialization Plan, and with the Harmonization Principle.
Licensee will submit representative samples of its Promotional Materials
developed by it for use in the Licensee Territory to the JCC at least annually
thereafter (or more frequently if reasonably requested by Corbus). Licensee will
consider in good faith any timely comments Corbus may have with respect to any
such Promotional Materials, but will have final decision-making authority in the
Licensee Territory with respect to such Promotional Materials. Notwithstanding
the foregoing, Licensee will incorporate any changes to Promotional Materials
requested by Corbus in a timely fashion in cases where Corbus indicates that it
believes in good faith that such change is necessary to enable Corbus to comply
with any applicable Law.

 

4.5. Reporting Obligations. Licensee will report to the JCC in writing, on an
annual basis in the first Calendar Quarter of each Calendar Year, beginning with
the Calendar Year following the first Regulatory Approval of a Licensed Product
in the Field in the Licensee Territory (for the period ending December 31 of the
prior Calendar Year), summarizing in reasonable detail Licensee’s
Commercialization activities for such Licensed Product performed to date (or
updating such report for activities performed since the last such report was
given hereunder, as applicable). In addition, Licensee will provide Corbus with
written notice of the First Commercial Sale of each Licensed Product in the
Field in the Licensee Territory as soon as reasonably practicable after such
event; provided, however, that, Licensee will inform Corbus of such event prior
to public disclosure of such event by Licensee. Licensee will provide such other
information to the JCC as Corbus may reasonably request with respect to
Commercialization of Licensed Products in the Field in the Licensee Territory
and will keep the JCC reasonably informed of Licensee’s Commercialization
activities with respect to Licensed Products.

 



-28-

 

 

4.6. Booking of Sales and Handling of Returns.

 

4.6.1. Corbus will be responsible for booking sales of the Licensed Products
sold in the Corbus Territory. Licensee will be responsible for booking sales of
the Licensed Products sold in the Field in the Licensee Territory. Each Party
may warehouse Licensed Products both inside and outside of such Party’s
Territory, provided that any sales with respect to such Licensed Products occur
and are booked in such Party’s Territory.

 

4.6.2. Moreover, Licensee will be solely responsible for handling all returns of
any Licensed Product sold in the Licensee Territory, as well as all aspects of
Licensed Product order processing, invoicing and collection, distribution,
inventory and receivables of Licensed Products sold in the Licensee Territory.

 

4.7. Recalls, Market Withdrawals or Corrective Actions. In the event that any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with a Licensed Product in a Territory, or in the event either Party
determines that an event, incident or circumstance has occurred that may result
in the need for a recall or market withdrawal of a Licensed Product in its
Territory, the Party notified of such recall or similar action, or the Party
that desires such recall or similar action, will as promptly as possible, notify
the other Party’s Alliance Manager and JCC representatives thereof by telephone
or e-mail, and will discuss with the other Party the reasons for the recall,
market withdrawal or similar action. Each Party will decide whether to conduct a
recall of a Licensed Product in its own Territory and the manner in which any
such recall will be conducted (except in the case of a government mandated
recall, when such Party may act without such advance notice, but will notify the
other Party as soon as possible thereafter). Except as may otherwise be agreed
to by the Parties, each Party will bear the expense of any such recall in its
own Territory. Each Party will make available all of its pertinent records that
may be reasonably requested by the other Party in order for a Party to effect a
recall of a Licensed Product in its Territory. The Parties’ rights and
obligations under this Section 4.7 will be subject to the terms and conditions
of any supply agreement(s), including any SDEA or quality related agreements
entered into between the Parties. In the event of a conflict between the
provisions of any such supply agreement, SDEA or quality related agreements and
this Section 4.7, the provisions of such supply agreement, SDEA or quality
related agreements will govern.

 

4.8. Ex-Territory Sales; Export Monitoring.

 

4.8.1. Ex-Territory Sales. Subject to applicable Law, neither Party will engage
in any advertising or promotional activities relating to any Licensed Product
directed primarily to customers or other buyers or users of such Licensed
Product located outside of its Territory or accept orders for Licensed Products
from or sell Licensed Products into such other Party’s Territory for its own
account, and, if a Party receives any order for any Licensed Product in the
other Party’s Territory, it will refer such orders to the other Party, to the
extent it is not prohibited from doing so under applicable Law. For clarity, but
subject to Licensee’s rights under Section 10.6, nothing in this Section 4.8.1
will prevent Corbus and its Related Parties from undertaking, or having
undertaken, any of the foregoing activities with respect to any Licensed Product
outside of the Field in the Licensee Territory.

 



-29-

 



 



4.8.2. Export Monitoring. Each Party will use reasonable efforts to monitor and
prevent exports of Licensed Products from its own Territory for
Commercialization in the other Party’s Territory using methods permitted under
applicable Law that are commonly used in the industry for such purpose (if any),
and will promptly inform the other Party of any such exports of Licensed
Products from its Territory, and any actions taken to prevent such exports. Each
Party agrees to take reasonable actions requested in writing by the other Party
that are consistent with applicable Law to prevent exports of Licensed Products
from its Territory for Commercialization in the other Party’s Territory. For
clarity, but subject to Licensee’s rights under Section 10.6, nothing in this
Section 4.8.2 will prevent Corbus and its Related Parties from exporting
Licensed Products from the Corbus Territory for Commercialization of such
Licensed Products outside of the Field in the Licensee Territory.

 

5. REGULATORY

 

5.1. Regulatory Filings and Interactions.

 

5.1.1. Responsibilities.

 

5.1.1.1. Corbus. Corbus, at its sole cost and expense, will be solely
responsible for all regulatory matters relating to a Licensed Product, and will
solely and exclusively own all Regulatory Materials with respect thereto, other
than in the Field in the Licensee Territory, including any drug master files
maintained by or on behalf of Corbus. Corbus, at its sole cost and expense, will
have the sole and exclusive right to (a) oversee, monitor and coordinate all
regulatory actions, communications and filings with, and submissions to, each
Regulatory Authority with respect to each Licensed Product, (b) interface,
correspond and meet with each Regulatory Authority with respect to each Licensed
Product, and (c) seek and maintain all Regulatory Filings with respect to each
Licensed Product, in each case of (a), (b) and (c), other than in the Field in
the Licensee Territory. Corbus will provide to Licensee all Nonclinical Study
and Clinical Study data in its possession that is reasonably required by
Licensee to apply for Regulatory Approval for each Licensed Product for the
Initial Indications in the Licensee Territory.

 

5.1.1.2. Licensee. Licensee, at its sole cost and expense, will be solely
responsible for all regulatory matters relating to a Licensed Product for the
Initial Indications in the Licensee Territory, and will solely and exclusively
own all Regulatory Materials with respect to such Licensed Product for the
Initial Indications in the Licensee Territory, including any drug master files
maintained by or on behalf of Licensee solely with respect thereto. Licensee, at
its sole cost and expense, will have the sole and exclusive right to (a)
oversee, monitor and coordinate all regulatory actions, communications and
filings with, and submissions to, each Regulatory Authority in the Licensee
Territory with respect to each Licensed Product for the Initial Indications, (b)
interface, correspond and meet with each Regulatory Authority in the Licensee
Territory with respect to each Licensed Product for the Initial Indications, and
(c) seek and maintain all Regulatory Filings in the Licensee Territory with
respect to each Licensed Product for the Initial Indications.

 

-30-

 

 

5.1.2. Communications with Regulatory Authorities. Licensee will notify the JDC,
including a brief description in English, of the principal issues raised in each
Material Communication with Regulatory Authorities with respect to each Licensed
Product for the Initial Indications in the Licensee Territory within fifteen
(15) Business Days after receipt thereof. Upon Corbus’ request, Licensee will
provide to Corbus, at Corbus’ expense: (a) a summary translation of such
Material Communications in English, (b) complete copies of the original
correspondence with such Regulatory Authorities in their native language, or (c)
a complete translation of such Material Communications in English, in each case
of (a) through (c) within a reasonable period of time following such request.
For the purposes of this Section 5.1.2, “Material Communications” with
Regulatory Authorities include meetings with Regulatory Authorities and
Regulatory Authority questions or concerns with respect to significant issues,
including any of the following: key product quality attributes (e.g., purity),
safety findings affecting the platform (e.g., Serious Adverse Events, emerging
safety signals), clinical or nonclinical findings affecting patient safety, lack
of efficacy or receipt or denial of Regulatory Approval.

 

5.1.3. Regulatory Meetings. Licensee will provide Corbus with reasonable advance
notice of all substantive meetings with the Governmental Authorities in the
Licensee Territory pertaining to each Licensed Product for the Initial
Indications, or with as much advance notice as practicable under the
circumstances. Licensee will use Commercially Reasonable Efforts, to the extent
reasonably practicable, to permit Corbus to have, at Corbus’ expense, mutually
acceptable representatives of Corbus attend, solely as a non-participating
observer, material, substantive meetings with any Governmental Authorities
within the Licensee Territory pertaining to such Licensed Product for the
Initial Indications; provided, however, that (a) if required by the Governmental
Authority, attendance by Corbus will be permitted, (b) attendance by the
representatives of Corbus will not prevent participation of a representative of
Licensee due to restrictions imposed by Regulatory Authorities on the number of
attendees; and (c) Licensee will not be obligated to change the schedule of such
meeting in order to accommodate the schedule of Corbus’ representatives.

 

5.1.4. Submissions. Licensee will provide Corbus with written notice of each of
the following events with regard to each Licensed Product for the Initial
Indications in the Licensee Territory, within a reasonable period of time
following the occurrence thereof, (a) the submission of any filings or
applications for Regulatory Approval of such Licensed Product for the Initial
Indications in the Licensee Territory to any Regulatory Authority, and (b)
receipt or denial of Regulatory Approval for such Licensed Product for the
Initial Indications in the Licensee Territory, provided, however, that Licensee
will inform Corbus such event under (a) or (b) prior to public disclosure of
such event by Licensee. Licensee, within a reasonable period of time following
Corbus’ written request, will provide to Corbus, at Corbus’ cost and expense, a
complete copy of any of the filings or applications of clause (a).

 

5.1.5. Coordination. The activities of Licensee and its Related Parties under
this Section 5.1 will be subject to the coordination and other responsibilities
of the JDC and JSC and the Harmonization Principle.

 

5.2. Diligence; Standards of Conduct. Licensee or any of its Related Parties
will use Commercially Reasonable Efforts to obtain Regulatory Approval for one
Licensed Product in each of the Initial Indications in the Licensee Territory;
provided, however, that in the event Licensee fails to obtain such Regulatory
Approval for either Initial Indication as a result of a breach of its
obligations under this Section 5.2, (a) [*] and (b) [*].

 

5.3. Costs of Regulatory Affairs. Except as otherwise indicated in this
Agreement, each Party will be responsible for all costs and expenses incurred in
connection with its efforts to apply for, obtain and maintain Regulatory
Approval with respect to Licensed Products in its Territory, and its related
regulatory affairs activities.

 

-31-

 

 

5.4. Right of Reference. Each Party, on behalf of itself and its Related
Parties, hereby grants to the other Party, and at the request of the other Party
will grant to the other Party’s Related Parties, a “Right of Reference,” as that
term is defined in 21 C.F.R. § 314.3(b) (or any successor rule or analogous Law
recognized outside of the United States), to, and a right to copy, access, and
otherwise use, all information and data (including all CMC information as well
as data made, collected or otherwise generated in the conduct of any Clinical
Studies or of any Supplemental Studies or early access/named patient programs
for the Licensed Products) included in or used in support of any regulatory
filing, Regulatory Approval, drug master file or other Regulatory Materials
maintained on behalf of such Party (or its Related Parties) that relates to any
Licensed Product, to the extent necessary to obtain Regulatory Approval of a
Licensed Product in the Licensee Territory or the Corbus Territory, as
applicable, and such Party will provide a signed statement to this effect, if
requested by the other Party, in accordance with 21 C.F.R. § 314.50(g)(3) (or
any successor or analogous Law outside of the United States). In addition, upon
the reasonable request of either Party (on behalf of itself or any of its
Related Parties), the other Party will, and will cause its Related Parties to,
obtain and provide to the requesting Party certificates or other formal or
official attestations concerning the regulatory status of the Licensed Products
in the Licensee Territory or the Corbus Territory, as applicable (e.g.,
Certificates of Free Sale, Certificates for Export, Certificates to Foreign
Governments), at the requesting Party’s request and cost, and provided further
that such attestations are reasonably necessary for the requesting Party to
exercise its rights under this Agreement. For clarity, Licensee’s rights under
this Section 5.4 may be exercised solely as is necessary to support filing for,
obtaining and maintaining Regulatory Approval for any Licensed Product in the
Initial Indications in the Licensee Territory. Notwithstanding anything to the
contrary in this Agreement other than for Safety Concerns, neither Party nor any
of its Related Parties will withdraw or inactivate any Regulatory Filing that
the other Party or the other Party’s Related Parties references or otherwise
uses pursuant to this Section 5.4.

 

5.5. Pharmacovigilance. The Parties will cooperate with regard to the reporting
and handling of safety information involving the Licensed Products in accordance
with applicable regulatory Laws and regulations on pharmacovigilance and
clinical safety, with Corbus being responsible, [*], for maintaining a global
safety database, and Licensee being responsible, [*], for pharmacovigilance
reporting in the Licensee Territory. Within ninety (90) days from the Effective
Date (as such period may be extended by mutual written agreement of the Parties,
but within such time to ensure that all regulatory requirements are met), the
Parties will negotiate in good faith and enter into a Safety Data Exchange
Agreement (“SDEA”), which will define the pharmacovigilance responsibilities of
the Parties and include safety data exchange procedures to enable each Party
(and their respective related Third Parties, if any) to comply with all of its
legal and regulatory obligations related to the Licensed Products.

 

6. MANUFACTURE

 

6.1. Supply Agreement and Quality Agreement. Prior to validation of the
commercial supply process for Licensed Products (as such period may be extended
by mutual written agreement of the Parties), the Parties will negotiate in good
faith and enter into (a) a supply agreement pursuant to which Corbus will supply
Licensee’s and its Related Parties’ commercial requirements of finished drug
product for the Licensed Products for the Licensee Territory on the material
terms set forth in Schedule 6.1 (the “Supply Agreement”) and (b) a quality
agreement, where such agreements will include customary commercial terms such
as, by way of non-limiting examples, the right to receive a fair allocation of
supply relative to Corbus and its Affiliates and other licensees, sublicensees
and distributors in the event of supply shortfall, and the right to require a
second or alternative source of supply.

 

-32-

 

 

7. LICENSES

 

7.1. License Grants.

 

7.1.1. License Grants to Licensee.

 

7.1.1.1. Development License. Subject to the terms and conditions of this
Agreement, Corbus hereby grants Licensee a non-transferable (except as provided
in Section 14.1), sublicensable through multiple tiers (subject to Sections 3.6
and 7.1.1.4) exclusive (even as to Corbus and its Affiliates) license under the
Corbus Licensed Technology to Develop Licensed Products in the Field anywhere in
the world; provided, however, that such license grant for Development will be
limited in each case solely as and to the extent permitted under this Agreement,
and in each case, solely for purposes of obtaining Regulatory Approval of
Licensed Products in the Field in the Licensee Territory and Commercializing
Licensed Products in the Field in the Licensee Territory. Notwithstanding the
foregoing exclusive grant, Corbus retains the right under the Corbus Licensed
Technology, with the right to grant licenses through multiple tiers in
accordance with Section 7.1.2.4, which will apply mutatis mutandis, (a) (i) to
Develop Licensed Products anywhere in the world for obtaining Regulatory
Approval of Licensed Products in any indications in the Corbus Territory and
Commercializing Licensed Products in any indications in the Corbus Territory,
and (ii) to Develop Licensed Products anywhere in the world for obtaining
Regulatory Approval of Licensed Products outside of the Field in the Licensee
Territory and Commercializing Licensed Products outside of the Field in the
Licensee Territory, but subject to Licensee’s rights under Section 10.6, and (b)
to perform, and have performed, its obligations under the Initial Indications
Development Plan.

 

7.1.1.2. Commercialization License in the Licensee Territory. Subject to the
terms and conditions of this Agreement, Corbus hereby grants Licensee a
non-transferable (except as provided in Section 14.1), sublicensable through
multiple tiers (subject to Section 7.1.1.4), exclusive (even as to Corbus and
its Affiliates) license under the Corbus Licensed Technology to Commercialize
Licensed Products in the Field in the Licensee Territory.

 

7.1.1.3. Manufacturing Licenses. Subject to the terms and conditions of this
Agreement, and exercisable only as permitted under the terms of the Supply
Agreement between the Parties, Corbus hereby grants Licensee a non-transferable
(except as provided in Section 14.1), sublicensable through multiple tiers
(subject to Section 7.1.1.4), exclusive (even as to Corbus and its Affiliates)
license under the Corbus Licensed Technology to Manufacture and have
Manufactured Licensed Products anywhere in the world solely for (a) Development
solely for purposes of obtaining Regulatory Approval of Licensed Products in the
Field in the Licensee Territory; and (b) Commercialization of Licensed Products
in the Field in the Licensee Territory; provided, however, that, in no event
whether pursuant to rights under this Agreement or the Supply Agreement, will
Licensee or any of its Related Parties have the right to [*]. Notwithstanding
the foregoing exclusive grant, Corbus retains the right under the Corbus
Licensed Technology, with the right to grant licenses through multiple tiers in
accordance with Section 7.1.2.4, which will apply mutatis mutandis, to
Manufacture and have Manufactured Licensed Products anywhere in the world (i)
(A) for Development of Licensed Products and Commercialization of Licensed
Products in any indications in the Corbus Territory, (B) for Development of
Licensed Products and Commercialization of Licensed Products outside of the
Field in the Licensee Territory, but subject to Licensee’s rights under Section
10.6, and (C) for Development of Licensed Products in the Field in the Licensee
Territory, and (ii) to supply (or have supplied) Licensed Products to Licensee
pursuant to any supply agreement agreed to between the Parties.

 

-33-

 

 

7.1.1.4. Sublicensing Terms.

 

(a) In addition to its subcontracting rights pursuant to Section 3.6:

 

(i) Licensee will have the right to sublicense any of its rights under Sections
7.1.1.1, 7.1.1.2 and 7.1.1.3, to any of its Affiliates without the prior consent
of Corbus, but subject to the requirements of this Section 7.1.1.4; and

 

(ii) Licensee will have the right to sublicense any of its rights under Sections
7.1.1.1, 7.1.1.2 and 7.1.1.3 to any Third Party with Corbus’ prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed),
subject to the requirements of this Section 7.1.1.4; provided, however, that,
for clarity, Licensee’s appointment of a Third Party distributor will not
constitute a sublicense of Licensee’s rights under Section 7.1.1.2 requiring
Corbus’ prior written consent, but any other sublicensing of Commercialization
activities relating to Licensed Products in the Licensee Territory will be a
sublicense requiring such Corbus’ prior written consent in accordance with the
foregoing sentence.

 

(b) Without limiting Section 7.1.1.4(a)(i), each sublicense granted by Licensee
pursuant to this Section 7.1.1.4, and sublicense or subcontracting agreement
entered into by Licensee pursuant to Section 3.6, will be subject and
subordinate to this Agreement and will contain provisions consistent with the
terms and conditions of this Agreement. Licensee will as soon as reasonably
practicable thereafter, provide Corbus with a copy of any executed sublicense
agreement covering a material sublicense granted hereunder (which copy may be
redacted to remove financial provisions and other provisions which are not
necessary to monitor compliance with this Section 7.1.1.4). Each such sublicense
agreement will contain the following provisions: (i) a requirement that the
Sublicensee comply with the confidentiality and non-use provisions of Section
9.1 with respect to Corbus’ Confidential Information, (ii) if such sublicense
agreement contains a sublicense of rights granted under Section 7.1.1.2, such
sublicense agreement will also contain the following provisions: (A) a
requirement that the Sublicensee submit applicable sales or other reports to
Licensee to the extent necessary or relevant to the reports required to be made
or records required to be maintained under this Agreement, and (B) the audit
requirement set forth in Section 8.7.3, (iii) a requirement that the Sublicensee
comply with the applicable provisions under any in-license agreement of Corbus
under which Licensee elects to take a sublicense pursuant to Section 7.2.1, and
(iv) provisions whereby Licensee obtains ownership of, or a fully sublicensable
non-exclusive (or exclusive) license (or an option to obtain such license) under
and to, any Know-How and Patents that are developed by the Sublicensee in the
performance of such agreement and are reasonably necessary or useful to the
Development, Manufacture or Commercialization of Licensed Products in the Field;
provided that the foregoing requirement to obtain ownership of, or a fully
sublicensable non-exclusive (or exclusive) license (or an option to obtain such
license) will not apply to any improvements unless such improvements are
reasonably necessary to the Development, Manufacture or Commercialization of
those Licensed Products in the Field.

 

-34-

 

 

(c) Notwithstanding any sublicense granted pursuant to this Section 7.1.1.4,
Licensee will (i) remain primarily liable to Corbus for the performance of all
of Licensee’s obligations under, and Licensee’s compliance with all provisions
of, this Agreement and (ii) be liable for any act or omission of any such
Sublicensee that is a breach of any of Licensee’s obligations under this
Agreement as though the same were a breach by Licensee, and Corbus shall have
the right to proceed directly against Licensee without any obligation to first
proceed against such Sublicensee. Each (sub)license by Licensee and its
Affiliates will be subject to the applicable terms and conditions of this
Agreement. For clarity, Licensee grants no rights hereunder to permit Corbus to
proceed directly against a Sublicensee.

 

7.1.2. License Grants to Corbus.

 

7.1.2.1. Development Licenses. Subject to the terms and conditions of this
Agreement, Licensee hereby grants Corbus a non-transferable (except as provided
in Section 14.1), sublicensable through multiple tiers (subject to Section
7.1.2.4), terminable (pursuant to the provisions of Section 13), nonexclusive
license under the Licensee Background Technology and Licensee Program IP (a) to
Develop Licensed Products anywhere in the world solely for obtaining Regulatory
Approval of Licensed Products in any indications in the Corbus Territory and
Commercializing Licensed Products in any indications in the Corbus Territory,
and (b) to Develop Licensed Products anywhere in the world solely for obtaining
Regulatory Approval of Licensed Products outside of the Field in the Licensee
Territory and Commercializing Licensed Products outside of the Field in the
Licensee Territory, but subject to Licensee’s rights under Section 10.6.

 

7.1.2.2. Commercialization Licenses in the Corbus Territory. Subject to the
terms and conditions of this Agreement, Licensee hereby grants Corbus a
non-transferable (except as provided in Section 14.1), sublicensable through
multiple tiers (subject to Section 7.1.2.4), terminable (pursuant to the
provisions of Section 13), nonexclusive license under the Licensee Background
Technology and Licensee Program IP (a) to Commercialize Licensed Products in any
indications in the Corbus Territory, and (b) to Commercialize Licensed Products
outside of the Field in the Licensee Territory, but subject to Licensee’s rights
under Section 10.6.

 

7.1.2.3. Manufacturing Licenses. Subject to the terms and conditions of this
Agreement and any applicable supply agreement between the Parties, Licensee
hereby grants Corbus a non-transferable (except as provided in Section 14.1),
sublicensable through multiple tiers (subject to Section 7.1.2.4), terminable
(pursuant to the provisions of Section 13), nonexclusive license under the
Licensee Background Technology and Licensee Program IP to Manufacture and have
Manufactured such Licensed Product anywhere in the world solely (a) for
Development of Licensed Products and Commercialization of Licensed Products in
any indications in the Corbus Territory, and (b) for Development of Licensed
Products and Commercialization of Licensed Products outside of the Field in the
Licensee Territory, but subject to Licensee’s rights under Section 10.6.

 

7.1.2.4. Sublicensing Terms.

 

(a) Corbus will have the right to sublicense any of its rights under Sections
7.1.2.1, 7.1.2.2 and 7.1.2.3 to any of its Affiliates or to any Third Party
(which sublicensed rights may be further sublicensable through multiple tiers)
without the prior consent of Licensee, subject to the requirements of this
Section 7.1.2.4.

 

(b) Each sublicense granted by Corbus pursuant to this Section 7.1.2.4 will be
subject and subordinate to this Agreement and will contain provisions consistent
with the terms and conditions of this Agreement. Each such sublicense agreement
will contain the following provisions: (i) a requirement that the Sublicensee
comply with the confidentiality and non-use provisions of Section 9.1 with
respect to Licensee’s Confidential Information, and (ii) a requirement that the
Sublicensee comply with the applicable provisions under any in-license agreement
of Licensee under which Corbus elects to take a sublicense pursuant to Section
7.2.4.

 

-35-

 

 

(c) Notwithstanding any sublicense granted pursuant to this Section 7.1.2.4,
Corbus will (i) remain primarily liable to Licensee for the performance of all
of Corbus’ obligations under, and Corbus’ compliance with all provisions of,
this Agreement and (ii) be liable for any act or omission of any such
Sublicensee that is a breach of any of Corbus’ obligations under this Agreement
as though the same were a breach by Corbus, and Licensee shall have the right to
proceed directly against Corbus without any obligation to first proceed against
such Sublicensee. Each (sub)license by Corbus and its Affiliates will be subject
to the applicable terms and conditions of this Agreement. For clarity, Corbus
grants no rights hereunder to permit Licensee to proceed directly against a
Sublicensee.

 

7.2. Third Party In-Licenses Payments.

 

7.2.1. Existing In-Licensing Agreements. Corbus will be responsible for all
payments associated with any agreements related to the Corbus Licensed
Technology that exist as of the Effective Date (“Existing In-Licensing
Agreements”), except as otherwise agreed by Licensee in writing.

 

7.2.2. Additional In-Licensing Agreements. Subject to the provisions of Section
7.2.3, in the event that, after the Effective Date, Corbus in-licenses Corbus
Licensed Technology that is Controlled for purposes of any of the licenses
granted to Licensee under Section 7.1.1 but for which Corbus owes payments under
the agreement for such in-licensed Corbus Licensed Technology on account of any
sublicense granted thereunder to Licensee or its Affiliates or its Sublicensees,
Corbus will notify Licensee of the existence, and anticipated amounts, of such
payments and Licensee will have the right to decline a sublicense to such
in-licensed Corbus Licensed Technology or take such sublicense, in which case
Licensee agrees to comply, and will cause its Affiliates and Sublicensees to
comply, with any obligations under such agreement of Corbus that apply to
Licensee, its Affiliates or its Sublicensees and of which Licensee was informed
by Corbus, including any obligation to make such payments. In the event Licensee
elects to take such sublicense, Licensee will make such payments to Corbus
within thirty (30) days of receiving an invoice from Corbus for the same.

 

7.2.3. Required In-License Agreements. In the event it becomes necessary during
the Term to enter into an agreement with a Third Party to in-license any
Intellectual Property rights controlled by such Third Party that are necessary
for the Exploitation by Licensee of the Licensed Product in the Field in the
Licensee Territory where such Intellectual Property rights, but for such
in-license, would be infringed, misappropriated or otherwise violated by the
Licensed Product or its Exploitation, as such Licensed Product (including the
Manufacturing process therefor) existed on the Effective Date and was disclosed
by Corbus to Licensee in accordance with the technology transfer pursuant to the
terms of Section 3.8, Corbus, or with Corbus’ permission (not to be unreasonably
withheld), Licensee, will enter into an agreement with such Third Party to
in-license such Intellectual Property rights and any payments under such
in-license shall be Corbus’ responsibility (whether Corbus or Licensee executes
such agreement) (such in-licenses, together with the Existing In-Licensing
Agreements, the “In-License Agreements”). Without the prior written consent of
Licensee, Corbus will not terminate or amend an In-License Agreement or fail to
exercise its rights or comply with its obligations under an In-License Agreement
if such termination, amendment or failure would adversely impact the rights of
Licensee hereunder. Corbus shall furnish Licensee with copies of all notices
received by Corbus relating to any alleged breach or default by Corbus under the
In-License Agreements as soon as reasonably practicable after Corbus’ receipt
thereof. If Corbus cannot or chooses not to cure or otherwise resolve any
alleged breach or default under an In-License Agreement, Corbus shall so notify
Licensee no less than ten (10) Business Days prior to the expiration of the cure
period under the In-License Agreement. Licensee, in its sole discretion, shall
be permitted to cure any breach or default under the In-License Agreement in
accordance with the terms and conditions of the In-License Agreement or
otherwise resolve such breach directly with the licensors under the In-License
Agreement; and, if Licensee pays the licensors under any In-License Agreement
any amounts owed by Corbus, Licensee may deduct such amounts from payments
Licensee is required to make to Corbus hereunder.

 

-36-

 

 

7.2.4. Licensee In-License Agreements. Licensee will be responsible for all
payments associated with any agreements related to the Licensee Background
Technology that exist as of the Effective Date, except as otherwise agreed by
Corbus in writing. In the event that, after the Effective Date, Licensee
in-licenses Licensee Background Technology that is Controlled for purposes of
any of the licenses granted to Corbus under Section 7.1.2 but for which Licensee
owes payments under the agreement for such in-licensed Licensee Background
Technology on account of any sublicense granted thereunder to Corbus or its
Affiliates or its Sublicensees, Licensee will notify Corbus of the existence,
and anticipated amounts of, such payments and Corbus will have the right to
decline a sublicense to such in-licensed Licensee Background Technology or take
such sublicense, in which case Corbus agrees to comply, and will cause its
Affiliates and Sublicensees to comply, with any obligations under such agreement
of Licensee that apply to Corbus, its Affiliates or its Sublicensees and of
which Corbus was informed by Licensee, including any obligation to make such
payments. In the event Corbus elects to take such sublicense, Corbus will make
such payments to Licensee within thirty (30) days of receiving an invoice from
Licensee for the same.

 

7.3. Combinations. Notwithstanding any other provision of this Agreement, for
purposes of the license grants under Section 7.1 with respect to any Licensed
Product that is a Combination Product, such license will only include a license
with respect to the Lenabasum component of such Combination Product.

 

7.4. Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by a Party to the other are and will otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, a license of a right to
“intellectual property” as defined under Section 101 of the Bankruptcy Code. The
Parties acknowledge and agree that the Parties and their respective
Sublicensees, as Sublicensees of such rights under this Agreement, will retain
and may fully exercise all of their rights and elections under the Bankruptcy
Code and any foreign counterpart thereto. The Parties further agree that upon
commencement of a bankruptcy proceeding by or against a Party (the “Bankrupt
Party”) under the Bankruptcy Code, the other Party (the “Non-Bankrupt Party”)
will be entitled to a complete duplicate of, or complete access to (as the
Non-Bankrupt Party deems appropriate), all such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments of such intellectual property will be promptly delivered to the
Non-Bankrupt Party (a) upon any such commencement of a bankruptcy proceeding and
upon written request by the Non-Bankrupt Party, unless the Bankrupt Party elects
to continue to perform all of its obligations under this Agreement, or (b) if
not delivered under (a) above, upon the rejection of this Agreement by or on
behalf of the Bankrupt Party and upon written request by the Non-Bankrupt Party.
The Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including any trustee) agree not to interfere with the
exercise by the Non-Bankrupt Party or its Related Parties of its rights and
licenses to such intellectual property and such embodiments of intellectual
property in accordance with this Agreement, and agrees to assist the
Non-Bankrupt Party and its Related Parties in obtaining such intellectual
property and such embodiments of intellectual property in the possession or
control of Third Parties as are reasonably necessary or desirable for the
Non-Bankrupt Party to exercise such rights and licenses in accordance with this
Agreement. The foregoing provisions are without prejudice to any rights the
Non-Bankrupt Party may have arising under the Bankruptcy Code or other Laws.

 

-37-

 

 

7.5. No Other Rights. Except as otherwise expressly provided in this Agreement,
under no circumstances will a Party or any of its Affiliates, as a result of
this Agreement, obtain any ownership interest, license or other right (whether
by implication, estoppel or otherwise) in or to any Know-How, Patents or other
Intellectual Property rights of the other Party or any of such other Party’s
Affiliates, including tangible or intangible items owned, controlled or
developed by the other Party or any of such other Party’s Affiliates, or
provided by the other Party or any of its Affiliates to the receiving Party or
any of its Affiliates at any time, pursuant to this Agreement. Neither Party nor
any of its Affiliates will use or practice any Know-How or Patents licensed or
provided to such Party or any of its Affiliates outside the scope of or
otherwise not in compliance with the rights and licenses granted to such Party
and its Affiliates under this Agreement.

 

8. PAYMENTS

 

8.1. Upfront Fee. Within thirty (30) days following the Effective Date, Licensee
will pay to Corbus a one-time, non-refundable, non-creditable payment of
Twenty-Seven Million Dollars (U.S. $27,000,000).

 

8.2. Regulatory Milestone Payments.

 

8.2.1. Regulatory Milestones. Subject to Section 8.2.2, Licensee will make
one-time, non-refundable, non-creditable milestone payments to Corbus (each, a
“Regulatory Milestone Payment”) upon the first achievement of each of the
regulatory events set forth in this Section 8.2.1 (each, a “Regulatory Milestone
Event”) by Licensee or its Related Parties.

 

Regulatory Milestone Event   Regulatory Milestone Payment [*]   [*] [*]   [*]
[*]   [*]

 

8.2.2. Additional Regulatory Milestone Terms. Notwithstanding the foregoing, for
the purpose of construing the Regulatory Milestone Payments specified in the
table in Section 8.2.1:

 

8.2.2.1. In the event that Bioequivalency between the investigational product
used for the Phase 3 Study and the Licensed Products to be Commercialized is not
demonstrated by Corbus or any of its Related Parties on or prior to (a) [*],
then [*] shall be reduced to [*] (in each case (a) – ([*]), a “Bioequivalency
Failure”).

 

8.2.2.2. The [*] shall be equal to [*] unless the NHI Price per [*] is less than
[*], in which case the [*] shall be equal to [*] multiplied by the quotient of
(a) the NHI Price per [*] and (b) [*]; provided, that in no event shall the [*]
be less than [*]. For example, if the NHI Price per [*] is [*], the [*] shall be
[*].

 

8.2.3. Payment Terms for Regulatory Milestone Payments. Licensee will notify and
pay to Corbus the amounts set forth in the table of Section 8.2.1 within [*]
days after the achievement of the applicable Regulatory Milestone Event by
Licensee or its Related Parties; provided, however, that if the applicable NHI
Price has not been established at the time the [*] is achieved, Licensee will
(a) pay to Corbus [*] within [*] days after the achievement of the [*] and (b)
notify and pay to Corbus any amount calculated under Section 8.2.2.2 in excess
of [*] within [*] days after the applicable NHI Price is established.

 

-38-

 

 

8.3. Sales Milestone Payments.

 

8.3.1. Sales Milestones. Subject to Section 8.3.2, Licensee will make one-time,
non-refundable, non-creditable milestone payments to Corbus (each, a “Sales
Milestone Payment”) when aggregate Net Sales of all Licensed Products in the
Initial Indications in the Licensee Territory in a given Calendar Year first
reach the Dollar threshold values indicated below (each, a “Sales Milestone
Event”) during the Term:

 

Sales Milestone Event (based on [*])   Sales Milestone Payment [*]   [*] [*]  
[*] [*]   [*] [*]   [*]

 

For clarity, the Sales Milestone Payments will each be paid only once, such
that, the maximum total amount payable by Licensee to Corbus under this Section
8.3 is [*] (it being understood that the Sales Milestone Payments will be
additive).

 

8.3.2. Payment Terms for Sales Milestone Payments. Licensee will notify and pay
to Corbus the amounts set forth in the table of Section 8.3.1 within [*] days
after the achievement of the any Sales Milestone Event; provided, however, if
more than one Sales Milestone Event set forth in the table above is achieved in
the same Calendar Year and no such Sales Milestone Events have been achieved in
any prior Calendar Year, [*].

 

8.4. Supply Transfer Price; Back-Up Royalties.

 

8.4.1. Supply Transfer Price.

 

8.4.1.1. During Royalty Term. During the applicable Royalty Term for such
Licensed Product and subject to Sections 8.4.2 and 8.5, Licensee will make
non-refundable, non-creditable payments to Corbus, on a Licensed
Product-by-Licensed Product basis, in an amount, payable in [*] at the time of
such supply, equal to [*] percent ([*]%) of the tax-excluded NHI Price then in
effect for such Licensed Product (other than with respect to a Combination
Product, the tax-excluded NHI Price for which shall be calculated as described
in the definition of Net Sales), for each unit of such Licensed Product that
Corbus supplies to Licensee under the Supply Agreement (the “Supply Transfer
Price”).

 

8.4.1.2. Post-Royalty Term. On a Licensed Product-by-Licensed Product basis,
after the Royalty Term expires for such Licensed Product and for so long as
Corbus continues to supply commercial quantities of such Licensed Product
pursuant to the Supply Agreement, Licensee will pay Corbus the Manufacturing
Price for each unit of such Licensed Product.

 

-39-

 

 

8.4.2. Back-Up Royalties. If, at any time during the applicable Royalty Term for
a Licensed Product in an Initial Indication, the Supply Agreement is terminated
or is otherwise no longer in effect, then, with respect to such Licensed
Product, Licensee will make non-refundable, non-creditable royalty payments in
[*] to Corbus at a royalty rate to be agreed upon by the Parties in good faith
and which shall be set forth in the Supply Agreement.

 

8.5. Royalty Term. On a Licensed Product-by-Licensed Product basis, the
royalties due under Section 8.4.2 if applicable, will be payable on annual Net
Sales of such Licensed Product in the Licensee Territory from the First
Commercial Sale of such Licensed Product for such Initial Indication in the
Licensee Territory until the latest of (a) the expiration of the last Valid
Claim of the Royalty Patents Covering such Licensed Product in the Licensee
Territory, (b) the expiration of Regulatory Exclusivity for such Licensed
Product for such Initial Indication in the Licensee Territory, and (c) ten (10)
years after the First Commercial Sale of such Licensed Product for such Initial
Indication in the Licensee Territory (the “Royalty Term”).

 

8.6. Additional Supply Transfer Price and Back-Up Royalty Terms.

 

8.6.1. Only One Royalty. In the event Section 8.4.2 applies, only one royalty
will be due thereunder with respect to the sale of the same unit of Licensed
Product. Only one royalty will be due under Section 8.4.2 on the sale of a
Licensed Product even if the manufacture, use, sale, offer for sale or
importation of such Licensed Product infringes more than one claim of the
Royalty Patents.

 

8.6.2. Reduction for Loss of Patent Protection. On a Licensed
Product-by-Licensed Product basis, upon the expiration of the last Valid Claim
of the Royalty Patents which are either a [*] Patent or a [*] Patent which Cover
such Licensed Product in the Licensee Territory (i) the Supply Transfer Price
will be reduced from [*] percent ([*]%) to [*] percent ([*]%) or (ii) if
applicable, the royalties payable to Corbus under Section 8.4.2 will be reduced
by [*] percent ([*]%); provided, that no such reduction shall apply under this
Section 8.6.2 if any reduction under Section 8.6.3 applies.

 

8.6.3. Royalty Reduction for Generic Competition. On a Licensed
Product-by-Licensed Product basis, Initial Indication-by-Initial Indication
basis, and Calendar Quarter-by-Calendar Quarter basis:

 

(a) if the Generic Competition in the Licensee Territory with respect to such
Licensed Product for such Initial Indication during such Calendar Quarter equals
or exceeds [*] percent ([*]%) but is less than or equal to [*] percent ([*]%),
then Licensee shall have the right to reduce (i) the Supply Transfer Price by
[*] percent ([*]%) or (ii) if applicable, the royalties on annual Net Sales
payable to Corbus under Section 8.4.2 by [*] percent ([*]%);

 

(b) if the Generic Competition in the Licensee Territory with respect to such
Licensed Product for such Initial Indication during such Calendar Quarter
exceeds [*] percent ([*]%) but is less than or equal to [*] percent ([*]%), then
Licensee shall have the right to reduce (i) the Supply Transfer Price by [*]
percent ([*]%) or (ii) if applicable, the royalties on annual Net Sales payable
to Corbus under Section 8.4.2 by [*] percent ([*]%); and

 

(c) if the Generic Competition in the Licensee Territory with respect to such
Licensed Product for such Initial Indication during such Calendar Quarter
exceeds [*] percent ([*]%), then Licensee shall have the right to reduce (i) the
Supply Transfer Price by [*] percent ([*]%) or (ii) if applicable, the royalties
on annual Net Sales payable to Corbus under Section 8.4.2 by [*] percent ([*]%).

 

-40-

 

 

8.6.4. Reduction for Narcotics Scheduling. On a Licensed Product-by-Licensed
Product basis, Licensee will have the right to reduce (i) the Supply Transfer
Price from [*] percent ([*]%) to [*] percent ([*]%) or (ii) if applicable, the
royalties payable to Corbus under Section 8.4.2 by [*] percent ([*]%) if, and
for so long as, the MHLW requires that such Licensed Product be scheduled in the
Narcotics and Psychotropics Control Act.

 

8.6.5. Minimum Floor. In no event will the Supply Transfer Price or, if
applicable, the royalties payable to Corbus under Section 8.4.2 be reduced in
any given Calendar Quarter by more than [*] percent ([*]%) of the amount that
otherwise would have been due and payable to Corbus in such Calendar Quarter but
for the reductions set forth in Sections 8.6.2, 8.6.3 and 8.6.4, and in no event
will the Supply Transfer Price (whether during or after the Royalty Term) be
reduced to below the Manufacturing Price. Licensee may not carry over any
reductions that are not applied against the royalties payable to Corbus as a
result of the foregoing floor.

 

8.6.6. Transfer Price Revisions. In the event that the tax-excluded NHI Price
for a Licensed Product is less than [*], the Parties will negotiate in good
faith to agree on a new supply transfer price; provided, that, until the Parties
mutually agree on a new supply transfer price, the Supply Transfer Price will
continue to apply.

 

8.6.7. Other Amounts Payable. With respect to any amounts owed under this
Agreement by one Party to the other for which no other invoicing and payment
procedure is specified herein, within thirty (30) days after the end of each
Calendar Quarter, each Party will provide an invoice, together with reasonable
supporting documentation, to the other Party for such amounts owed in respect of
such Calendar Quarter. The owing Party will pay any undisputed amounts within
[*] days of receipt of the invoice, and any disputed amounts owed by a Party
will be paid within [*] days of resolution of the dispute.

 

8.6.8. Payments to be made under Sections 8.1 and 8.2 by Licensee to Corbus (a)
prior to obtaining Regulatory Approval, specifically the payments to be made
under Section 8.1 and [*], are made in consideration for the license to Develop
the Licensed Product granted by Corbus to Licensee pursuant to Section 7.1.1.1
and (b) on or after Regulatory Approval has been obtained, specifically the
payments to be made under [*], are made in consideration for the license to
Commercialize the Licensed Product granted by Corbus to Licensee pursuant to
Section 7.1.1.2.

 

8.7. Payment Terms.

 

8.7.1. Manner of Payment. All payments to be made by Licensee hereunder will be
made in Dollars or Yen, as the same has been specified in the applicable
provision of this Agreement, by wire transfer to such bank account as Corbus may
designate.

 

8.7.2. Reports and Back-Up Royalty Payments. All amounts payable to Corbus
pursuant to Section 8.4.2, if applicable, will be paid in [*] within [*] days
after the end of each Calendar Quarter. Each such payment of royalties due to
Corbus will be accompanied by a written report showing in Yen the amount of
annual Net Sales of Licensed Products and the royalty due for such Calendar
Quarter. The report will include, at a minimum, the following information for
the applicable Calendar Quarter, each listed by Licensed Product: (a) the number
of units of each Licensed Product on which royalties are owed to Corbus
hereunder sold either by Licensee or its Related Parties, (b) the gross amount
received for such sales, (c) Net Sales (including all permitted deductions taken
or applied), and (d) the royalties owed to Corbus. All such reports will be
treated as Confidential Information of Licensee.

 

-41-

 

 

8.7.3. Records and Audits. Licensee will keep, and will cause its Related
Parties to keep, complete, true and accurate books and records in accordance
with its Accounting Standards in relation to this Agreement, including in
relation to Net Sales and royalties. Licensee will keep, and will cause its
Related Parties to keep, such books and records for at least three (3) years
following the Calendar Year to which they pertain. Corbus may, upon written
request, cause an internationally-recognized independent accounting firm (the
“Auditor”), which is reasonably acceptable to Licensee, to inspect the relevant
records of Licensee and its Affiliates to verify the payments made by Licensee
and the related reports, statements and books of accounts, as applicable. Before
beginning its audit, the Auditor will execute an undertaking reasonably
acceptable to Licensee by which the Auditor agrees to keep confidential all
information reviewed during the audit. The Auditor will have the right to
disclose to Corbus only its conclusions regarding any payments owed under this
Agreement. Licensee and its Affiliates will make their records available for
inspection by the Auditor during regular business hours at such place or places
where such records are customarily kept, upon receipt of reasonable advance
notice from Corbus. The records will be reviewed solely to verify the accuracy
of Licensee’s royalties and other payment obligations and compliance with the
financial terms of this Agreement. Such inspection right will not be exercised
more than once in any Calendar Year and not more frequently than once with
respect to records covering any specific period of time. In addition, Corbus
will only be entitled to audit the books and records of Licensee for the three
(3) Calendar Years prior to the Calendar Year in which the audit request is
made. Corbus agrees to hold in strict confidence all information received and
all information learned in the course of any audit or inspection, except to the
extent necessary to enforce its rights under this Agreement or to the extent
required to comply with any Law or judicial order. The Auditor will provide its
audit report and basis for any determination to Licensee at the time such report
is provided to Corbus before it is considered final. In the event that the final
result of the inspection reveals an undisputed underpayment or overpayment by
Licensee, the underpaid or overpaid amount will be settled promptly. Corbus will
pay for such inspections, as well as its expenses associated with enforcing its
rights with respect to any payments hereunder, except, if an underpayment of
more than five percent (5%) of the total payments due hereunder for the
applicable year is discovered, then the fees and expenses charged by the Auditor
will be paid by Licensee.

 

8.7.4. Taxes.

 

8.7.4.1. Licensee may withhold from payments due to Corbus amounts for payment
of any withholding tax that is required by Law to be paid to any taxing
authority with respect to such payments. Licensee will provide Corbus all
relevant documents and correspondence, and will also provide to Corbus any other
cooperation or assistance on a reasonable basis as may be necessary to enable
Corbus to claim exemption from such withholding taxes and to receive a refund of
such withholding tax or claim a foreign tax credit. Licensee will give proper
evidence from time to time as to the payment of any such tax. The Parties will
cooperate with each other in seeking deductions under any double taxation or
other similar treaty or agreement from time to time in force. Such cooperation
may include (a) Licensee making payments from a single source in the U.S., where
possible and necessary for enabling Corbus to claim deductions, (b) Corbus
confirming that it is entitled to exemption from withholding tax on the
royalties under this Agreement under the U.S.-Japan income tax convention, (c)
if it is entitled to that exemption, Corbus preparing and submitting to Licensee
the applicable application form for the above income tax convention and any
other attachment thereto so that Licensee for the benefit of Corbus will file
them with the relevant taxation office in Japan prior to the payment from
Licensee to Corbus pursuant to this Agreement, (d) Licensee making such filing
in a timely manner, and (e) if such withholding tax is payable, Licensee filing
the application for certification of tax payment that is duly prepared and
submitted to Licensee by Corbus with the relevant taxation office in Japan in a
timely manner.

 

-42-

 

 

8.7.4.2. Apart from any taxes withheld by Licensee pursuant to the provisions of
Section 8.7.4.1 and those deductions expressly included in the definition of Net
Sales, the amounts payable hereunder will not be reduced on account of any
taxes, charges, duties or other levies.

 

8.7.5. Blocked Payments. In the event that, by reason of applicable Law in the
Licensee Territory, it becomes impossible or illegal for Licensee to transfer,
or have transferred on its behalf, payments owed to Corbus hereunder, Licensee
will promptly notify Corbus of the conditions preventing such transfer and such
payments will be deposited in local currency in the Licensee Territory to the
credit of Corbus in a recognized banking institution designated by Corbus or, if
none is designated by Corbus within a period of thirty (30) days, in a
recognized banking institution selected by Licensee, as the case may be, and
identified in a written notice given to Corbus pursuant to Section 14.10.

 

8.7.6. Foreign Exchange. The rate of exchange to be used in computing the amount
of currency equivalent in Dollars of Net Sales invoiced in Yen or any other
foreign exchange calculations required hereunder shall be calculated based on
currency exchange rates for the Calendar Year for which remittance is made. For
each month, such exchange rate shall equal [*]. Each daily exchange rate shall
be obtained from [*] or, if not so available, as otherwise agreed by the
Parties. For purposes of calculating the Net Sales thresholds set forth in
Section 8.3.1, the aggregate Net Sales with respect to each Calendar Quarter
within a Calendar Year shall be calculated based on the currency exchange rates
for the Calendar Quarter in which such Net Sales occurred, in a manner
consistent with the exchange rate procedures set forth in this Section 8.7.6.

 

8.7.7. Interest Due. If a Party does not receive payment of any sum due to it on
or before the due date therefor, [*] interest shall thereafter accrue on the sum
due to such Party from the due date until the date of payment at a per-annum
rate of [*] percent ([*]%) [*], or the maximum rate allowable by applicable Law,
whichever is less.

 

8.8. Mutual Convenience. The royalty and other payment obligations set forth
hereunder have been agreed to by the Parties for the purpose of reflecting and
advancing their mutual convenience, including the ease of calculating and paying
royalties and other amounts to Corbus.

 

9. CONFIDENTIALITY AND PUBLICATION

 

9.1. Nondisclosure and Non-Use Obligations.

 

9.1.1. All Confidential Information disclosed by one Party to the other Party
under this Agreement will be maintained in confidence by the receiving Party and
will not be disclosed to a Third Party or used for any purpose except pursuant
to the licenses granted under this Agreement as otherwise set forth herein,
without the prior written consent of the disclosing Party, except to the extent
that such Confidential Information:

 

(a) is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records;

 

(b) is known to the public before its receipt from the disclosing Party, or
thereafter becomes generally known to the public through no breach of this
Agreement by the receiving Party;

 

-43-

 

 

(c) is subsequently disclosed to the receiving Party by a Third Party who is not
known by the receiving Party to be under an obligation of confidentiality to the
disclosing Party; or

 

(d) is developed by the receiving Party independently of Confidential
Information received from the disclosing Party, as documented by the receiving
Party’s business records.

 

For clarity, all information and data relating to the inventions claimed by
Patents within the New Lenabasum IP, New Corbus IP and the Corbus Licensed
Technology and the Know-How specific thereto, will be Confidential Information
of Corbus, and all information and data relating to the inventions claimed by
Patents within the Licensee Licensed Technology and the Know-How specific
thereto, will be Confidential Information of Licensee. Specific aspects or
details of Confidential Information will not be deemed to be within the public
domain or in the possession of the receiving Party merely because the
Confidential Information is encompassed by more general information in the
public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information will not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

 

The existence and terms and conditions of this Agreement are hereby deemed to be
the Confidential Information of each Party.

 

9.1.2. Notwithstanding the obligations of confidentiality and non-use set forth
above in Section 9.1.1, a receiving Party may provide Confidential Information
disclosed to it and disclose the existence and terms and conditions of this
Agreement, in each case, as may be reasonably required in order to perform its
obligations or to exercise its rights under this Agreement, and specifically to
(a) Related Parties, and their employees, directors, agents, consultants, or
advisors to the extent necessary for the performance of its obligations or
exercise of its rights under this Agreement, in each case who are under an
obligation of confidentiality with respect to such information that is no less
stringent than the terms of this Section 9; (b) Governmental Authorities or
Regulatory Authorities in order to obtain Patents or perform its obligations or
exercise its rights under this Agreement, provided that such Confidential
Information will be disclosed only to the extent reasonably necessary to do so,
and where permitted, subject to confidential treatment; (c) the extent required
by Law, including by the rules or regulations of the United States Securities
and Exchange Commission or similar regulatory agency in a country other than the
United States or of any stock exchange or listing entity; (d) with respect to
the terms and conditions of this Agreement only, any bona fide actual or
prospective acquirers, underwriters, investors, lenders or other financing
sources and any bona fide actual or prospective collaborators, licensors,
Sublicensees, licensees or strategic partners and to employees, directors,
agents, consultants or advisers of such Third Party, in each case who are under
obligations of confidentiality and non-use with respect to such information that
are no less stringent than the terms of this Section 9 (but of duration
customary in confidentiality agreements entered into for a similar purpose); and
(e) to any Third Party to the extent a Party is required to do so pursuant to
the terms and conditions of an in-license agreement with such Third Party
relating to the intellectual property rights sublicensed by such Party
hereunder. If a Party is required by Law to disclose Confidential Information of
the other Party that is subject to the confidentiality or non-disclosure
provisions of this Section 9, such Party will promptly inform the other Party of
the disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure. Notwithstanding Section 9.1,
Confidential Information that is permitted or required to be disclosed will
remain otherwise subject to the confidentiality and non-use provisions of this
Section 9. If either Party concludes that a copy of this Agreement must be filed
with the United States Securities and Exchange Commission or similar regulatory
agency in a country other than the United States, such Party will, a reasonable
time prior to any such filing, provide the other Party with a copy of such
agreement showing any provisions hereof as to which the Party proposes to
request confidential treatment, will provide the other Party with an opportunity
to comment on any such proposed redactions and to suggest additional redactions,
and will take such Party’s reasonable comments into consideration before filing
such agreement and use reasonable efforts to have terms identified by such other
Party afforded confidential treatment by the applicable regulatory agency.

 

-44-

 

 

9.2. Publication and Publicity.

 

9.2.1. Publication. Except for disclosures permitted pursuant to Sections 9.1
and 9.3.3, if a Party wishes to make a publication or public presentation that
contains the Confidential Information of the other Party or any results of
Development activities under this Agreement in the Licensee Territory or
mentions Licensee, this Agreement or any activities in the Licensee Territory,
such Party will deliver to the other Party a copy of the proposed written
publication or presentation at least thirty (30) days prior to submission for
publication or presentation. The other Party will have the right (a) to propose
modifications to the publication or presentation for patent reasons or trade
secret reasons or to remove Confidential Information of the other Party, and
such Party will remove all Confidential Information of the other Party if so
requested by the other Party and otherwise will incorporate the other Party’s
reasonable comments, or (b) to request a reasonable delay in publication or
presentation in order to protect patentable information. If the other Party
requests a delay, such Party will delay submission or presentation for a period
of ninety (90) days (or such shorter period as may be mutually agreed by the
Parties) to enable the other Party to file patent applications protecting the
other Party’s rights in such information. With respect to any proposed
publications or disclosures by investigators or academic or non-profit
collaborators, such materials will be subject to review under this Section 9.2.1
to the extent that such Party has the right and ability (after using
Commercially Reasonable Efforts to obtain such right and ability) to do so. Such
Party will not submit or publish any article or other publication to or with any
scientific journal or other publisher that requires, as a condition of
publication, that such Party agree to make available to the publisher or Third
Parties any Materials which are the subject of the publication.

 

9.2.2. Publicity. Except as set forth in Section 9.1, 9.2.1 or 9.3, the terms
and conditions of this Agreement may not be disclosed by either Party, and
neither Party will use the name or any other Trademarks of the other Party or
the name of its employees in any publicity, news release or other disclosure
relating to this Agreement, its subject matter, or the activities of the Parties
under the Collaboration without the prior express written permission of the
other Party, except (a) as may be required by applicable Law, including by the
rules or regulations of the United States Securities and Exchange Commission or
similar regulatory agency in any country other than the United States or of any
stock exchange or listing entity, provided that the Party making such disclosure
or use of the name or other Trademarks of the other Party or the name of its
employees, gives the other Party reasonable prior notice and otherwise complies
with Section 9.1.2, or (b) as expressly permitted by the terms and conditions of
this Agreement.

 

9.3. Press Release.

 

9.3.1. The Parties will issue the press releases in Schedule 9.3.1 on January 3,
2019, or such other mutually agreed date.

 

-45-

 

 

9.3.2. Except as provided in Section 9.2.2 or this Section 9.3, neither Party
will issue a press release or public announcement relating to this Agreement
without the prior written approval of the other Party (such approval not to be
unreasonably withheld, conditioned or delayed), except that a Party may (a) once
a press release or other public statement is approved in writing by both
Parties, make subsequent public disclosure of the information contained in such
press release or other written statement without the further approval of the
other Party, and (b) issue a press release or public announcement as required by
applicable Law, including by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or listing entity,
provided that the Party issuing such press release gives reasonable prior notice
to the other Party of and the opportunity to comment on the press release or
public announcement, and otherwise complies with this Section 9. In addition,
Corbus may with Licensee’s prior written approval, such approval not to be
unreasonably withheld, conditioned or delayed, issue a press release regarding
the payment or receipt of any milestone payments under this Agreement with
respect to any Licensed Products, provided, that such press release complies
with this Section 9.3.

 

9.3.3. Notwithstanding anything in this Section 9.3 to the contrary, either
Party may issue a press release or make a public disclosure relating to such
Party’s Development, Manufacturing or Commercialization activities under this
Agreement with respect to Licensed Products in such Party’s Territory, provided
that such press release or public disclosure does not disclose Confidential
Information of the other Party. Prior to making any such disclosure under this
Section 9.3.3, however, the disclosing Party will provide the other Party with a
draft of such proposed disclosure within a reasonable time (but at least five
(5) Business Days) prior to disclosure for the other Party’s review and comment,
and the disclosing Party will consider in good faith any timely comments
provided by the other Party.

 

10. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1. Mutual Representations and Warranties. Each Party represents and warrants
to the other Party that, as of the Effective Date:

 

10.1.1. such Party is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation;

 

10.1.2. such Party has all requisite corporate power and corporate authority to
enter into this Agreement and to carry out its obligations under this Agreement;

 

10.1.3. all requisite corporate action on the part of such Party, its directors
and stockholders required by applicable Law for the authorization, execution and
delivery by such Party of this Agreement, and the performance of all obligations
of such Party under this Agreement, has been taken;

 

10.1.4. the execution, delivery and performance of this Agreement, and
compliance with the provisions of this Agreement, by such Party do not and will
not: (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority, (b)
constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, or adversely
affect any rights under, any agreement, arrangement or instrument, whether
written or oral, by which such Party or any of its assets are bound (including,
in the case of Corbus, the Corbus Licensed Technology and the Licensed
Products), or (c) violate or conflict with any of the provisions of such Party’s
organizational documents (including any articles or memoranda of organization or
association, charter, bylaws or similar documents); and

 

-46-

 

 

10.1.5. no consent, approval, authorization or other order of, or filing with,
or notice to, any Governmental Authority or other Third Party is required to be
obtained or made by such Party in connection with the authorization, execution
and delivery by such Party of this Agreement.

 

10.1.6. This Agreement constitutes a legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally.

 

10.2. Additional Representations and Warranties of Corbus. Corbus represents and
warrants to Licensee that, as of the Effective Date in the Licensee Territory,
except as set forth on Schedule 10.2:

 

10.2.1. Corbus or one of its Affiliates is the sole and exclusive owner, or has
exclusive rights to, the Corbus Licensed Technology existing as of the Effective
Date. All of the Corbus Licensed Technology is free and clear of any Liens. No
Person has alleged in writing to Corbus or any of its Representatives that any
Third Party owns, in whole or in part, any of the Corbus Licensed Technology,
and to the Knowledge of Corbus, there is no reasonable basis for any such
allegation.

 

10.2.2. None of the issued Corbus Licensed Patents existing as of the Effective
Date has been adjudged invalid, unenforceable or unpatentable by any
Governmental Authority of competent jurisdiction, and, to the Knowledge of
Corbus, all such issued Corbus Licensed Patents existing as of the Effective
Date are valid and enforceable.

 

10.2.3. To the Knowledge of Corbus, (a) the Exploitation of Licensed Products
based upon the Corbus Licensed Technology as it exists on the Effective Date
does not infringe any issued Patent or any pending Patent (were its claims to
issue in their form as of the Effective Date) of any Person and (b) the use of
the Corbus Licensed Technology by Licensee pursuant to the terms of this
Agreement, and Licensee’s exercise of its rights hereunder in connection
therewith, does not infringe, misappropriate or otherwise violate the trade
secret rights or copyrights of any other Person. No written claim or demand of
any Third Party has been made, or to the Knowledge of Corbus, is threatened
against Corbus or any of its Affiliates and there is no Proceeding, or action,
claim (including regarding infringement of Intellectual Property), complaint,
demand, suit, proceeding, or arbitration brought by a Third Party, pending, or,
to the Knowledge of Corbus, threatened, as of the Effective Date, against Corbus
or any of its Affiliates, and in each case involving any of the Corbus Licensed
Technology or Licensed Products existing as of the Effective Date or the
Exploitation of the foregoing and (i) challenging any rights of Corbus or any of
its Affiliates in any such Corbus Licensed Technology or Licensed Products, (ii)
alleging that any issued Patent within such Corbus Licensed Technology is
invalid or unenforceable, (iii) alleging that the use of any Corbus Licensed
Technology existing as of the Effective Date infringes any issued Patent of a
Third Party or infringes, misappropriates or otherwise violates the Intellectual
Property rights of any Person, (iv) challenging the transactions contemplated by
this Agreement or (v) asserting that the manufacture, use, sale, offer for sale
or importation of Licensed Products or the processes used to make Licensed
Products is or was infringing or otherwise violates or violated any Intellectual
Property of any Person; provided, however, that, “Proceeding” for purposes of
the representations and warranties of this Section 10.2.3 includes any notice of
non-compliance, summons, subpoena, inquiry or investigation by a Governmental
Authority, of any nature, whether civil, criminal, regulatory, or otherwise, in
law or in equity, but excludes office actions or similar communications issued
by any patent office or comparable registration authority in the ordinary course
of prosecution of any patent application within the Corbus Licensed Patents.

 

-47-

 

 

10.2.4. Each of Corbus and its Affiliates is and has been in compliance in all
material respects with all applicable Laws applicable to and in connection with
the Exploitation of the Corbus Licensed Technology and the Licensed Products,
except to the extent any non-compliance would not reasonably be expected to have
a material adverse effect on the ability of Licensee to Exploit the Licensed
Products in the Field in the Licensee Territory in compliance with all
applicable Laws. There are no, and there have not been any issued judicial
orders, writs, injunctions, decrees, judgments or stipulations in force against
Corbus or its Affiliates with respect to the Corbus Licensed Technology or
Licensed Products that would reasonably be expected to have a material adverse
effect on the ability of Licensee to Exploit the Licensed Products in the Field
in the Licensee Territory in compliance with all applicable Laws.

 

10.2.5. To the Knowledge of Corbus, no Third Party has infringed,
misappropriated or otherwise violated any Corbus Licensed Technology.

 

10.2.6. The Corbus Licensed Patents owned by Corbus or both Controlled by and
prosecuted by Corbus and, to the Knowledge of Corbus, the Corbus Licensed
Patents Controlled but not prosecuted by Corbus have been filed and diligently
Prosecuted and Maintained in accordance with all applicable Laws, including
disclosure of all prior art to the relevant patent authority to the extent
required by applicable Laws, and with all applicable fees due with respect
thereto having been paid.

 

10.2.7. To the Knowledge of Corbus, the scientific, technical and other
information relating to the Corbus Licensed Technology and Licensed Products
disclosed or made available by Corbus or any of its Representatives to Licensee
in writing in the electronic data room has been true and correct in all
respects. Any experimental data therein that purports to be the result of work
conducted by or on behalf of Corbus or its Affiliates is based upon actual
experimentation conducted by or on behalf of Corbus or its Affiliates.

 

10.2.8. Except as set forth on Schedule 10.2.8, no IND has been filed by Corbus
with any Regulatory Authority in the Licensee Territory with respect to the
Licensed Products. Corbus is not currently assisting any Third Party in
preparation for or in connection with filing an IND with respect to the Licensed
Products.

 

10.2.9. Corbus has the unrestricted right to grant to Licensee the rights in the
Corbus Licensed Technology in the Licensee Territory that are being granted to
Licensee under this Agreement upon the terms set forth herein. Neither Corbus
nor any of its Affiliates has granted any license or sublicense to any rights in
the Corbus Licensed Technology in the Licensee Territory to any Third Party that
are in conflict with the rights granted to Licensee in this Agreement.

 

10.2.10. Schedule 1.1.43 sets forth, with the countries, application numbers and
application dates indicated, as applicable, all Corbus Licensed Patents that
have issued or that have been applied for and are pending issuance with any
Governmental Authority. To the Knowledge of Corbus, there is no information
that, in Corbus’ reasonable judgment, would likely render any of the granted
Corbus Licensed Patents invalid or unenforceable and that is not part of the
publicly available file history, except to the extent such invalidity or
unenforceability would not reasonably be expected to have a material adverse
effect on the ability of Licensee to Exploit the Licensed Products in the Field
in the Licensee Territory in compliance with all applicable Laws.

 

10.2.11. Corbus and its Affiliates have taken reasonable and customary measures
to maintain and protect, as applicable, the confidentiality of its or their
owned Confidential Information within the Corbus Licensed Technology.
Notwithstanding the foregoing, Corbus and its Affiliates have disclosed
Confidential Information to (a) Third Parties under an obligation of
confidentiality with respect to such information, (b) Governmental Authorities
or Regulatory Authorities in order to obtain Patents or develop or submit
Regulatory Filings for products, and (c) the extent required by Law, including
by the rules or regulations of the United States Securities and Exchange
Commission or similar regulatory agency in a country other than the United
States or of any stock exchange or listing entity.

 

-48-

 

 

10.2.12. All employees, consultants, contractors and other persons who have
contributed to the design, creation, conception, reduction to practice or
invention of any Intellectual Property in the Corbus Licensed Technology or the
Corbus Licensed Patents have entered into written agreements with Corbus
assigning to Corbus all rights relating to such design, conception, reduction to
practice, invention or Corbus Licensed Technology.

 

10.2.13. Schedule 10.2.13, which shall be provided by Corbus to Licensee within
fifteen (15) days after the Effective Date, sets forth a true and complete list
of all Contracts to which Corbus or any of its Affiliates is a party and under
which Corbus or its Affiliates have in-licensed Intellectual Property of a Third
Party that comprises Corbus Licensed Technology or is otherwise material to the
Exploitation of the Licensed Products in the Field in the Licensee Territory.
Except as described in Schedule 10.2.13, none of such Contracts prevent Corbus
from licensing or sublicensing rights to Licensee or require royalties to be
paid in connection with a sublicense. True and correct copies of the Contracts
set forth on Schedule 10.2.13 have been provided to Licensee, and such Contracts
are in full force and effect and have not been modified or amended. Neither
Corbus or its Affiliates nor, to the Knowledge of Corbus, the other party to
such Contracts is in default with respect to a material obligation under, and
none of such parties has claimed or, to the Knowledge of Corbus with respect to
such counterparty’s claims against Corbus or any of its Affiliates, has grounds
upon which to claim that the other party is in default with respect to a
material obligation under, such Contracts. None of Corbus and its Affiliates has
received any written notice of breach under any of the Contracts listed in
Schedule 10.2.13. None of Corbus and its Affiliates has waived or allowed to
lapse any of its rights under any Contracts listed in Schedule 10.2.13 with
respect to Licensed Products, and no such rights have lapsed or otherwise
expired or been terminated.

 

10.2.14. To the Knowledge of Corbus, there are no Safety Concerns, adverse
events or Efficacy Concerns in relation to Clinical Studies of the Licensed
Products or issues with any Governmental Authorities in relation to the
Regulatory Approval of the Licensed Products for either of the Initial
Indications, other than as has previously been made available as of the
Effective Date to Licensee in writing in the electronic data room, that would
reasonably be expected to have a material adverse effect on the ability of
Licensee or Corbus to Exploit the Licensed Products in the Field in the Licensee
Territory in compliance with all applicable Laws. Without limiting the
foregoing, to the Knowledge of Corbus, Corbus has made available to Licensee
prior to the Effective Date in writing in the electronic data room all material
adverse information in its possession with respect to the Safety Concerns,
adverse events or Efficacy Concerns in relation to the Development of the
Licensed Products or issues with any Governmental Authorities in relation to the
Regulatory Approval of the Licensed Products for either of the Initial
Indications.

 

10.2.15. To the Knowledge of Corbus, all Clinical Studies and Nonclinical
Studies sponsored by Corbus relating to Licensed Products have been and are
being conducted in material compliance with applicable Laws, including GCP
requirements, and federal, national, state and local Laws, rules, regulations
and guidance restricting the use and disclosure of individually identifiable
health information. Corbus has not received any written notices or other written
correspondence from the FDA or any other Governmental Authority performing
functions similar to those performed by the FDA with respect to any ongoing
Clinical Studies and Nonclinical Studies relating to the Licensed Products
requiring the termination, suspension or material modification of such Clinical
Studies and Nonclinical Studies.

 

-49-

 

 

10.2.16. The inventions Covered by the owned Corbus Licensed Patents: (1) were
not conceived, discovered, developed or otherwise made, in whole or in part,
using funds provided by the federal government of the U.S. or any agency thereof
or any other Governmental Authority; (2) are not a “subject invention” as that
term is described in 35 U.S.C. Section 201(f); and (3) are not otherwise subject
to the provisions of the Bayh-Dole Act (35 U.S.C. §§ 200-212, as well as any
regulations promulgated pursuant thereto, including 37 C.F.R. Part 401).

 

10.2.17. In connection with the Exploitation of the Licensed Products conducted
by Corbus, Corbus has maintained as of the Effective Date internal procedures
and policies that comply in all material respects with the U.S. Foreign Corrupt
Practices Act (15 U.S.C. §§78dd-1, et seq.) and any other applicable
anti-bribery or anti-corruption laws (collectively “Anti-Corruption Laws”) and
the Physicians’ Payment Sunshine Act.

 

10.2.18. Corbus has not, to its Knowledge (a) made an untrue statement of a
material fact or fraudulent statement to the FDA or any Governmental Authority
with respect to any of the Licensed Products, (b) failed to disclose a material
fact required to be disclosed to the FDA or any Governmental Authority, or (c)
committed any other act, made any statement or failed to make any statement,
that (in any such case) establishes a reasonable basis for the FDA to invoke its
Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities
Policy or for any other state or foreign Governmental Authority to invoke any
similar policy with respect to any of the Licensed Products. Corbus is not the
subject of any pending or, to the Knowledge of Corbus, any threatened
investigation by the FDA pursuant to its Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities Final Policy. Neither Corbus, nor any of
its Affiliates has been convicted of any crime or engaged in any conduct which
has resulted or, to Corbus’ Knowledge, is reasonably likely to result in
debarment, exclusion or disqualification by the FDA or any other Governmental
Authority. To the Knowledge of Corbus, none of its collaborators, agents or
subcontractors it has used in the Development of the Licensed Products has been
convicted of any crime or engaged in any conduct which has resulted in
debarment, exclusion or disqualification by the FDA or any other Governmental
Authority.

 

10.3. Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY PATENTS,
KNOW-HOW, MATERIALS, LICENSED PRODUCT, SERVICES, RIGHTS OR OTHER SUBJECT MATTER
OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, NONINFRINGEMENT, AND FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED PRODUCT PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL.

 

10.4. Certain Covenants.

 

10.4.1. Compliance. Each Party and its Related Parties will conduct the
Collaboration and the Development and Commercialization of the Licensed Products
in the Field in the Licensee Territory in accordance with all applicable Laws.

 

-50-

 

 

10.4.2. No Debarment. Each Party will use reasonable efforts to not use, in any
capacity in connection with the Collaboration or the performance of its
obligations under this Agreement, any Person that has been debarred pursuant to
Section 306 of the FD&C Act, as amended, or that is the subject of a conviction
described in such section, or, in the case of Licensee, such equivalent Laws
applicable in the Licensee Territory. Each Party agrees to inform the other
Party in writing immediately if it or any Person that is performing activities
in the Collaboration or under this Agreement, is debarred or is subject to
debarment or is the subject of a conviction described in Section 306 of the FD&C
Act or, in the case of Licensee, such equivalent Laws applicable in the Licensee
Territory, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the notifying Party’s knowledge, is
threatened, relating to the debarment or conviction of the notifying Party or
any Person or entity used in any capacity by such Party or any of its Affiliates
in connection with the Collaboration or the performance of its other obligations
under this Agreement.

 

10.4.3. Conflicting Transactions. During the Term, Corbus will not, and will
cause its Affiliates not to, enter into any agreement granting a license or
other right or interest under the Corbus Licensed Technology that is
inconsistent with this Agreement or that would conflict with or otherwise impair
the licenses to Licensee as purported to be granted pursuant to this Agreement.
During the Term, Licensee will not, and will cause its Affiliates not to, enter
into any agreement granting a license or other right under the Licensee Licensed
Technology that is inconsistent with this Agreement.

 

10.4.4. SSc Priority. Without limiting Licensee’s diligence obligations under
Sections 4.3 and 5.2, Licensee will prioritize and first pursue obtaining
Regulatory Approval for and commencing Commercialization of a Licensed Product
for SSc in the Licensee Territory.

 

10.4.5. Internal Procedures and Policies. Corbus will maintain and enforce in
all material respects throughout the Term appropriate internal procedures and
policies that comply with the Anti-Corruption Laws and the Physicians’ Payment
Sunshine Act (and any equivalent Law in any other country or jurisdiction
outside the United States), including: (A) an applicable code of conduct and (B)
provisions for monitoring, training and obtaining certifications of compliance
from all Third Parties involved with the Exploitation of the Licensed Products.
Corbus shall provide such assistance and documentation as may be reasonably
necessary for Licensee and its Affiliates to comply with the Anti-Corruption
Laws, the Physicians’ Payment Sunshine Act (and any equivalent Law in any other
country or jurisdiction outside the United States).

 

10.5. Exclusivity.

 

10.5.1. Subject to Section 10.5.2, during the Term, Licensee will not, and will
cause its Affiliates not to, without the prior written consent of Corbus, (a)
alone or with any Affiliates or Third Parties, conduct Clinical Studies on or
Commercialize a Competing Product, or (b) enter into an agreement or other
arrangement with any Third Party pursuant to which Licensee or one of its
Affiliates grants such Third Party any license or other rights to Develop,
Manufacture or Commercialize a Competing Product; provided, however, this
Section 10.5.1 shall no longer apply with respect to Competing Products in an
Initial Indication in the event that [*].

 

10.5.2. Licensee will not be in breach of the restrictions set forth in Section
10.5.1 if Licensee undergoes a Change of Control with an Acquirer that was
(either directly or through an Affiliate) Developing, Manufacturing or
Commercializing a Competing Product that would violate the restrictions of
Section 10.5.1 prior to the closing of such Change of Control transaction and
thereby becomes an Affiliate of such Acquirer, and such Acquirer may continue to
Develop, Manufacture and Commercialize such Competing Product after such Change
of Control transaction; provided, however, that (a) no Licensee Licensed
Technology is used by or on behalf of such Acquirer or its Affiliates in more
than a de minimis fashion in connection with such subsequent Development,
Manufacture or Commercialization of such Competing Product, (b) no Corbus
Licensed Technology is used by or on behalf of such Acquirer or its Affiliates
in connection with such subsequent Development, Manufacture or Commercialization
of such Competing Product, and (c) such Acquirer and Licensee institute
commercially reasonable technical and administrative safeguards to ensure the
same, including by creating “firewalls” between the personnel teams charged with
such Development, Manufacture, and Commercialization of such Competing Product.

 

-51-

 

 

10.6. Licensee Right of First Negotiation for Additional Indications in the
Licensee Territory. Corbus hereby grants to Licensee a right of first
negotiation during the Term of this Agreement to obtain a license under the
Corbus Licensed Technology to Develop, Manufacture and Commercialize Licensed
Products in any Additional Indication in the Licensee Territory (an “Additional
Indication Japan License”) in the event that Corbus intends to grant an
Additional Indication Japan License to any Third Party. Licensee will have a
right of first negotiation to obtain any such Additional Indication Japan
License for a period of [*] days after Licensee’s receipt of a written notice
from Corbus (the “Negotiation Period”) that Corbus intends to grant an
Additional Indication Japan License to a Third Party, which notice will set out
the Additional Indication at issue and the proposed commercial and other terms
of such Additional Indication Japan License (the “Notice”). Licensee will have
[*] Business Days from its receipt of such a Notice to notify Corbus in writing
either of its desire to commence negotiations or its rejection of such proposal.
If Licensee notifies Corbus of its rejection of such proposal, or if Licensee
fails to respond to Corbus in writing during such [*] Business Days period,
Corbus will have no further obligations to Licensee under this Section 10.6 with
respect to the Additional Indication Japan License that was the subject of the
applicable Notice. If Licensee notifies Corbus of its desire to commerce
negotiations during such [*] Business Days period, Corbus will not, and will
ensure that its Affiliates will not, during the Negotiation Period engage in
negotiations with any Third Party other than Licensee (and Licensee’s
designee(s) for such negotiations) with respect to the Additional Indication
Japan License that is the subject of such a Notice from Corbus. During the
Negotiation Period, each Party will negotiate with the other in good faith
towards executing a license agreement for such Additional Indication Japan
License on commercially reasonable terms during the Negotiation Period, where
such license agreement can instead be an amendment to this Agreement if so
mutually agreed by the Parties during the Negotiation Period. Upon the
expiration of the Negotiation Period, unless Licensee and Corbus have executed a
license agreement (or an amendment to this Agreement, if so agreed by the
Parties) covering such Additional Indication Japan License, Corbus will be free
to enter into negotiations with any Third Party for such Additional Indication
Japan License and enter into any agreement for the same, provided that the terms
of such agreement are not in the aggregate more favorable to such Third Party
than the terms offered to Licensee.

 

11. INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

 

11.1. General Indemnification by Licensee. Licensee will indemnify, hold
harmless and defend Corbus, its Related Parties, and their respective directors,
officers, employees and agents (“Corbus Indemnitees”) from and against any and
all liabilities, damages, costs, fees and expenses (including reasonable
attorneys’ fees and litigation expenses) (collectively, “Losses”) incurred in
connection with Third Party claims or suits to the extent arising out of or
resulting from: (a) any breach of, or inaccuracy in, any representation or
warranty made by Licensee in this Agreement, or any breach or violation of any
covenant or agreement of Licensee in, or in the performance of, this Agreement,
(b) the gross negligence or willful misconduct by or of Licensee or any of its
Related Parties, or any of their respective directors, officers, employees or
agents in the performance of Licensee’s obligations under this Agreement, or (c)
the Development or Commercialization of Licensed Products by or on behalf of
Licensee or any of its Related Parties. Licensee will have no obligation to
indemnify the Corbus Indemnitees to the extent that the Losses arise out of or
result from any matters for which Corbus is obligated to indemnify Licensee
under Section 11.2.

 

-52-

 

 

11.2. General Indemnification by Corbus. Corbus will indemnify, hold harmless,
and defend Licensee, its Related Parties and their respective directors,
officers, employees and agents (“Licensee Indemnitees”) from and against any and
all Losses incurred in connection with Third Party claims or suits to the extent
arising out of or resulting from: (a) any breach of, or inaccuracy in, any
representation or warranty made by Corbus in this Agreement, or any breach or
violation of any covenant or agreement of Corbus in, or in the performance of,
this Agreement, (b) the gross negligence or willful misconduct by or of Corbus
or any of its Related Parties, or any of their respective directors, officers,
employees or agents in the performance of Corbus’ obligations under this
Agreement, or (c) the Development or Commercialization of Licensed Products by
or on behalf of Corbus or any of its Related Parties. Corbus will have no
obligation to indemnify the Licensee Indemnitees to the extent that the Losses
arise out of or result from any matters for which Licensee is obligated to
indemnify Corbus under Section 11.1.

 

11.3. Indemnification Procedure. The Party entitled to indemnification under
this Section 11 (an “Indemnified Party”) will notify the Party potentially
responsible for such indemnification (the “Indemnifying Party”) in writing
promptly upon being notified of or having actual knowledge of any claim or
claims asserted or threatened against the Indemnified Party which could give
rise to a right of indemnification under this Agreement; provided, that the
failure to give such notice will not relieve the Indemnifying Party of its
indemnity obligation hereunder except to the extent that such failure materially
prejudices the Indemnifying Party. If the Indemnifying Party has acknowledged in
writing to the Indemnified Party the Indemnifying Party’s responsibility for
defending a claim, the Indemnifying Party will have the right to defend, at its
sole cost and expense, such claim by all appropriate proceedings; provided, that
the Indemnifying Party may not enter into any compromise or settlement unless
(a) such compromise or settlement imposes only a monetary obligation on the
Indemnifying Party and includes as an unconditional term thereof, the giving by
each claimant or plaintiff to the Indemnified Party of a release from all
liability in respect of such claim; or (b) the Indemnified Party consents to
such compromise or settlement, which consent will not be unreasonably withheld,
conditioned or delayed unless such compromise or settlement involves (i) any
admission of legal wrongdoing by the Indemnified Party, (ii) any payment by the
Indemnified Party that is not indemnified under this Agreement, or (iii) the
imposition of any equitable relief against the Indemnified Party. The
Indemnified Party will cooperate with the Indemnifying Party and may participate
in, but not control, any defense or settlement of any claim controlled by the
Indemnifying Party pursuant to this Section 11.3 and will bear its own costs and
expenses with respect to such participation; provided that the Indemnifying
Party will bear such costs and expenses if counsel for the Indemnifying Party
will have reasonably determined that such counsel may not properly represent
both the Indemnifying Party and the Indemnified Party. If the Indemnifying Party
does not elect to assume control of the defense of a claim or if a good faith
and diligent defense, in the Indemnified Party’s reasonable opinion, is not
being or ceases to be materially conducted by the Indemnifying Party, the
Indemnified Party will have the right, at the expense of the Indemnifying Party,
upon at least ten (10) Business Days’ prior written notice to the Indemnifying
Party of its intent to do so, to undertake the defense of such claim for the
account of the Indemnifying Party (with counsel reasonably selected by the
Indemnified Party and approved by the Indemnifying Party, such approval not to
be unreasonably withheld, conditioned or delayed); provided that the Indemnified
Party will keep the Indemnifying Party apprised of all material developments
with respect to such claim. The Indemnified Party may not enter into any
compromise or settlement without the prior written consent of the Indemnifying
Party, such consent not to be unreasonably withheld, conditioned or delayed.

 

11.4. Limitation of Liability. NEITHER PARTY WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT, OR
THE EXERCISE OF ITS RIGHTS OR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT AS A RESULT OF (A) A PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (B) A BREACH OF SECTION 9. NOTHING IN
THIS SECTION 11.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER THIS SECTION 11.

 

-53-

 

 

11.5. Insurance. Each Party will obtain and maintain insurance during the Term
and for a period of at least two (2) years after the last commercial sale of any
Licensed Product for which it is responsible, with a reputable, solvent insurer
in an amount appropriate for its business and products of the type that are the
subject of this Agreement, and for its obligations under this Agreement.
Specifically, each Party will maintain product liability insurance and clinical
trial liability insurance with limits of at least [*]. Upon request, each Party
will provide the other Party with evidence of the existence and maintenance of
such insurance coverage.

 

12. INTELLECTUAL PROPERTY

 

12.1. Inventorship.

 

12.1.1. Determination of Inventorship. Inventorship for inventions and
discoveries (including Know-How) first made during the course of the performance
of activities pursuant to the Collaboration will be determined in accordance
with United States patent Laws for determining inventorship.

 

12.1.2. JRA Exception. Notwithstanding anything to the contrary in this
Agreement, each Party will have the right to invoke the America Invents Act
Joint Research Agreement exception codified at 35 U.S.C. § 102(c) (the “JRA
Exception”) when exercising its rights under this Agreement, but only with prior
written consent of the other Party in its sole discretion. In the event that a
Party intends to invoke the JRA Exception, once agreed to by the other Party if
required by the preceding sentence, it will notify the other Party and the other
Party will cooperate and coordinate its activities with such Party with respect
to any filings or other activities in support thereof. The Parties acknowledge
and agree that this Agreement is a “joint research agreement” as defined 35
U.S.C. § 100(h).

 

12.2. Ownership.

 

12.2.1. Corbus.

 

12.2.1.1. As between the Parties, Corbus will own the entire right, title and
interest in and to all Know-How (and Patents claiming inventions therein) first
developed or conceived solely by Corbus in the performance of the Collaboration
(“New Corbus IP”).

 

12.2.1.2. As between the Parties, Corbus will own the entire right, title and
interest in and to all Know-How (and Patents claiming inventions therein) first
developed or conceived, whether solely by or on behalf of Licensee or its
Related Parties or jointly by the Parties, in the performance of the
Collaboration that relates to (a) any new use or mode of action of Lenabasum,
(b) any new formulation for the active pharmaceutical ingredient of Lenabasum
that is an improvement to the Corbus Licensed Patents or to the subject matter
taught in the Corbus Licensed Know-How, or any new mode of administration for
Lenabasum, or (c) any compound whose principal mode of action is to modulate the
cannabinoid receptor type 2 (CB2) and that is derived from subject matter
claimed in the Corbus Licensed Patents or taught in the Corbus Licensed Know-How
(collectively, the “New Lenabasum IP”). If Licensee holds any right, title, or
interest in any New Lenabasum IP, then Licensee hereby does, and agrees to,
assign any and all such right, title and interest to any such New Lenabasum IP
to Corbus together with the right to file and own applications for any Patent
and any Patent issuing thereon.

 

-54-

 

 

12.2.2. Licensee. As between the Parties, Licensee will own the entire right,
title and interest in and to all Know-How (and Patents claiming inventions
therein) first developed or conceived solely by Licensee in the performance of
the Collaboration that is neither New Corbus IP nor New Lenabasum IP (the
“Licensee Program IP”).

 

12.2.3. Joint Ownership. The Parties will jointly own all Know-How (and Patents
claiming inventions therein) developed or conceived in the performance of the
Collaboration that is not New Corbus IP, New Lenabasum IP or Licensee Program IP
first developed or conceived jointly by (a) Licensee or any of its Related
Parties and (b) Corbus or any of its Related Parties (the “Joint Program IP”
and, together with the Licensee Program IP, the “Program IP”).

 

12.3. Covenants in Support of IP Ownership Allocation.

 

12.3.1. Each Party will have an equal and undivided joint ownership interest in
and to the Joint Program IP. Each Party will have the right to exercise its
ownership in and to such Joint Program IP, including, upon prior written notice
to the other Party, the right to license and sublicense or otherwise to exploit,
transfer or encumber its ownership interest, without any accounting or
obligation to, or consent required from, the other Party, but subject to the
licenses under this Agreement and the other terms and conditions of this
Agreement. At the reasonable written request of a Party, the other Party will in
writing grant such consents and confirm that no such accounting is required to
effect the foregoing regarding Joint Program IP. Each Party, for itself and on
behalf of its Affiliates, licensees and sublicensees, and employees,
subcontractors, consultants and agents of any of the foregoing, hereby assigns
(and to the extent such assignment can only be made in the future hereby agrees
to assign), to the other Party an equal and undivided joint ownership interest
in and to all Joint Program IP.

 

12.3.2. Each Party will provide the other Party (at such other Party’s cost and
expense) with all further cooperation to give effect to the allocation of
ownership, as between the Parties, of the New Corbus IP, New Lenabasum IP,
Licensee Program IP and Joint Program IP (including with respect to rights of
priority), in each case, as contemplated by Section ‎12.2, including executing
and delivering further assignments, consents, releases and other commercially
reasonable documentation, and providing good faith testimony by affidavit,
declaration, deposition, in person or other proper means and otherwise assisting
such other Party in support of its efforts to establish, perfect, defend, or
enforce its rights in its respective intellectual property.

 

12.4. Disclosure of Inventions. The Parties will promptly disclose to each other
any New Corbus IP, New Lenabasum IP or Program IP developed or conceived during
the Term, but no later than thirty (30) days after the applicable Party’s
intellectual property department receives notice of such development or
conception.

 

12.5. Prosecution and Maintenance of Patents.

 

12.5.1. Licensee.

 

12.5.1.1. General. Subject to the remainder of this Section 12.5.1, as between
the Parties, Licensee will have sole control of and responsibility for the
Prosecution and Maintenance (and all applicable Patent Costs therefor), in
Licensee’s name, all Joint Program IP Patents within the Licensee Territory,
Licensee Program IP Patents and all Licensee Background Patents (collectively,
the “Licensee Controlled Patents”). Licensee will furnish to Corbus, via
electronic mail or such other method as mutually agreed by the Parties, copies
of proposed filings and material documents sent to or received from patent
counsel in the course of Prosecuting and Maintaining the Licensee Controlled
Patents in the Corbus Territory, and copies of material documents filed with or
received from the relevant national patent offices or other Governmental
Authorities with respect to the Licensee Controlled Patents in the Corbus
Territory, and such other material documents related to the Prosecution and
Maintenance of the Licensee Controlled Patents in the Corbus Territory, in
sufficient time prior to filing such document or making any payment due
thereunder to allow for review and comment by Corbus. Licensee will consider in
good faith timely comments and recommendations made by Corbus in connection with
such review.

 

-55-

 

 

12.5.1.2. Licensee Controlled Patents Abandonment. In the event that Licensee
elects not to Prosecute and Maintain (or continue to Prosecute and Maintain,
including filing a Patent claiming priority to a Patent prior to its issuance),
any Licensee Controlled Patent, Licensee will notify Corbus at least ninety (90)
days before any such Licensee Controlled Patent would become abandoned, no
longer available or otherwise forfeited, whereupon, at the written request of
Corbus, the Parties will meet to discuss any such decision by Licensee. Subject
to, if applicable, the provisions of any in-license agreement of Licensee
applicable to such Licensee Controlled Patent, Corbus will have the right (but
not the obligation), at its sole discretion, to assume the Prosecution and
Maintenance (and all applicable Patent Costs therefor) of such Licensee
Controlled Patent in the name of Licensee (which right will include the right to
file additional Patents claiming priority to such Patent). Corbus will consult
reasonably with Licensee on its strategy for the Prosecution and Maintenance of
all such assumed Licensee Controlled Patents. Corbus will furnish to Licensee,
via electronic mail or such other method as mutually agreed by the Parties,
copies of proposed filings and material documents sent to or received from
patent counsel in the course of Prosecuting and Maintaining such assumed
Licensee Controlled Patents, and copies of material documents filed with or
received from the relevant national patent offices or other Governmental
Authorities with respect to such assumed Licensee Controlled Patents, and such
other material documents related to the Prosecution and Maintenance of such
assumed Licensee Controlled Patents, in sufficient time prior to filing such
document or making any payment due thereunder to allow for review and comment by
Licensee. Corbus will consider in good faith timely comments and recommendations
made by Licensee in connection with such review. Licensee will sign, or will use
Commercially Reasonable Efforts to have signed, all legal documents as are
reasonably necessary for Corbus to assume the Prosecution and Maintenance of
such assumed Licensee Controlled Patent.

 

12.5.2. Corbus.

 

12.5.2.1. General. Subject to remainder of this Section 12.5.2, as between the
Parties, Corbus will have sole control of and responsibility for the Prosecution
and Maintenance (and all applicable Patent Costs therefor), in Corbus’ name, all
Patents within the New Corbus IP, all Patents within the New Lenabasum IP, all
Joint Program IP Patents within the Corbus Territory, and all other Corbus
Licensed Patents other than Joint Program IP Patents within the Licensee
Territory. Corbus will furnish to Licensee, via electronic mail or such other
method as mutually agreed by the Parties, copies of proposed filings and
material documents sent to or received from patent counsel in the course of
Prosecuting and Maintaining the Corbus Licensed Patents other than the Joint
Program IP Patents in the Licensee Territory, and copies of material documents
filed with or received from the relevant national patent offices or other
Governmental Authorities with respect to such foregoing Patents in the Licensee
Territory, and such other material documents related to the Prosecution and
Maintenance of such foregoing Patents in the Licensee Territory, in sufficient
time prior to filing such document or making any payment due thereunder to allow
for review and comment by Licensee. Corbus will consider in good faith timely
comments and recommendations made by Licensee in connection with such review.

 

-56-

 

 

12.5.2.2. Corbus Licensed Patents Abandonment. In the event that Corbus elects
not to Prosecute and Maintain (or continue to Prosecute and Maintain, including
filing a Patent claiming priority to a Patent prior to its issuance), any Corbus
Licensed Patent (other than Joint Program IP Patents within the Licensee
Territory), Corbus will notify Licensee at least ninety (90) days before any
such Corbus Licensed Patent would become abandoned, no longer available or
otherwise forfeited, whereupon, at the written request of Licensee, the Parties
will meet to discuss any such decision by Corbus. Subject to, if applicable, the
provisions of any in-license agreement of Corbus applicable to such Corbus
Licensed Patent, Licensee will have the right (but not the obligation), at
Licensee’s sole discretion, to assume the Prosecution and Maintenance (and all
applicable Patent Costs therefor) of such foregoing Patent in the name of Corbus
(which right will include the right to file additional Patents claiming priority
to such Patent). Licensee will consult with Corbus on its strategy for the
Prosecution and Maintenance of all such assumed foregoing Patents. Licensee will
furnish to Corbus, via electronic mail or such other method as mutually agreed
by the Parties, copies of proposed filings and material documents sent to or
received from patent counsel in the course of Prosecuting and Maintaining such
assumed foregoing Patents, and copies of material documents filed with or
received from the relevant national patent offices or other Governmental
Authorities with respect to such assumed foregoing Patents, and such other
material documents related to the Prosecution and Maintenance of such assumed
foregoing Patents, in sufficient time prior to filing such document or making
any payment due thereunder to allow for review and comment by Corbus. Licensee
will consider in good faith timely comments and recommendations made by Corbus
in connection with such review. Corbus will sign, or will use reasonable efforts
to have signed, all legal documents as are reasonably necessary for Licensee to
assume the Prosecution and Maintenance of such assumed foregoing Patents.

 

12.5.3. Patent Miscellaneous. Each Party hereby agrees: (a) to use Commercially
Reasonable Efforts to make its employees, agents and consultants reasonably
available to the other Party (or to the other Party’s authorized attorneys,
agents or representatives), to the extent reasonably necessary to enable such
Party to undertake any Prosecution and Maintenance described in this Section
12.5; and (b) to reasonably cooperate in any such Prosecution and Maintenance by
the other Party.

 

12.6. Third Party Infringement and Defense.

 

12.6.1. Notices. Each Party will promptly report in writing to the other Party
any Competitive Infringement of which such Party (or any of its Affiliates or
Sublicensees) becomes aware, and will provide the other Party with all available
evidence of such Competitive Infringement in such Party’s control; provided,
however, that (a) for cases of Competitive Infringement under Section 12.6.2.3
below, such written notice will be given within five (5) calendar days, and (b)
for cases of infringement as described in Section 12.6.2.4 below, such written
notice will be given as specified in Section 12.6.2.4. Without limiting the last
sentence of the definition of “Competitive Infringement,” a notice under 21
U.S.C. § 355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) (however those sections may
be amended) or any equivalent provision under applicable Law outside of the
United States with respect to any Patents that are the subject of this Agreement
will be deemed to describe an act of Competitive Infringement, regardless of its
content. Subject to the rest of this Section 12.6, the JCC will discuss in good
faith strategies for abating such Competitive Infringement of any Licensed
Product within each of the Party’s respective Territory.

 

-57-

 

 

12.6.2. Rights to Enforce.

 

12.6.2.1. Competitive (Licensee) Infringement. As between the Parties, Licensee
will have the first right (but not the obligation), at Licensee’s sole
discretion, through counsel of its choosing reasonably acceptable to Corbus, to
seek to abate any Competitive (Licensee) Infringement by enforcing any Corbus
Licensed Patents or any Licensee Controlled Patents, in each case, solely in the
Licensee Territory. Licensee will pay all Patent Costs incurred by Licensee for
such enforcement. If Licensee does not take steps to abate such Competitive
(Licensee) Infringement, within six (6) months of becoming aware, or receiving
written notice from Corbus, of such Competitive (Licensee) Infringement (or such
shorter period of time as is required to comply with applicable Law to not waive
any statutory rights), Licensee will provide Corbus with written notice of such
decision and Corbus will have the rights set forth in Section 12.6.5.1 with
respect to enforcing the Corbus Licensed Patents and the Licensee Controlled
Patents in the Licensee Territory to abate such Competitive (Licensee)
Infringement.

 

12.6.2.2. Competitive (Corbus) Infringement. As between the Parties, Corbus will
have the first right (but not the obligation), at Corbus’ sole discretion,
through counsel of its choosing reasonably acceptable to Licensee, to seek to
abate any Competitive (Corbus) Infringement by, as applicable, (a) enforcing any
Patents within the New Corbus IP or the New Lenabasum IP that are not also
Corbus Licensed Patents anywhere in the world and (b) enforcing any Licensee
Program IP Patents or any Corbus Licensed Patents solely in the Corbus
Territory. Corbus will pay all Patent Costs incurred by Corbus for such
enforcement. If Corbus does not take steps to abate such Competitive (Corbus)
Infringement, within six (6) months of becoming aware, or receiving written
notice from Licensee, of such Competitive (Corbus) Infringement (or such shorter
period of time as is required to comply with applicable Law to not waive any
statutory rights), Corbus will provide Licensee with written notice of such
decision and Licensee will have the rights set forth in Section 12.6.5.1 with
respect to enforcing the Licensee Controlled Patents in the Corbus Territory to
abate such Competitive (Corbus) Infringement.

 

12.6.2.3. 35 U.S.C. § 271(e)(2) Infringement. Notwithstanding anything to the
contrary in this Section 12.6.2, for a Competitive Infringement under 35 U.S.C.
§ 271(e)(2), the time period set forth in Section 12.6.2.1 or 12.6.2.2, as
applicable, during which a Party will have the initial right to bring a
Proceeding will be shortened to a total of twenty-five (25) days, so that, to
the extent the other Party has the right, pursuant to such Section 12.6.2.1 or
12.6.2.2, as applicable, to initiate a Proceeding, if the first Party does not
initiate a Proceeding, then such other Party will have such right if the first
Party does not initiate a Proceeding within such twenty-five (25) days after
such first Party’s receipt of written notice of such Competitive Infringement.

 

12.6.2.4. Notification of Patent Certification. If either Party becomes aware of
any allegations of alleged patent invalidity, unenforceability or
non-infringement of any Patent licensed under this Agreement Covering a Licensed
Product (including methods of use thereof) pursuant to a Paragraph IV Patent
Certification by a Third Party filing an Abbreviated New Drug Application, or
other similar patent certification by a Third Party, and any foreign equivalent
thereof, for a Generic Product, such Party will notify and provide the other
Party with copies of such allegations. Such notification and copies will be
provided to such other Party as soon as practicable and at least within five (5)
calendar days after such Party receives such certification, and will be sent by
facsimile and overnight courier to the address set forth in Section 14.10.

 

-58-

 

 

12.6.3. Defense. As between the Parties, the Party controlling the Prosecution
and Maintenance of any Patent under Section 12.5 will have the right (but not
the obligation), at its sole discretion, to defend against a declaratory
judgment action or other action (such as a revocation proceeding or an
opposition) challenging any such Patent (a “Third Party Action”), other than
with respect to (a) any counter-claims in any enforcement action brought by the
other Party pursuant to Section 12.6.2 or (b) any action by a Third Party in
response to an enforcement action brought by the other Party, which in both
cases ((a) and (b)) will be controlled by such other Party. If the Party
controlling such Prosecution and Maintenance of Patents under Section 12.5 does
not provide notice to the other Party of such Party’s intent to defend such
Patent under this Section 12.6.3 within thirty (30) calendar days (or such
shorter period of time as is required to not waive any statutory rights), or
elects not to initiate or continue any such defense (in which case it will
promptly provide notice thereof to the other Party), then (i) in the case of any
of the foregoing done by Corbus with respect to any Patent under this Agreement
for which Corbus is responsible for the Prosecution and Maintenance thereof at
such time in the Licensee Territory, Licensee will have the right (but not the
obligation), at its sole discretion, to defend any Corbus Licensed Patent
against any such Third Party Action in the Licensee Territory, and (ii) in the
case of any of the foregoing done by Licensee with respect to any Patent under
this Agreement for which Licensee is responsible for the Prosecution and
Maintenance thereof at such time in the Corbus Territory, Corbus will have the
right (but not the obligation), at its sole discretion, to defend any Licensee
Controlled Patent against any such Third Party Action in the Corbus Territory,
in each case of (i) and (ii), as further set forth in Section 12.6.5.

 

12.6.4. Cooperation Regarding Enforcement or Defense. With respect to any
Competitive Infringement action or Third Party Action identified above in
Sections 12.6.2 and 12.6.3 and subject to the terms and conditions of this
Section ‎12.6.4, the Party controlling any such Competitive Infringement action
or Third Party Action (the “Controlling Party”) will keep the other Party (the
“Non-Controlling Party”) reasonably informed of the status and progress of such
enforcement or defense efforts, and will reasonably consider the Non-Controlling
Party’s comments on any such efforts. The Non-Controlling Party will provide the
Controlling Party with all reasonable assistance in the enforcement or defense
of the applicable Patents, as the Controlling Party may request, at such
Controlling Party’s expense, including by signing or executing any necessary
documents and consenting to it being named a party to any applicable
Proceedings. Where the Non-Controlling Party is named a party or joins any
applicable Proceeding, the Non-Controlling Party will have the right to be
represented by counsel of its choice at the Controlling Party’s expense.

 

12.6.5. Withdrawal, Cooperation and Participation. With respect to any
Competitive Infringement action or Third Party Action identified above in
Sections 12.6.2 and 12.6.3 and subject to the terms and conditions of this
Section 12.6.5:

 

12.6.5.1. If the Controlling Party ceases to pursue or withdraws from such
action (the “Withdrawing Party”), it will promptly notify the other Party (in
sufficient time to enable such other Party to meet any deadlines by which any
action must be taken to preserve any rights in such infringement or defensive
action) and (a) if Corbus is the Withdrawing Party, then Licensee will have the
right (but not the obligation) to substitute itself for Corbus in any
Competitive Infringement action or Third Party Action identified above in
Section 12.6.2.2 or 12.6.3 involving the Licensee Controlled Patents in the
Corbus Territory and proceed under the terms and conditions of this Section
12.6.5, and (b) if Licensee is the Withdrawing Party, then Corbus will have the
right (but not the obligation) to substitute itself for Licensee in any
Competitive Infringement action identified above in Section 12.6.2.1 or 12.6.3
relating to the Corbus Licensed Patents or the Program IP Patents in the
Licensee Territory, and proceed under the terms and conditions of this Section
12.6.5 (Licensee or Corbus, as applicable, under (a) or (b), the
“New-Controlling Party”).

 

-59-

 

 

12.6.5.2. The Withdrawing Party will cooperate with the New-Controlling Party
controlling any such action (as may be reasonably requested by the
New-Controlling Party), including, at the New-Controlling Party’s sole cost and
expense, (a) providing access to relevant documents and other evidence, (b)
using reasonable efforts to make its Affiliates and its and its Affiliates’
licensees and Sublicensees and all of their respective employees,
subcontractors, consultants and agents available at reasonable business hours
and for reasonable periods of time, but only to the extent relevant to such
action, and (c) if reasonably necessary, by being joined as a party, subject to,
for this clause (c), the New-Controlling Party agreeing to indemnify such
Withdrawing Party for its involvement as a named party in such action and paying
those Patent Costs incurred by such Withdrawing Party in connection with such
joinder. The New-Controlling Party controlling any such action will keep the
Withdrawing Party reasonably updated with respect to any such action, including
providing copies of all materials documents received or filed in connection with
any such action.

 

12.6.5.3. The Withdrawing Party will have the right to consult with the
New-Controlling Party regarding any such action controlled by such
New-Controlling Party, in each case at such Withdrawing Party’s sole cost and
expense. If the Withdrawing Party elects to so be involved, the New-Controlling
Party will provide such Withdrawing Party and its counsel with an opportunity to
consult with the New-Controlling Party and its counsel regarding the prosecution
of such action (including reviewing the contents of any material correspondence,
legal papers or other documents related thereto), and the New-Controlling Party
will take into account reasonable and timely requests and comments of the
Withdrawing Party regarding such enforcement or defense. However, nothing in
this Section 12.6.5.3 will limit the New-Controlling Party’s ability to
prosecute any such action.

 

12.6.6. Settlement. With respect to any Competitive Infringement or Third Party
Action identified above in this Section 12.6, the Controlling Party of such
action will have the right to settle or otherwise dispose of such action on such
terms and conditions as such Party will determine in its sole discretion,
including by granting a license or sublicense to a Third Party under the rights
granted to such Party in Section 7; provided that, notwithstanding the
foregoing, no such settlement or other disposition will (a) impose any monetary
restriction or obligation on or admit fault of the other Party, or (b) adversely
affect the other Party’s rights under this Agreement to any such Patent then
being enforced or defended, in each case ((a) and (b)) without the prior written
consent of the other Party, not to be unreasonably withheld, conditioned or
delayed.

 

12.6.7. Damages. Unless otherwise agreed by the Parties, all monies recovered
upon the final judgment or settlement of any action described in this Section
12.6 will be used first to reimburse the Controlling Party for its Patent Costs
arising from the action, with the balance of any such recovery to be divided as
follows:

 

12.6.7.1. for any applicable action initiated in the Controlling Party’s
Territory, (a) if Corbus was the Controlling Party, [*], and (b) if Licensee was
the Controlling Party, [*]; and

 

12.6.7.2. for any applicable action not initiated in the Controlling Party’s
Territory, then the balance of any such recovery will be allocated [*] percent
([*]%) to the controlling Party and [*] percent ([*]%) to the other Party.

 

-60-

 

 

12.7. Patent Extensions. With respect to any election for patent term
restoration or extension, supplemental protection certificate or any of their
equivalents, (a) Licensee will have the sole and exclusive right to make any
such decision relating to any Licensee Controlled Patents that are not Joint
Program IP Patents, (b) Corbus will have the sole and exclusive right to make
any such decision relating to any Patents within the Corbus Licensed Technology
that are not Joint Program IP Patents, and (c) Licensee and Corbus together will
make such decision relating to any Joint Program IP Patents, in each case of
(a), (b) and (c) with respect to any Licensed Product, provided that
notwithstanding the foregoing clauses (a) and (b), each Party will use
reasonable efforts to obtain any such patent term restoration or extension,
supplemental protection certificate or any of their equivalents available for
the Patents subject to the enforcement rights specified in Section 12.6.2 with
respect to any Licensed Product; and further provided, however, that no Party
will be required to use any such reasonable efforts in a manner inconsistent
with any term or condition of this Section 12.7 if any such item could impair
the applicable Patent (including its enforcement potential) or the ability to
obtain any such patent term restoration or extension, supplemental protection
certificate or any of their equivalents for any other pharmaceutical product.
Upon the written request by a Party, the other Party will reasonably cooperate
with the implementation of such requesting Party’s decisions made in a manner
consistent with this Section 12.7.

 

12.8. Patent Listings. With respect to any filings of Patents made with
Regulatory Authorities for any Licensed Product, including as required or
allowed in connection with, in the United States, the FDA’s Orange Book, or,
outside of the United States, other international equivalents, but subject to
Section 12.6.2.3, (a) the Parties will list any such Patents as may be required
by applicable Laws with respect to any such filings for Licensed Products made
with Regulatory Authorities in their respective Territory, and (b) otherwise (i)
Licensee will have the sole and exclusive right to make any such decision
whether to list any Licensee Background Patents, Licensee Program IP Patents and
Joint Program IP Patents with respect to any Licensed Product in filings made
with Regulatory Authorities in the Licensee Territory, and (ii) Corbus will have
the sole and exclusive right to make any such decision whether to list any Joint
Program IP Patents and any Corbus Licensed Patents that are not Joint Program IP
Patents with respect to any Licensed Product in filings made with Regulatory
Authorities in the Corbus Territory, provided that notwithstanding the foregoing
clauses (b)(i) and (ii), each Party will use Commercially Reasonable Efforts to
make any such listing if available for the Patents subject to the enforcement
rights specified in Section 12.6.2 with respect to any Licensed Product; and
further provided, however, that no Party will be required to use any such
Commercially Reasonable Efforts in a manner inconsistent with any term or
condition of this Section 12.8 if any such item could impair the applicable
Patent (including its enforcement potential) or the ability to list such Patent
for any other pharmaceutical product. Upon the request by a Party, such other
Party will reasonably cooperate in the implementation of such requesting Party’s
decisions made in a manner consistent with this Section 12.8.

 

12.9. Third Party Rights. Notwithstanding the foregoing provisions of this
Section 12, each Party’s rights and obligations with respect to any Patent under
this Section 12 will be subject to any Third Party rights and obligations
(including under any in-license of a Party applicable to such Party’s licensed
intellectual property rights hereunder).

 

12.10. Common Interest. All information exchanged between the Parties regarding
the Prosecution and Maintenance, and enforcement and defense, of Patents under
this Section 12 will be deemed Confidential Information of the disclosing Party.
In addition, the Parties acknowledge and agree that, with regard to such
Prosecution and Maintenance, and enforcement and defense, the interests of the
Parties as collaborators and licensor and licensee are to obtain the strongest
patent protection possible, and as such, are aligned and are legal in nature.
The Parties agree and acknowledge that they have not waived, and nothing in this
Agreement constitutes a waiver of, any legal privilege concerning the Patents
under this Section 12, including privilege under the common interest doctrine
and similar or related doctrines. Notwithstanding anything to the contrary
contained herein, to the extent a Party has a good faith belief that any
information required to be disclosed by such Party to the other Party under this
Section 12 is protected by attorney-client privilege or any other applicable
legal privilege or immunity, such Party will not be required to disclose such
information, and the Parties will in good faith cooperate to agree upon a
procedure (including entering into a specific common interest agreement,
disclosing such information on a “for counsel eyes only” basis or similar
procedure) under which such information may be disclosed without waiving or
breaching such privilege or immunity.

 

-61-

 

 

12.11. Trademarks.

 

12.11.1. Licensed Products Trademarks.

 

12.11.1.1. Subject to Section 12.11.1.3, the Parties agree to use Commercially
Reasonable Efforts to use the trademark EMPRELVIA® (the “Existing Trademark”)
with each Licensed Product being Commercialized in the Licensee Territory and
the Corbus Territory. As between the Parties, Corbus will own all right, title,
and interest in and to the Existing Trademark and all goodwill associated
therewith worldwide. Further, as between the Parties, Corbus will own all rights
to any Internet domain names incorporating the Existing Trademark or any
variation or part of such Existing Trademark used as its URL address or any part
of such address.

 

12.11.1.2. If the JSC determines that the Existing Trademark is suited for use
in the Licensee Territory, Corbus shall at its own cost and expense apply for
the registration of the Japanese character (katakana) mark corresponding to the
English character mark (EMPRELVIA®; International registration Number 1363931)
in the Licensee Territory. Corbus shall be responsible for the registration,
maintenance and defense of the Existing Trademark for use in connection with the
sale or marketing of Licensed Products in the Field in the Licensee Territory,
and the fees and expenses incurred in connection therewith for the Existing
Trademark applicable to Licensed Products in the Licensee Territory shall be the
responsibility of Corbus. Corbus and Licensee will enter into a separate
trademark license agreement containing commercially reasonable and customary
terms and conditions pursuant to which Corbus will grant to Licensee an
exclusive, royalty-free, sublicensable (in accordance with Section 7.1.1.4)
license to use the Existing Trademark(s) with the Licensed Products to
Commercialize such Licensed Products in the Licensee Territory.

 

12.11.1.3. In the event that (a) the PMDA or the MHLW rejects the use of the
Existing Trademark with the Licensed Products in the Licensee Territory or (b)
the JSC determines in its reasonable discretion that the Existing Trademark is
not suited for use in the Licensee Territory, the Parties, promptly and working
together, will develop and propose, and the JSC will review and approve, the use
of an alternative Trademark with the Licensed Products to Commercialize such
Licensed Products in the Licensee Territory (the “Alternate Trademark”). The
Alternate Trademark may be a Trademark developed by one Party with respect to
the Commercialization of Licensed Products in such Party’s Territory, but may
not include other Trademarks Controlled by such Party unless otherwise agreed by
the JSC. Following the JSC’s approval of the Alternate Trademark, and except
where such approved Alternate Trademark is a Trademark Controlled by Corbus, in
which case, the Parties will enter into the same license arrangement described
in Section 12.11.1.2, as between the Parties, Licensee will own all right,
title, and interest (including all applications for registration and
registrations) in and to the Alternate Trademark, but subject to Corbus’ rights
under Sections 13.7.2.3 and 13.7.3.4 and all goodwill associated therewith
worldwide, and Licensee will own also all rights to any Internet domain names
incorporating the Alternate Trademark or any variation or part thereof used as
its URL address or any part of such address.

 

-62-

 

 

12.11.2. Trademark Infringement. In the event either Party becomes aware of any
infringement of the Existing Trademark or the Alternate Trademark, as
applicable, by a Third Party, such Party will promptly notify the other Party,
and the Parties will consult with each other and jointly determine the best way
to prevent such infringement, including by the institution of legal proceedings
against such Third Party. Notwithstanding the foregoing, the Party owning such
Trademark retains the sole and exclusive right (but not obligation) to seek to
abate any such infringement.

 

12.11.3. No Other Trademark Rights. For the avoidance of doubt, except as
expressly permitted by this Agreement or as otherwise agreed in writing by the
Parties, neither Party will have any right to use the other Party’s or the other
Party’s Affiliates’ Trademarks, corporate names or logos in connection with
Development, Manufacturing, or Commercialization of Licensed Products.

 

13. TERM AND TERMINATION

 

13.1. Term. This Agreement will be effective as of the Effective Date and,
unless terminated earlier, this Agreement will continue on a Licensed
Product-by-Licensed Product basis until the date on which the Royalty Term has
expired in the Licensee Territory for such Licensed Product and will finally
expire upon the expiration of the Royalty Term for the final Licensed Product
(the “Term”). Upon expiration of the Royalty Term for a Licensed Product in the
Licensee Territory or upon expiration of this Agreement, all licenses granted
from one Party to the other Party in Section 7 with respect to such Licensed
Product will become fully-paid, irrevocable and perpetual.

 

13.2. Termination by Licensee for Convenience. At any time following the second
(2nd) anniversary of the date of the First Commercial Sale of the first Licensed
Product in either of the Initial Indications in the Licensee Territory, Licensee
may terminate this Agreement in its entirety, for any reason or no reason upon
one hundred and eighty (180) days’ prior written notice to Corbus.

 

13.3. Termination by Licensee for Safety Concern or Clinical Failure. At any
time, Licensee will have the right to terminate this Agreement in its entirety
in the event of (a) a Safety Concern or (b) a Clinical Failure, in each case of
(a) or (b), upon ninety (90) days’ prior written notice to Corbus, provided
that, during such ninety (90) day period, Licensee will consult with Corbus in
respect of measures to overcome the Safety Concern or Clinical Failure, as
applicable, and avoid termination of this Agreement.

 

13.4. Termination for Material Breach.

 

13.4.1. Material Breach.

 

13.4.1.1. Subject to Section 13.4.2, Corbus will have the right to terminate
this Agreement in its entirety upon delivery of written notice to Licensee in
the event of any material breach by Licensee of any material terms and
conditions of this Agreement, provided that such termination will not be
effective if such breach has been cured within thirty (30) days after written
notice thereof is given by Corbus to Licensee specifying the nature of the
alleged breach (or, if such default cannot be cured within such thirty (30) day
period, within ninety (90) days after such notice if Licensee commences actions
to cure such default within such thirty (30) day period and thereafter
diligently continues such actions, but fails to cure the default by the end of
such ninety (90) days); provided, however, that to the extent such material
breach involves the failure to make a payment when due, such breach must be
cured within thirty (30) days after written notice thereof is given by Corbus to
Licensee.

 

-63-

 

 

13.4.1.2. Subject to Section 13.4.2, Licensee will have the right to terminate
this Agreement in its entirety upon delivery of written notice to Corbus in the
event of any material breach by Corbus of any material terms and conditions of
this Agreement, provided that such termination will not be effective if such
breach has been cured within thirty (30) days after written notice thereof is
given by Licensee to Corbus specifying the nature of the alleged breach (or, if
such default cannot be cured within such thirty (30) day period, within ninety
(90) days after such notice if Corbus commences actions to cure such default
within such thirty (30) day period and thereafter diligently continues such
actions, but fails to cure the default by the end of such ninety (90) days);
provided, however, that to the extent such material breach involves the failure
to make a payment when due, such breach must be cured within thirty (30) days
after written notice thereof is given by Licensee to Corbus.

 

13.4.2. Disputed Breach. If the alleged breaching Party disputes in good faith
the existence or materiality of a breach specified in a notice provided by the
other Party in accordance with Section 13.4.1 and such alleged breaching Party
provides the other Party notice of such dispute within such thirty (30) day
period, as applicable, then the non-breaching Party will not have the right to
terminate this Agreement under Section 13.4.1 unless and until the dispute
resolution process set forth in Section 14.3 has been completed (including the
tolling and cure periods set forth therein).

 

13.5. Termination for Insolvency. If, at any time during the Term (a) a case is
commenced by or against either Party under Title 11, United States Code, as
amended, or analogous provisions of applicable Law outside the United States
(the “Bankruptcy Code”) and, in the event of an involuntary case under the
Bankruptcy Code, such case is not dismissed within sixty (60) days after the
commencement thereof, (b) either Party files for or is subject to the
institution of bankruptcy, liquidation or receivership proceedings (other than a
case under the Bankruptcy Code), (c) either Party assigns all or a substantial
portion of its assets for the benefit of creditors, (d) a receiver or custodian
is appointed for either Party’s business, or (e) a substantial portion of either
Party’s business is subject to attachment or similar process; then, in any such
case ((a), (b), (c), (d) or (e)), the other Party may terminate this Agreement
upon written notice to the extent permitted under applicable Law.

 

13.6. Patent Challenge. Either Party has the right to terminate this Agreement
upon written notice to the other Party in the event that the other Party or any
of its Affiliates or Sublicensees directly or indirectly challenges in a legal
or administrative proceeding the patentability, enforceability or validity of
any Patents within the Corbus Licensed Technology (with respect to a challenge
brought by Licensee), any Patents within the Licensee Licensed Technology (with
respect to a challenge brought by Corbus), or any Joint Program IP Patents (with
respect to a challenge brought by either Party ), as the case may be (each, a
“Patent Challenge”); provided that (a) this Section 13.6 will not apply to any
such Patent Challenge that is first made by a Party or any of its Affiliates or
Sublicensees in defense of a claim of patent infringement brought by the other
Party under the applicable Patent, (b) with respect to any Third Party that
becomes an Affiliate of a Party during the Term as a result of a Change of
Control of such Party or acquisition by such Party, this Section 13.6 will not
apply to any Patent Challenge involving such Third Party if such proceeding was
initiated before the signing of the definitive document(s) whereby such Third
Party becomes such an Affiliate, and (c) with respect to any non-Affiliate
Sublicensee, a Party will not have the right to terminate this Agreement under
this Section 13.6 if the other Party (i) causes such Patent Challenge to be
terminated or dismissed (or in the case of ex-parte proceedings, multi-party
proceedings, or other Patent Challenges in which the challenging party does not
have the power to unilaterally cause the Patent Challenge to be withdrawn,
causes such Sublicensee to withdraw as a party from such Patent Challenge and to
cease actively assisting any other party to such Patent Challenge), or (ii)
terminates such Sublicensee’s sublicense to the Patents being challenged by the
Sublicensee, in each case, within ninety (90) days of the terminating Party’s
notice to the other Party under this Section 13.6.

 

-64-

 

 

13.7. Consequences of Termination or Expiration. Upon termination or expiration
of this Agreement, the following shall apply (in addition to any other rights
and obligations under this Section 13.7 or otherwise under this Agreement with
respect to such termination):

 

13.7.1. Winding Down of Activities. If there are any on-going Development or
Commercialization activities at termination or expiration of this Agreement, the
Parties shall negotiate in good faith and adopt a plan to wind-down such
activities in an orderly fashion or, at the continuing Party’s election,
promptly transition such activities from the non-continuing Party to the
continuing Party or its designee, with due regard for patient safety and the
rights of any subjects that are participants in any Clinical Studies of the
Licensed Products, and take any actions it deems reasonably necessary or
appropriate to avoid any human health or safety problems and in compliance with
all applicable Laws.

 

13.7.2. Termination for Breach or Insolvency. In the event that this Agreement
is terminated by a Party pursuant to Section 13.4 or 13.5:

 

13.7.2.1. any and all rights and licenses granted by the non-terminating Party
to the terminating Party under this Agreement shall remain in effect and, if
necessary, be converted into transferable, fully paid, perpetual, royalty-free
license, with the right to sublicense, and any licenses granted by the
terminating Party to the non-terminating Party will terminate,

 

13.7.2.2. to the extent permitted by applicable Laws, Licensee (if it is the
non-terminating Party), shall transfer to Corbus its entire right, title and
interest in all Regulatory Materials in the Licensee Territory,

 

13.7.2.3. Licensee (if it is the non-terminating Party) shall assign to Corbus
all right, title and interest in and to those trademarks used exclusively with
Licensed Products in the Licensee Territory (excluding any such trademarks that
include, in whole or part, any corporate name or logo of Licensee or its
Affiliate or Sublicensee), and

 

13.7.2.4. the Right of Reference granted to the non-terminating Party in Section
5.4 will terminate.

 

13.7.3. Termination by Licensee for Convenience or Safety Concern or Clinical
Failure. In the event this Agreement is terminated by Licensee pursuant to
Section 13.2 or 13.3, Licensee will:

 

13.7.3.1. if Corbus so requests, and to the extent permitted under Licensee’s or
such Affiliate’s obligations to such Third Parties, transfer to Corbus any Third
Party agreements relating to the Development, Manufacture or Commercialization
of the Licensed Products to which Licensee or any of its Affiliates is a party,
subject to any required consents of such Third Party,

 

13.7.3.2. transfer to Corbus any inventory of the Licensed Products owned by
Licensee or its Affiliates as of the effective date of termination at the actual
price paid by Licensee for such supply,

 

13.7.3.3. to the extent permitted by applicable Laws, transfer to Corbus its
entire right, title and interest in all Regulatory Materials in the Licensee
Territory, and

 

-65-

 

 

13.7.3.4. assign to Corbus all right, title and interest in and to those
trademarks used exclusively with Licensed Products in the Licensee Territory
(excluding any such trademarks that include, in whole or part, any corporate
name or logo of Licensee or its Affiliate or Sublicensee).

 

13.7.4. Return of Confidential Information. Upon expiration or termination of
this Agreement, except to the extent that the either Party retains a license
under this Agreement, each Party will promptly return all records and materials
in its possession or control containing or comprising the other Party’s
Confidential Information. Each Party shall have the right to maintain one copy
of such records in its files for archive purposes; provided that such copy is
maintained in accordance with the surviving confidentiality obligations of this
Agreement.

 

13.8. Other Remedies. Termination or expiration of this Agreement for any reason
shall not release either Party from any liability or obligation that already has
accrued prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is expressly stated to survive such
termination. Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

 

13.8.1. Dissolution of Committees. All Committees will be dissolved as of the
effective date of such termination, provided that, for any surviving provisions
requiring action or decision by any of the Committees or an Executive Officer,
each Party will appoint representatives to act as its Committee members or
Executive Officer, as applicable.

 

13.8.2. Termination of Rights and Obligations. Except as set forth in this
Section 13.8 and Section 13.9, all rights and obligations of the Parties under
this Agreement will terminate as of the effective date of such termination.

 

13.9. Effect of Expiration or Termination; Survival.

 

13.9.1. Expiration or termination of this Agreement for any reason will not
relieve the Parties of any liability or obligation which accrued hereunder prior
to the effective date of such termination or expiration, nor preclude either
Party from pursuing all rights and remedies it may have hereunder or at Law or
in equity, with respect to any breach of this Agreement. For the avoidance of
doubt, termination of this Agreement will not affect any SDEA, which will
continue to survive so long as any Licensed Products thereunder are being
Commercialized.

 

13.9.2. Subject to the termination consequences set forth in Sections 13.7 and
13.8 and any Sections referenced therein), the following provisions will survive
expiration or termination of this Agreement for any reason: Sections 5.4, 7,
8.7.3 (until the third anniversary of such expiration or termination), 9 (until
the fifth anniversary of such expiration or termination), 11, 12, 13 and 14.

 

-66-

 

 

14. MISCELLANEOUS

 

14.1. Assignment.

 

14.1.1. General. Except as provided in this Section 14.1.1, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the prior written
consent of the other Party. Notwithstanding anything in this Section 14.1.1 to
the contrary, Licensee may assign this Agreement and its rights and obligations
hereunder in whole or in part (a) to an Affiliate without Corbus’ prior written
consent, or (b) to a party that acquires, by or otherwise in connection with, a
merger, sale of assets, reorganization or otherwise, all or substantially all of
the business of Licensee to which the subject matter of this Agreement relates
(i) with Corbus’ prior written consent for any such assignment occurring before
the first Regulatory Approval by the MHLW for a Licensed Product for either of
the Initial Indications has been obtained (the “Regulatory-Approval Trigger
Date”), and (ii) with Corbus’ prior written consent for any such assignment
occurring after the Regulatory-Approval Trigger Date unless such party is a
Qualified Assignee. In addition, Corbus’ prior written consent, not to be
unreasonably withheld, shall be required for any assignment of this Agreement by
Licensee to an Affiliate that is not a Japanese legal entity. Notwithstanding
anything in this Section 14.1.1 to the contrary, Corbus may, without Licensee’s
prior written consent, assign this Agreement and its rights and obligations
hereunder in whole or in part to an Affiliate or to a party that acquires, by or
otherwise in connection with, a merger, sale of assets, reorganization or
otherwise, all or substantially all of the business of Corbus to which the
subject matter of this Agreement relates. Any permitted successor or assignee of
any rights or obligation under this Agreement must expressly assume the
performance thereof. Notwithstanding any permitted assignment, the assigning
Party will remain responsible for the performance by its assignee of any
obligation hereunder so assigned. An assignment to an Affiliate will terminate,
and all rights so assigned will revert to the assigning Party, if and when such
Affiliate ceases to be an Affiliate of the assigning Party. Any purported
assignment in violation of this Section 14.1.1 will be void.

 

14.1.2. Securitization. Notwithstanding anything to the contrary in Section
14.1.1 or elsewhere in this Agreement, Corbus may assign to a Third Party its
right to receive the milestone payments and the royalty payments owed under
Section 8 (such assignment, a “Securitization Transaction”) without the prior
written consent of Licensee. Further, in connection with a contemplated
Securitization Transaction, Corbus may disclose to such Third Party the
Confidential Information of Licensee (including the royalty reports contemplated
under Section 8.7.2), without the prior written consent of Licensee, to the
extent reasonably necessary to enable such Third Party to evaluate the
Securitization Transaction opportunity (provided that such Third Party is under
obligations of confidentiality and non-use with respect to such Confidential
Information that are no less stringent than the terms of Section 9.1), and to
allow such Third Party to exercise its rights under this Section 14.1.2. As part
of any consummated Securitization Transaction, Corbus may assign, without the
prior written consent of Licensee, its right to receive the royalty reports and
to conduct audits under Section 8.7.3 to the counterparty in such Securitization
Transaction, and to allow such counterparty to exercise its rights under such
Sections.

 

14.2. Governing Law. The Agreement will be construed and the respective rights
of the Parties determined in accordance with the substantive Laws of the State
of New York, USA, notwithstanding any provisions of New York Law or any other
Law governing conflicts of laws to the contrary.

 

14.3. Arbitration.

 

14.3.1. Disputes. Except as otherwise expressly set forth in this Agreement,
including Section 2.5.1, disputes of any nature arising under, relating to, or
in connection with this Agreement (“Disputes”) will be resolved pursuant to this
Section 14.3.

 

14.3.2. Dispute Escalation. In the event of a Dispute between the Parties, the
Parties will first attempt to resolve such Dispute by negotiation and
consultation between themselves. In the event that such Dispute is not resolved
on an informal basis within twenty (20) days from receipt of the written notice
of a Dispute, any Party may, by written notice to the other, have such Dispute
referred to the Executive Officers (or their designee, which designee is
required to have decision-making authority on behalf of such Party), who will
attempt to resolve such Dispute by negotiation and consultation for a twenty
(20) day period following receipt of such written notice.

 

-67-

 

 

14.3.3. Full Arbitration. Except as otherwise expressly set forth in this
Agreement, in the event the Parties have not resolved such Dispute within twenty
(20) days of receipt of the written notice referring such Dispute to the
Executive Officers, either Party may at any time after such twenty (20) day
period submit such Dispute to be finally settled by arbitration administered in
accordance with the procedural rules of the International Chamber of Commerce
(the “ICC”) in effect at the time of submission, as modified by this Section
14.3. The arbitration will be governed by the Laws of the State of New York. The
arbitration will be heard and determined by three (3) arbitrators who are
retired judges or attorneys with at least ten (10) years of relevant experience
in the pharmaceutical and biotechnology industry, each of whom will be impartial
and independent. Each Party will appoint one (1) arbitrator and the third (3rd)
arbitrator will be selected by the two (2) Party-appointed arbitrators, or,
failing agreement within thirty (30) days following appointment of the second
arbitrator, by the ICC. Such arbitration will take place in San Francisco,
California, USA. The arbitration award so given will, absent manifest error, be
a final and binding determination of the Dispute, will be fully enforceable in
any court of competent jurisdiction, and will not include any damages expressly
prohibited by Section 11.4. Fees, costs and expenses of arbitration are to be
divided by the Parties in the following manner: Licensee will pay for the
arbitrator it chooses, Corbus will pay for the arbitrator it chooses, and the
Parties will share payment for the third arbitrator. Except in a proceeding to
enforce the results of the arbitration or as otherwise required by Law, neither
Party nor any arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of both Parties.

 

14.3.4. Expedited Arbitration.

 

14.3.4.1. If a Party exercises its right under this Agreement to refer a dispute
to expedited arbitration (an “Expedited Dispute”), then the Parties will follow
the expedited dispute resolution process in this Section 14.3.4 (and not the
dispute resolution process in Section 14.3.3 of this Agreement) (“Expedited
Arbitration”). The Parties agree and acknowledge that any good faith dispute
under Expedited Arbitration will not be deemed to be a material breach of this
Agreement.

 

14.3.4.2. The Expedited Dispute will be submitted to fast-track, binding
arbitration in accordance with the following:

 

(a) Arbitration will be conducted in San Francisco, California, USA, under the
rules of the ICC for the resolution of commercial disputes in the most expedited
manner permitted by such rules. The Parties will appoint a single arbitrator to
be selected by mutual agreement. If the Parties are unable to agree on an
arbitrator, the Parties will request that the ICC select the arbitrator. The
arbitrator will be a professional in business or licensing experienced in the
valuation of biopharmaceutical products with at least ten (10) years of
experience in the pharmaceutical and life sciences industries, including the
conduct of development and commercialization collaborations. The cost of the
arbitration will be borne equally by the Parties. Except in a proceeding to
enforce the results of the arbitration or as otherwise required by applicable
Laws, neither Licensee nor Corbus nor any arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
agreement of Licensee and Corbus.

 

-68-

 

 

(b) Within thirty (30) days after such matter is referred to arbitration, each
Party will provide the arbitrator with a proposal and written memorandum in
support of its position regarding the Expedited Dispute, as well as any
documentary evidence it wishes to provide in support thereof (each a “Brief”)
and the arbitrator will provide each Party’s Brief to the other Party after it
receives it from both Parties. The Parties agree and acknowledge that the
Harmonization Principle will serve as a guiding principle for each Party’s Brief
and for the arbitrator’s determination.

 

(c) Within thirty (30) days after a Party submits its Brief, the other Party
will have the right to respond thereto. The response and any material in support
thereof will be provided to the arbitrator and the other Party.

 

(d) The arbitrator will have the right to meet with the Parties as necessary to
inform the arbitrator’s determination and to perform independent research and
analysis. Within thirty (30) days of the receipt by the arbitrator of both
Parties’ responses (or expiration of the thirty (30) day period if any Party
fails to submit a response), the arbitrator will deliver his/her decision
regarding the Expedited Dispute in writing; provided that the arbitrator will
select one of the resolutions proposed by the Parties.

 

14.3.5. Injunctive Relief. Notwithstanding the dispute resolution procedures set
forth in this Section 14.3, in the event of an actual or threatened breach of
this Agreement, the aggrieved Party may seek provisional equitable relief
(including restraining orders, specific performance or other injunctive relief),
without first submitting to any dispute resolution procedures hereunder. Any
claim for such equitable relief shall be submitted to the United States District
Court for the Southern District of New York or any New York State court sitting
in New York City so long as one of such courts has subject matter jurisdiction
over such claim, and each Party hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any proceeding with respect to any such claim and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any such proceeding in any such court or that any
such proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such proceeding may be served on either Party anywhere in
the world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each Party agrees that service of process on such Party
in accordance with Section 14.10 shall be deemed effective service of process on
such Party. Each of the Parties hereby irrevocably waives any and all right to
trial by jury in any such proceeding.

 

14.3.6. Tolling. The Parties agree that all applicable statutes of limitation
and time-based defenses (such as estoppel and laches), as well as all time
periods in which a Party must exercise rights or perform obligation hereunder,
will be tolled once the dispute resolution procedures set forth in this Section
14.3 have been initiated and for so long as they are pending, and the Parties
will cooperate in taking all actions reasonably necessary to achieve such a
result. In addition, during the pendency of any Dispute under this Agreement
initiated before the end of any applicable cure period, including under Section
13.4, (a) this Agreement will remain in full force and effect, (b) the
provisions of this Agreement relating to termination for material breach with
respect to such Dispute will not be effective, (c) the time periods for cure
under Section 13.4 as to any termination notice given prior to the initiation of
arbitration will be tolled, (d) any time periods to exercise rights or perform
obligations will be tolled, and (e) neither Party will issue a notice of
termination pursuant to this Agreement based on the subject matter of the
arbitration, until the arbitral tribunal has confirmed the material breach and
the existence of the facts claimed by a Party to be the basis for the asserted
material breach; provided, that if such breach can be cured by (i) the payment
of money, the defaulting Party will have an additional ten (10) days within its
receipt of the arbitral tribunal’s decision to pay such amount or (ii) the
taking of specific remedial actions, the defaulting Party will have a reasonably
necessary period to diligently undertake and complete such remedial actions
within such reasonably necessary period or any specific timeframe established by
such arbitral tribunal’s decision before any such notice of termination can be
issued. Further, with respect to any time periods that have run during the
pendency of the dispute, the applicable Party will have a reasonable period of
time or any specific timeframe established by such arbitral tribunal’s decision
to exercise any rights or perform any obligations affected by the running of
such time periods.

 

-69-

 



 



14.4. Entire Agreement; Amendments. This Agreement, together with any applicable
supply agreement (and related quality agreements) between the Parties, and SDEA,
contains the entire understanding of the Parties with respect to the subject
matter hereof, and supersedes all previous arrangements with respect to the
subject matter hereof, whether written or oral, including, effective as of the
Effective Date, the Mutual Nondisclosure Agreement between Corbus and Licensee,
dated as of June 19, 2018 (provided that all information disclosed or exchanged
under such agreement will be treated as Confidential Information disclosed
hereunder). This Agreement may be amended, or any term or condition hereof
modified, only by a written instrument duly-executed by authorized
representatives of both Parties. Any term or condition of this Agreement may be
waived if, but only if, such waiver is in writing and signed by an authorized
representative of the Party against whom the waiver is to be effective. The
Schedules attached hereto may be amended, or any term or condition hereof
modified, only by a written instrument duly-executed by authorized
representatives of both Parties.

 

14.5. Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties will substitute,
by mutual consent, valid provisions for such invalid, illegal or unenforceable
provisions, which valid provisions in their economic effect are sufficiently
similar to the invalid, illegal or unenforceable provisions that it can be
reasonably assumed that the Parties would have entered into this Agreement with
such valid provisions. In case such valid provisions cannot be agreed upon, the
invalid, illegal or unenforceable nature of one or several provisions of this
Agreement will not affect the validity of this Agreement as a whole, unless the
invalid, illegal or unenforceable provisions are of such essential importance to
this Agreement that it is to be reasonably assumed that the Parties would not
have entered into this Agreement without the invalid, illegal or unenforceable
provisions.

 

14.6. Headings. The captions to the Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Sections hereof.

 

14.7. Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement will be construed against the drafting Party will not apply.

 

14.8. Interpretation. Except where the context expressly requires otherwise, (a)
the use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa); (b) the words “include”, “includes” and “including” will be
deemed to be followed by the phrase “without limitation” and will not be
interpreted to limit the provision to which it relates; (c) the word “shall”
will be construed to have the same meaning and effect as the word “will”; (d)
any definition of or reference to any agreement, instrument or other document
herein will be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (e) any reference herein to any Person will be construed to
include the Person’s successors and assigns; (f) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in each of their entirety, as the context requires, and not to any
particular provision hereof; (g) all references herein to Sections or Schedules
will be construed to refer to Sections or Schedules of this Agreement, and
references to this Agreement include all Schedules hereto and any capitalized
terms used but not defined in any Schedules shall have their respective meanings
as defined in this Agreement; (h) the word “notice” means notice in writing
(whether or not specifically stated) and will include notices, consents,
approvals and other written communications contemplated under this Agreement;
(i) provisions that require that a Party, the Parties or any committee hereunder
“agree,” “consent” or “approve” or the like will require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter, approved minutes or otherwise (but excluding e-mail and instant
messaging); (j) references to any specific Law or article, section or other
division thereof, will be deemed to include the then-current amendments thereto
or any replacement or successor Law thereof; and (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or”.

 

-70-

 



 

14.9. No Implied Waivers; Rights Cumulative. No failure on the part of Corbus or
Licensee to exercise, and no delay in exercising, any right, power, remedy or
privilege under this Agreement, or provided by statute or at Law or in equity or
otherwise, will impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor will any single or partial exercise
of any such right, power, remedy or privilege preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.

 

14.10. Notices. All notices which are required or permitted hereunder will be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

 

  If to Corbus, to:  

Corbus Pharmaceuticals, Inc.

500 River Ridge Drive, Second Floor

Norwood, MA 02062, USA

Attention: Yuval Cohen Ph.D.

Facsimile No.: 1-617-963-0102

 

  With a copy to (which will not constitute notice):  

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210, USA

Attention: Stuart Cable and Karen A. Spindler

Facsimile No.: 1-617-523-1231

 

  If to Licensee, to:  

Kaken Pharmaceutical Co., Ltd.

20th Floor, Bunkyo Green Court, 28-8, Honkomagome 2-chome, Bunkyo-ku, Tokyo
113-8650, Japan

Attention: Kiyoshi Inoguchi, Ph. D.

Head of Business Development

Facsimile No.: 81-3-5977-5131

 

  With a copy to (which will not constitute notice):  

Jones Day

Kamiyacho Prime Place

1-17, Toranomon 4-chome, Minato-ku

Tokyo 105-0001, Japan

Attention: Scott Jones and Benjamin Lang

Facsimile No.: 81-3-5401-2725

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
will be deemed to have been given: (a) when delivered if personally delivered on
a Business Day (or if delivered or sent on a non-Business Day, then on the next
Business Day); (b) on the Business Day of receipt if sent by overnight courier
or facsimile; or (c) on the Business Day of receipt if sent by mail.

 

-71-

 



 

14.11. Compliance with Export Regulations. Neither Party will export any
technology licensed to it by the other Party under this Agreement except in
compliance with U.S. export Laws and regulations.

 

14.12. Force Majeure. Neither Party will be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, earthquakes, floods, or
other acts of God. The affected Party will notify the other Party of such force
majeure circumstances as soon as reasonably practical, and will promptly
undertake all reasonable efforts necessary to cure such force majeure
circumstances and resume performance of its obligations hereunder.

 

14.13. Independent Parties. It is expressly agreed that Corbus and Licensee will
be independent contractors and that the relationship between Corbus and Licensee
will not constitute a partnership, joint venture or agency. Corbus will not have
the authority to make any statements, representations or commitments of any
kind, or to take any action, which will be binding on Licensee, without the
prior written consent of Licensee, and Licensee will not have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which will be binding on Corbus, without the prior written consent of
Corbus.

 

14.14. Expenses. Except as otherwise provided herein, all fees, costs and
expenses (including any legal, accounting and banking fees) incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and to consummate the transactions contemplated hereby will be paid by
the Party hereto incurring such fees, costs and expenses.

 

14.15. Counterparts. The Agreement may be executed in two or more counterparts,
including by facsimile or PDF signature pages, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

14.16. Binding Effect; No Third Party Beneficiaries. As of the Effective Date,
this Agreement will be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns. Except as expressly
set forth in this Agreement, no Person other than the Parties and their
respective Affiliates and permitted assignees hereunder will be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

 

14.17. Further Assurances. The Parties agree to reasonably cooperate with each
other in connection with any actions required to be taken in furtherance of
their respective obligations under this Agreement, including (a) furnishing to
each other such further information; (b) executing and delivering to each other
such other documents; and (c) doing such other acts and things (including
working collaboratively to correct any clerical, typographical, or other similar
errors in this Agreement), all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

-72-

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

Corbus Pharmaceuticals, Inc.   Kaken Pharmaceutical Co., Ltd.       BY: /s/
Yuval Cohen, Ph. D.   BY: /s/ Tetsuo Onuma NAME:

Yuval Cohen, Ph. D.



  NAME: Tetsuo Onuma TITLE: CEO   TITLE: President and Representative Director

 

[Signature Page to the Collaboration and License Agreement]

 



 

 



 

Schedule 1.1.14

“Bioequivalency”

 

[*]

 

 

 

 

Schedule 1.1.26

CMC Work Plan

 

[*]

 

 

 

 

Schedule 1.1.32

Licensee’s products that would be deemed “Competing Products” existing on the
Effective Date

 

[*]

 

 

 

 

Schedule 1.1.43

Corbus Licensed Patents

 

[*]

 

 

 

 

Schedule 1.1.94
Lenabasum

[*]

 



 

 



 

Schedule 3.2.1

Global Development Plan

 

[*]

 

 

 





 

Schedule 3.2.2

Initial Indications Development Plan

 

[*]

 



 

 



 

Schedule 6.1

Supply Agreement Material Terms

 

1. Corbus shall supply, and Licensee agrees to purchase from Corbus, [*] under
the terms and conditions provided in the Supply Agreement.

 

2. Licensee shall secure and maintain the Marketing Authorization and other
regulatory registration and/or approval necessary for Corbus to sell and
distribute the Licensed Products in the Territory. Licensee shall be responsible
for performing all requirements and duties under all laws, rules, orders and
regulations including but not limited to, the Pharmaceutical Affairs Law, the
Antitrust Law and any anti-corruption related regulations in the Territory and
the promotion code prevailing in the pharmaceutical industry.

 

3. [*]

 

4. Any Licensed Product supplied by Corbus shall be received by Licensee subject
to inspection and performance testing by Licensee, in accordance with Licensee’s
quality assurance program in effect at the time of delivery, to ensure that the
Licensed Product meets the specifications and otherwise complies with the
warranties provided in the Supply Agreement. In regard to any defect, shortage
or delay of the Licensed Product as delivered, Licensee shall make a claim
against Corbus within thirty (30) days after receipt by Licensee of the Licensed
Product. Notwithstanding the previous sentence, Licensee shall notify Corbus of
latent defects within thirty (30) days of discovery.

 

5. In the event of a claim pursuant to the previous paragraph, Licensee and
Corbus agree to mutually investigate all rejects to establish root cause,
determine appropriate disposition of the material, and make mutually agreeable
arrangements for the return, replacement, or disposal as applicable. [*].

 

6. Corbus and Licensee shall determine any packaging and/or package design and
wording Licensee intends to use in connection for the Commercialization of the
Licensed Products in the Territory and stated in the Supply Agreement.

 

7. Audit Rights. Licensee shall have the right to audit, on an annual basis
(once per Year) and at its expense (except as provided below), the records
maintained by Corbus and its Affiliates related to the calculation of the
Manufacturing Price (excluding, for clarity, any records not in Licensee’s
possession or control) and the accuracy of the Supply Transfer Price charged by
Corbus to Licensee hereunder.

 

8. Back-Up Royalties. If, at any time during the applicable Royalty Term for a
Licensed Product in an Initial Indication, the Supply Agreement is terminated or
is otherwise no longer in effect, then, with respect to such Licensed Product,
Licensee will make non-refundable, non-creditable royalty payments in [*] to
Corbus at a royalty rate to be agreed upon by the Parties.

 

9. [*].

 

 

 

 



Schedule 9.3.1

Press Release of Each Party

 

[See following pages]

 



 

 



 

Schedule 10.2

Exceptions to Representations and Warranties

 

 

[*]

 

 

 

 



